 
 
IB 
Union Calendar No. 1
111th CONGRESS 1st Session 
H. R. 679 
[Report No. 111–4]
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2009 
Mr. Obey, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making supplemental appropriations for job preservation and creation, infrastructure investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization, for the fiscal year ending September 30, 2009, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the American Recovery and Reinvestment Act of 2009. 
2.Table of contentsThe table of contents for this Act is as follows: 

Title I—General Provisions
Title II—Agriculture, Nutrition, and Rural Development
Title III—Commerce, Justice, and Science
Title IV—Defense
Title V—Energy and Water
Title VI—Financial Services and General Government
Title VII—Homeland Security
Title VIII—Interior and Environment
Title IX—Labor, Health and Human Services, and Education
Title X—Military Construction and Veterans Affairs
Title XI—Department of State
Title XII—Transportation, and Housing and Urban Development
Title XIII—State Fiscal Stabilization Fund
 
3.Statement of appropriations The following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2009, and for other purposes. 
IGeneral Provisions 
AUse of Funds
1101.Purposes and principles 
(a)Statement of purposesThe purposes of this Act include the following: 
(1)To preserve and create jobs and promote economic recovery. 
(2)To assist those most impacted by the recession. 
(3)To provide investments needed to increase economic efficiency by spurring technological advances in science and health.
(4)To invest in transportation, environmental protection, and other infrastructure that will provide long-term economic benefits. 
(5)To stabilize State and local government budgets, in order to minimize and avoid reductions in essential services and counterproductive state and local tax increases.  
(b)General principles concerning use of fundsThe President and the heads of Federal departments and agencies shall manage and expend the funds made available in this Act so as to achieve the purposes specified in subsection (a), including commencing expenditures and activities as quickly as possible consistent with prudent management.
1102.Preference for quick-start activitiesIn using funds made available in this Act for infrastructure investment, recipients shall give preference to activities that can be started and completed expeditiously, including a goal of using at least 50 percent of the funds for activities that can be initiated not later than 120 days after the date of the enactment of this Act. Recipients shall also use grant funds in a manner that maximizes job creation and economic benefit. 
1103.Requirement of timely award of grants 
(a)Formula grantsFormula grants using funds made available in this Act shall be awarded not later than 30 days after the date of the enactment of this Act (or, in the case of appropriations not available upon enactment, not later than 30 days after the appropriation becomes available for obligation), unless expressly provided otherwise in this Act. 
(b)Competitive grantsCompetitive grants using funds made available in this Act shall be awarded not later than 90 days after the date of the enactment of this Act (or, in the case of appropriations not available upon enactment, not later than 90 days after the appropriation becomes available for obligation), unless expressly provided otherwise in this Act. 
(c)Additional period for new programsThe time limits specified in subsections (a) and (b) may each be extended by up to 30 days in the case of grants for which funding was not provided in fiscal year 2008.
1104.Use it or lose it requirements for grantees 
(a)Deadline for binding commitmentsEach recipient of a grant made using amounts made available in this Act in any account listed in subsection (c) shall enter into contracts or other binding commitments not later than 1 year after the date of the enactment of this Act (or not later than 9 months after the grant is awarded, if later) to make use of 50 percent of the funds awarded, and shall enter into contracts or other binding commitments not later than 2 years after the date of the enactment of this Act (or not later than 21 months after the grant is awarded, if later) to make use of the remaining funds. In the case of activities to be carried out directly by a grant recipient (rather than by contracts, subgrants, or other arrangements with third parties), a certification by the recipient specifying the amounts, planned timing, and purpose of such expenditures shall be deemed a binding commitment for purposes of this section. 
(b)Redistribution of uncommitted fundsThe head of the Federal department or agency involved shall recover or deobligate any grant funds not committed in accordance with subsection (a), and redistribute such funds to other recipients eligible under the grant program and able to make use of such funds in a timely manner (including binding commitments within 120 days after the reallocation). 
(c)Appropriations to which this section appliesThis section shall apply to grants made using amounts appropriated in any of the following accounts within this Act:
(1)Environmental Protection Agency—State and Tribal Assistance Grants. 
(2)Department of Transportation—Federal Aviation Administration—Grants-in-Aid for Airports.
(3)Department of Transportation—Federal Railroad Administration—Capital Assistance for Intercity Passenger Rail Service. 
(4)Department of Transportation—Federal Transit Administration—Capital Investment Grants.
(5)Department of Transportation—Federal Transit Administration—Fixed Guideway Infrastructure Investment.
(6)Department of Transportation—Federal Transit Administration—Transit Capital Assistance.
(7)Department of Housing and Urban Development—Public and Indian Housing—Public Housing Capital Fund.
(8)Department of Housing and Urban Development—Public and Indian Housing—Elderly, Disabled, and Section 8 Assisted Housing Energy Retrofit.
(9)Department of Housing and Urban Development—Public and Indian Housing—Native American Housing Block Grants.
(10)Department of Housing and Urban Development—Community Planning and Development—HOME Investment Partnerships Program.
(11)Department of Housing and Urban Development—Community Planning and Development—Self-Help and Assisted Homeownership Opportunity Program.
1105.Period of availability 
(a)In generalAll funds appropriated in this Act shall remain available for obligation until September 30, 2010, unless expressly provided otherwise in this Act. 
(b)ReobligationAmounts that are not needed or cannot be used under title X of this Act for the activity for which originally obligated may be deobligated and, notwithstanding the limitation on availability specified in subsection (a), reobligated for other activities that have received funding from the same account or appropriation in such title.
1106.Set-aside for management and oversightUnless other provision is made in this Act (or in other applicable law) for such expenses, up to 0.5 percent of each amount appropriated in this Act may be used for the expenses of management and oversight of the programs, grants, and activities funded by such appropriation, and may be transferred by the head of the Federal department or agency involved to any other appropriate account within the department or agency for that purpose. Funds set aside under this section shall remain available for obligation until September 30, 2012.
1107.Appropriations for Inspectors GeneralIn addition to funds otherwise made available in this Act, there are hereby appropriated the following sums to the specified Offices of Inspector General, to remain available until September 30, 2013, for oversight and audit of programs, grants, and projects funded under this Act: 
(1)Department of Agriculture—Office of Inspector General, $22,500,000.
(2)Department of Commerce—Office of Inspector General, $10,000,000.
(3)Department of Defense—Office of the Inspector General, $15,000,000.
(4)Department of Education—Departmental Management—Office of the Inspector General, $14,000,000.
(5)Department of Energy—Office of Inspector General, $15,000,000.
(6)Department of Health and Human Services—Office of the Secretary—Office of Inspector General, $19,000,000.
(7)Department of Homeland Security—Office of Inspector General, $2,000,000.
(8)Department of Housing and Urban Development—Management and Administration—Office of Inspector General, $15,000,000.
(9)Department of the Interior—Office of Inspector General, $15,000,000.
(10)Department of Justice—Office of Inspector General, $2,000,000.
(11)Department of Labor—Departmental Management—Office of Inspector General, $6,000,000.
(12)Department of Transportation—Office of Inspector General, $20,000,000.
(13)Department of Veterans Affairs—Office of Inspector General, $1,000,000.
(14)Environmental Protection Agency—Office of Inspector General, $20,000,000.
(15)General Services Administration—General Activities—Office of Inspector General, $15,000,000.
(16)National Aeronautics and Space Administration—Office of Inspector General, $2,000,000.
(17)National Science Foundation—Office of Inspector General, $2,000,000.
(18)Small Business Administration—Office of Inspector General, $10,000,000.
(19)Social Security Administration—Office of Inspector General, $2,000,000.
(20)Corporation for National and Community Service—Office of Inspector General, $1,000,000.
1108.Appropriation for Government Accountability OfficeThere is hereby appropriated as an additional amount for Government Accountability Office—Salaries and Expenses $25,000,000, for oversight activities relating to this Act.
1109.Prohibited usesNone of the funds appropriated or otherwise made available in this Act may be used for any casino or other gambling establishment, aquarium, zoo, golf course, or swimming pool.
1110.Use of American iron and steel
(a)In generalNone of the funds appropriated or otherwise made available by this Act may be used for a project for the construction, alteration, maintenance, or repair of a public building or public work unless all of the iron and steel used in the project is produced in the United States.
(b)ExceptionsSubsection (a) shall not apply in any case in which the head of the Federal department or agency involved finds that—
(1)applying subsection (a) would be inconsistent with the public interest;
(2)iron and steel are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
(3)inclusion of iron and steel produced in the United States will increase the cost of the overall project by more than 25 percent.
(c)Written justification for waiverIf the head of a Federal department or agency determines that it is necessary to waive the application of subsection (a) based on a finding under subsection (b), the head of the department or agency shall publish in the Federal Register a detailed written justification as to why the provision is being waived.
(d)DefinitionsIn this section, the terms public building and public work have the meanings given such terms in section 1 of the Buy American Act (41 U.S.C. 10c) and include airports, bridges, canals, dams, dikes, pipelines, railroads, multiline mass transit systems, roads, tunnels, harbors, and piers.
1111.Wage rate requirementsNotwithstanding any other provision of law and in a manner consistent with other provisions in this Act, all laborers and mechanics employed by contractors and subcontractors on projects funded directly by or assisted in whole or in part by and through the Federal Government pursuant to this Act shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.
1112.Relationship to other appropriationsEach amount appropriated or made available in this Act is in addition to amounts otherwise appropriated for the fiscal year involved. Enactment of this Act shall have no effect on the availability of amounts under the Continuing Appropriations Resolution, 2009 (division A of Public Law 110–329).
1113.Emergency designationEach amount in this Act is designated as an emergency requirement and necessary to meet emergency needs pursuant to section 204(a) of S. Con. Res. 21 (110th Congress) and section 301(b)(2) of S. Con. Res. 70 (110th Congress), the concurrent resolutions on the budget for fiscal years 2008 and 2009.
1114.Additional assurance of appropriate use of fundsNone of the funds provided by this Act may be made available to the State of Illinois, or any agency of the State, unless (1) the use of such funds by the State is approved in legislation enacted by the State after the date of the enactment of this Act, or (2) Rod R. Blagojevich no longer holds the office of Governor of the State of Illinois. The preceding sentence shall not apply to any funds provided directly to a unit of local government (1) by a Federal department or agency or (2) by an established formula from the State.
1115.Persistent poverty counties 
(a)Allocation requirementOf the amount appropriated in this Act for at least 10 percent shall be allocated for assistance in persistent poverty counties. 
(b)DefinitionFor purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1980, 1990, and 2000 decennial censuses.
1116.Required participation in E-verify programNone of the funds made available in this Act may be used to enter into a contract with an entity that does not participate in the E-verify program described in section 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 6 1324a note).
BAccountability in Recovery Act Spending 
1Transparency and Oversight Requirements 
1201.Transparency requirements 
(a)Requirements for Federal agenciesEach Federal agency shall publish on the website Recovery.gov (as established under section 1226 of this subtitle)— 
(1)a plan for using funds made available in this Act to the agency; and 
(2)all announcements for grant competitions, allocations of formula grants, and awards of competitive grants using those funds. 
(b)Requirements for Federal, State, and local government agencies 
(1)Infrastructure investment fundingWith respect to funds made available under this Act for infrastructure investments to Federal, State, or local government agencies, the following requirements apply: 
(A)Each such agency shall notify the public of funds obligated to particular infrastructure investments by posting the notification on the website Recovery.gov. 
(B)The notification required by subparagraph (A) shall include the following: 
(i)A description of the infrastructure investment funded. 
(ii)The purpose of the infrastructure investment. 
(iii)The total cost of the infrastructure investment. 
(iv)The rationale of the agency for funding the infrastructure investment with funds made available under this Act. 
(v)The name of the person to contact at the agency if there are concerns with the infrastructure investment and, with respect to Federal agencies, an email address for the Federal official in the agency whom the public can contact. 
(vi)In the case of State or local agencies, a certification from the Governor, mayor, or other chief executive, as appropriate, that the infrastructure investment has received the full review and vetting required by law and that the chief executive accepts responsibility that the infrastructure investment is an appropriate use of taxpayer dollars. A State or local agency may not receive infrastructure investment funding from funds made available in this Act unless this certification is made.  
(2)Operational fundingWith respect to funds made available under this Act in the form of grants for operational purposes to State or local government agencies or other organizations, the agency or organization shall publish on the website Recovery.gov a description of the intended use of the funds, including the number of jobs sustained or created. 
(c)Availability on Internet of contracts and grantsEach contract awarded or grant issued using funds made available in this Act shall be posted on the Internet and linked to the website Recovery.gov. Proprietary data that is required to be kept confidential under applicable Federal or State law or regulation shall be redacted before posting. 
1202.Inspector General reviews 
(a)ReviewsAny inspector general of a Federal department or executive agency shall review, as appropriate, any concerns raised by the public about specific investments using funds made available in this Act. Any findings of an inspector general resulting from such a review shall be relayed immediately to the head of each department and agency. In addition, the findings of such reviews, along with any audits conducted by any inspector general of funds made available in this Act, shall be posted on the Internet and linked to the website Recovery.gov. 
(b)Examination of recordsThe Inspector General of the agency concerned may examine any records related to obligations of funds made available in this Act. 
1203.Government Accountability Office reviews and reports 
(a)Reviews and reportsThe Comptroller General of the United States shall conduct bimonthly reviews and prepare reports on such reviews on the use by selected States and localities of funds made available in this Act. Such reports, along with any audits conducted by the Comptroller General of such funds, shall be posted on the Internet and linked to the website Recovery.gov. 
(b)Examination of recordsThe Comptroller General may examine any records related to obligations of funds made available in this Act. 
1204.Council of Economic Advisers ReportsThe Chairman of the Council of Economic Advisers, in consultation with the Director of the Office of Management and Budget and the Secretary of the Treasury, shall submit quarterly reports to Congress detailing the estimated impact of programs under this Act on employment, economic growth, and other key economic indicators. 
1205.Special contracting provisionsThe Federal Acquisition Regulation shall apply to contracts awarded with funds made available in this Act. To the maximum extent possible, such contracts shall be awarded as fixed-price contracts through the use of competitive procedures. Existing contracts so awarded may be utilized in order to obligate such funds expeditiously. Any contract awarded with such funds that is not fixed-price and not awarded using competitive procedures shall be posted in a special section of the website Recovery.gov. 
2Accountability and Transparency Board 
1221.Establishment of the Accountability and Transparency Board There is established a board to be known as the Recovery Act Accountability and Transparency Board (hereafter in this subtitle referred to as the Board) to coordinate and conduct oversight of Federal spending under this Act to prevent waste, fraud, and abuse. 
1222.Composition of Board 
(a)MembershipThe Board shall be composed of seven members as follows: 
(1)The Chief Performance Officer of the President, who shall chair the Board. 
(2)Six members designated by the President from the inspectors general and deputy secretaries of the Departments of Education, Energy, Health and Human Services, Transportation, and other Federal departments and agencies to which funds are made available in this Act. 
(b)TermsEach member of the Board shall serve for a term to be determined by the President.   
1223.Functions of the Board 
(a)OversightThe Board shall coordinate and conduct oversight of spending under this Act to prevent waste, fraud, and abuse. In addition to responsibilities set forth in this subtitle, the responsibilities of the Board shall include the following: 
(1)Ensuring that the reporting of information regarding contract and grants under this Act meets applicable standards and specifies the purpose of the contract or grant and measures of performance. 
(2)Verifying that competition requirements applicable to contracts and grants under this Act and other applicable Federal law have been satisfied. 
(3)Investigating spending under this Act to determine whether wasteful spending, poor contract or grant management, or other abuses are occurring. 
(4)Reviewing whether there are sufficient qualified acquisition and grant personnel overseeing spending under this Act. 
(5)Reviewing whether acquisition and grant personnel receive adequate training and whether there are appropriate mechanisms for interagency collaboration. 
(b)Reports 
(1)Flash and other reportsThe Board shall submit to Congress reports, to be known as flash reports, on potential management and funding problems that require immediate attention. The Board also shall submit to Congress such other reports as the Board considers appropriate on the use and benefits of funds made available in this Act.   
(2)QuarterlyThe Board shall submit to the President and Congress quarterly reports summarizing its findings and the findings of agency inspectors general and may issue additional reports as appropriate. 
(3)AnnuallyOn an annual basis, the Board shall prepare a consolidated report on the use of funds under this Act. All reports shall be publicly available and shall be posted on the Internet website Recovery.gov, except that portions of reports may be redacted if the portions would disclose information that is protected from public disclosure under section 552 of title 5, United States Code (popularly known as the Freedom of Information Act). 
(c)Recommendations to agenciesThe Board shall make recommendations to Federal agencies on measures to prevent waste, fraud, and abuse. A Federal agency shall, within 30 days after receipt of any such recommendation, submit to the Board, the President, and the congressional committees of jurisdiction a report on whether the agency agrees or disagrees with the recommendations and what steps, if any, the agency plans to take to implement the recommendations. 
1224.Powers of the Board 
(a)Coordination of audits and investigations by agency inspectors generalThe Board shall coordinate the audits and investigations of spending under this Act by agency inspectors general. 
(b)Conduct of reviews by BoardThe Board may conduct reviews of spending under this Act and may collaborate on such reviews with any inspector general. 
(c)MeetingsThe Board may, for the purpose of carrying out its duties under this Act, hold public meetings, sit and act at times and places, and receive information as the Board considers appropriate. The Board shall meet at least once a month. 
(d)Obtaining official dataThe Board may secure directly from any department or agency of the United States information necessary to enable it to carry out its duties under this Act. Upon request of the Chairman of the Board, the head of that department or agency shall furnish that information to the Board. 
(e)ContractsThe Board may enter into contracts to enable the Board to discharge its duties under this Act. 
1225.Staffing 
(a) Executive directorThe Chairman of the Board may appoint and fix the compensation of an executive director and other personnel as may be required to carry out the functions of the Board. The Director shall be paid at the rate of basic pay for level IV of the Executive Schedule. 
(b)Staff of Federal agenciesUpon request of the Board, the head of any Federal department or agency may detail any Federal official or employee, including officials and employees of offices of inspector general, to the Board without reimbursement from the Board, and such detailed staff shall retain the rights, status, and privileges of his or her regular employment without interruption. 
(c)Office spaceOffice space shall be provided to the Board within the Executive Office of the President. 
1226.Recovery.gov 
(a)Requirement To establish websiteThe Board shall establish and maintain a website on the Internet to be named Recovery.gov, to foster greater accountability and transparency in the use of funds made available in this Act. 
(b)PurposeRecovery.gov shall be a portal or gateway to key information related to this Act and provide a window to other Government websites with related information. 
(c)Matters coveredIn establishing the website Recovery.gov, the Board shall ensure the following:  
(1)The website shall provide materials explaining what this Act means for citizens. The materials shall be easy to understand and regularly updated.  
(2)The website shall provide accountability information, including a database of findings from audits, inspectors general, and the Government Accountability Office. 
(3)The website shall provide data on relevant economic, financial, grant, and contract information in user-friendly visual presentations to enhance public awareness of the use funds made available in this Act. 
(4)The website shall provide detailed data on contracts awarded by the Government for purposes of carrying out this Act, including information about the competitiveness of the contracting process, notification of solicitations for contracts to be awarded, and information about the process that was used for the award of contracts. 
(5)The website shall include printable reports on funds made available in this Act obligated by month to each State and congressional district.  
(6)The website shall provide a means for the public to give feedback on the performance of contracts awarded for purposes of carrying out this Act. 
(7)The website shall be enhanced and updated as necessary to carry out the purposes of this subtitle.  
1227.Preservation of the independence of inspectors generalInspectors general shall retain independent authority to determine whether to conduct an audit or investigation of spending under this Act. If the Board requests that an inspector general conduct or refrain from conducting an audit or investigation and the inspector general rejects the request in whole or in part, the inspector general shall, within 30 days after receipt of the request, submit to the Board, the agency head, and the congressional committees of jurisdiction a report explaining why the inspector general has rejected the request in whole or in part. 
1228.Coordination with the Comptroller General and State auditorsThe Board shall coordinate its oversight activities with the Comptroller General of the United States and State auditor generals. 
1229.Independent Advisory Panel 
(a)EstablishmentThere is established a panel to be known as the Independent Advisory Panel to advise the Board. 
(b)MembershipThe Panel shall be composed of five members appointed by the President from among individuals with expertise in economics, public finance, contracting, accounting, or other relevant fields. 
(c)FunctionsThe Panel shall make recommendations to the Board on actions the Board could take to prevent waste, fraud, and abuse in Federal spending under this Act. 
(d)Travel expensesEach member of the Panel shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.  
1230.Funding There is hereby appropriated to the Board $14,000,000 to carry out this subtitle. 
1231.Board termination The Board shall terminate 12 months after 90 percent of the funds made available under this Act have been expended, as determined by the Director of the Office of Management and Budget. 
3Additional Accountability and Transparency Provisions 
1241.Limitation on the length of certain noncompetitive contracts No contract entered into using funds made available in this Act pursuant to the authority provided in section 303(c)(2) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)(2)) that is for an amount greater than the simplified acquisition threshold (as defined in section 4(11) of the Office of Federal Procurement Policy Act (41 U.S.C. (4)(11))— 
(1)may exceed the time necessary— 
(A)to meet the unusual and compelling requirements of the work to be performed under the contract; and 
(B)for the executive agency to enter into another contract for the required goods or services through the use of competitive procedures; and 
(2)may exceed one year unless the head of the executive agency entering into such contract determines that exceptional circumstances apply. 
1242.Access of Government Accountability Office and offices of Inspector General to certain employees 
(a)AccessEach contract awarded using funds made available in this Act shall provide that the Comptroller General and his representatives, and any representatives of an appropriate inspector general appointed under section 3 or 8G of the Inspector General Act of 1978 (5 U.S.C. App.), are authorized— 
(1)to examine any records of the contractor or any of its subcontractors, or any State or local agency administering such contract, that directly pertain to, and involve transactions relating to, the contract or subcontract; and 
(2)to interview any current employee regarding such transactions. 
(b)Relationship to existing authorityNothing in this section shall be interpreted to limit or restrict in any way any existing authority of the Comptroller General or an Inspector General. 
1243.Protecting State and Local Government and Contractor Whistleblowers 
(a)Prohibition of reprisalsAn employee of any non-Federal employer receiving funds made available in this Act may not be discharged, demoted, or otherwise discriminated against as a reprisal for disclosing to the Board, an inspector general, the Comptroller General, a member of Congress, or a Federal agency head, or their representatives, information that the employee reasonably believes is evidence of— 
(1)gross mismanagement of an executive agency contract or grant; 
(2)a gross waste of executive agency funds; 
(3)a substantial and specific danger to public health or safety; or 
(4)a violation of law related to an executive agency contract (including the competition for or negotiation of a contract) or grant awarded or issued to carry out this Act. 
(b)Investigation of complaints 
(1)A person who believes that the person has been subjected to a reprisal prohibited by subsection (a) may submit a complaint to the inspector general of the executive agency that awarded the contract or issued the grant. Unless the inspector general determines that the complaint is frivolous, the inspector general shall investigate the complaint and, upon completion of such investigation, submit a report of the findings of the investigation to the person, the person’s employer, the head of the Federal agency that awarded the contract or issued the grant, and the Board. 
(2) 
(A)Except as provided under subparagraph (B), the inspector general shall make a determination that a complaint is frivolous or submit a report under paragraph (1) within 180 days after receiving the complaint. 
(B)If the inspector general is unable to complete an investigation in time to submit a report within the 180-day period specified in subparagraph (A) and the person submitting the complaint agrees to an extension of time, the inspector general shall submit a report under paragraph (1) within such additional period of time as shall be agreed upon between the inspector general and the person submitting the complaint. 
(c)Remedy and enforcement authority 
(1)Not later than 30 days after receiving an inspector general report pursuant to subsection (b), the head of the agency concerned shall determine whether there is sufficient basis to conclude that the non-Federal employer has subjected the complainant to a reprisal prohibited by subsection (a) and shall either issue an order denying relief or shall take one or more of the following actions: 
(A)Order the employer to take affirmative action to abate the reprisal. 
(B)Order the employer to reinstate the person to the position that the person held before the reprisal, together with the compensation (including back pay), employment benefits, and other terms and conditions of employment that would apply to the person in that position if the reprisal had not been taken. 
(C)Order the employer to pay the complainant an amount equal to the aggregate amount of all costs and expenses (including attorneys’ fees and expert witnesses’ fees) that were reasonably incurred by the complainant for, or in connection with, bringing the complaint regarding the reprisal, as determined by the head of the agency. 
(2)If the head of an executive agency issues an order denying relief under paragraph (1) or has not issued an order within 210 days after the submission of a complaint under subsection (b), or in the case of an extension of time under paragraph (b)(2)(B), not later than 30 days after the expiration of the extension of time, and there is no showing that such delay is due to the bad faith of the complainant, the complainant shall be deemed to have exhausted all administrative remedies with respect to the complaint, and the complainant may bring a de novo action at law or equity against the employer to seek compensatory damages and other relief available under this section in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. Such an action shall, at the request of either party to the action, be tried by the court with a jury. 
(3)An inspector general determination and an agency head order denying relief under paragraph (2) shall be admissible in evidence in any de novo action at law or equity brought pursuant to this subsection. 
(4)Whenever a person fails to comply with an order issued under paragraph (1), the head of the agency shall file an action for enforcement of such order in the United States district court for a district in which the reprisal was found to have occurred. In any action brought under this paragraph, the court may grant appropriate relief, including injunctive relief and compensatory and exemplary damages. 
(5)Any person adversely affected or aggrieved by an order issued under paragraph (1) may obtain review of the order’s conformance with this subsection, and any regulations issued to carry out this section, in the United States court of appeals for a circuit in which the reprisal is alleged in the order to have occurred. No petition seeking such review may be filed more than 60 days after issuance of the order by the head of the agency. Review shall conform to chapter 7 of title 5. 
(d)ConstructionNothing in this section may be construed to authorize the discharge of, demotion of, or discrimination against an employee for a disclosure other than a disclosure protected by subsection (a) or to modify or derogate from a right or remedy otherwise available to the employee. 
(e)Definitions 
(1)Non-Federal employer receiving funds under this ActThe term non-Federal employer receiving funds made available in this Act means— 
(A) with respect to a Federal contract awarded or Federal grant issued to carry out this Act, the contractor or grantee, as the case may be, if the contractor or grantee is an employer; or 
(B)a State or local government, if the State or local government has received funds made available in this Act. 
(2)Executive agencyThe term executive agency has the meaning given that term in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403). 
(3)State or local governmentThe term State or local government means— 
(A)the government of each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, the Northern Mariana Islands, or any other territory or possession of the United States; or 
(B)the government of any political subdivision of a government listed in subparagraph (A).
IIAgriculture, Nutrition, and Rural DevelopmentDepartment of AgricultureAgriculture Buildings and Facilities and Rental PaymentsFor an additional amount for Agriculture Buildings and Facilities and Rental Payments, $44,000,000, for necessary construction, repair, and improvement activities: Provided, That section 1106 of this Act shall not apply to this appropriation. Agricultural Research ServiceBuildings and FacilitiesFor an additional amount for Buildings and Facilities, $209,000,000, for work on deferred maintenance at Agricultural Research Service facilities: Provided, That priority in the use of such funds shall be given to critical deferred maintenance, to projects that can be completed, and to activities that can commence promptly following enactment of this Act.Farm Service AgencySalaries and ExpensesFor an additional amount for Salaries and Expenses, $245,000,000, for the purpose of maintaining and modernizing the information technology system: Provided, That section 1106 of this Act shall not apply to this appropriation.Natural Resources Conservation ServiceWatershed and Flood Prevention Operations For an additional amount for Watershed and Flood Prevention Operations, $350,000,000, of which $175,000,000 is for necessary expenses to purchase and restore floodplain easements as authorized by section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203) (except that no more than $50,000,000 of the amount provided for the purchase of floodplain easements may be obligated for projects in any one State): Provided, That section 1106 of this Act shall not apply to this appropriation: Provided further, That priority in the use of such funds shall be given to projects that can be fully funded and completed with the funds appropriated in this Act, and to activities that can commence promptly following enactment of this Act.Watershed Rehabilitation ProgramFor an additional amount for Watershed Rehabilitation Program, $50,000,000, for necessary expenses to carry out rehabilitation of structural measures: Provided, That section 1106 of this Act shall not apply to this appropriation: Provided further, That priority in the use of such funds shall be given to projects that can be fully funded and completed with the funds appropriated in this Act, and to activities that can commence promptly following enactment of this Act.Rural Development Programs Rural Community Advancement Program (Including Transfers of Funds)  For an additional amount for gross obligations for the principal amount of direct and guaranteed loans as authorized by sections 306 and 310B and described in sections 381E(d)(1), 381E(d)(2), and 381E(d)(3) of the Consolidated Farm and Rural Development Act, to be available from the rural community advancement program, as follows: $5,838,000,000, of which $1,102,000,000 is for rural community facilities direct loans, of which $2,000,000,000 is for business and industry guaranteed loans, and of which $2,736,000,000 is for rural water and waste disposal direct loans.For an additional amount for the cost of direct loans, loan guarantees, and grants, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: $1,800,000,000, of which $63,000,000 is for rural community facilities direct loans, of which $137,000,000 is for rural community facilities grants authorized under section 306(a) of the Consolidated Farm and Rural Development Act, of which $87,000,000 is for business and industry guaranteed loans, of which $13,000,000 is for rural business enterprise grants authorized under section 310B of the Consolidated Farm and Rural Development Act, of which $400,000,000 is for rural water and waste disposal direct loans, and of which $1,100,000,000 is for rural water and waste disposal grants authorized under section 306(a): Provided, That the amounts appropriated under this heading shall be transferred to, and merged with, the appropriation for Rural Housing Service, Rural Community Facilities Program Account, the appropriation for Rural Business-Cooperative Service, Rural Business Program Account, and the appropriation for Rural Utilities Service, Rural Water and Waste Disposal Program Account: Provided further, That priority for awarding such funds shall be given to project applications that demonstrate that, if the application is approved, all project elements will be fully funded: Provided further, That priority for awarding such funds shall be given to project applications for activities that can be completed if the requested funds are provided: Provided further, That priority for awarding such funds shall be given to activities that can commence promptly following enactment of this Act.In addition to other available funds, the Secretary of Agriculture may use not more than 3 percent of the funds made available under this account for administrative costs to carry out loans, loan guarantees, and grants funded under this account, which shall be transferred and merged with the appropriation for Rural Development, Salaries and Expenses and shall remain available until September 30, 2012: Provided, That the authority provided in this paragraph shall apply to appropriations under this heading in lieu of the provisions of section 1106 of this Act.Funds appropriated by this Act to the Rural Community Advancement Program for rural community facilities, rural business, and rural water and waste disposal direct loans, loan guarantees and grants may be transferred among these programs: Provided, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified at least 15 days in advance of any transfer.Rural Housing Service Rural Housing Insurance Fund Program Account (Including Transfers of Funds)  For an additional amount of gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $22,129,000,000 for loans to section 502 borrowers, of which $4,018,000,000 shall be for direct loans, and of which $18,111,000,000 shall be for unsubsidized guaranteed loans. For an additional amount for the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $500,000,000, of which $270,000,000 shall be for direct loans, and of which $230,000,000 shall be for unsubsidized guaranteed loans.In addition to other available funds, the Secretary of Agriculture may use not more than 3 percent of the funds made available under this account for administrative costs to carry out loans and loan guarantees funded under this account, of which $1,750,000 will be committed to agency projects associated with maintaining the compliance, safety, and soundness of the portfolio of loans guaranteed through the section 502 guaranteed loan program: Provided, These funds shall be transferred and merged with the appropriation for Rural Development, Salaries and Expenses: Provided further, That the authority provided in this paragraph shall apply to appropriations under this heading in lieu of the provisions of section 1106 of this Act.Funds appropriated by this Act to the Rural Housing Insurance Fund Program account for section 502 direct loans and unsubsidized guaranteed loans may be transferred between these programs: Provided, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified at least 15 days in advance of any transfer.Rural Utilities ServiceDistance Learning, Telemedicine, and Broadband Program(Including Transfers of Funds) For an additional amount for the cost of broadband loans and loan guarantees, as authorized by the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.) and for grants, $2,825,000,000: Provided, That the cost of direct and guaranteed loans shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That, notwithstanding title VI of the Rural Electrification Act of 1936, this amount is available for grants, loans and loan guarantees for open access broadband infrastructure in any area of the United States: Provided further, That at least 75 percent of the area to be served by a project receiving funds from such grants, loans or loan guarantees shall be in a rural area without sufficient access to high speed broadband service to facilitate rural economic development, as determined by the Secretary of Agriculture: Provided further, That priority for awarding funds made available under this paragraph shall be given to projects that provide service to the most rural residents that do not have access to broadband service: Provided further, That priority shall be given for project applications from borrowers or former borrowers under title II of the Rural Electrification Act of 1936 and for project applications that include such borrowers or former borrowers: Provided further, That notwithstanding section 1103 of this Act, 50 percent of the grants, loans, and loan guarantees made available under this heading shall be awarded not later than September 30, 2009: Provided further, That priority for awarding such funds shall be given to project applications that demonstrate that, if the application is approved, all project elements will be fully funded: Provided further, That priority for awarding such funds shall be given to project applications for activities that can be completed if the requested funds are provided: Provided further, That priority for awarding such funds shall be given to activities that can commence promptly following enactment of this Act: Provided further, That no area of a project funded with amounts made available under this paragraph may receive funding to provide broadband service under the Broadband Deployment Grant Program: Provided further, That the Secretary shall submit a report on planned spending and actual obligations describing the use of these funds not later than 90 days after the date of enactment of this Act, and quarterly thereafter until all funds are obligated, to the Committees on Appropriations of the House of Representatives and the Senate. In addition to other available funds, the Secretary may use not more than 3 percent of the funds made available under this account for administrative costs to carry out loans, loan guarantees, and grants funded under this account, which shall be transferred and merged with the appropriation for Rural Development, Salaries and Expenses and shall remain available until September 30, 2012: Provided, That the authority provided in this paragraph shall apply to appropriations under this heading in lieu of the provisions of section 1106 of this Act.Food and Nutrition ServiceSpecial Supplemental Nutrition Program for Women, Infants, and Children (WIC)For an additional amount for the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $100,000,000, for the purposes specified in section 17(h)(10)(B)(ii) for the Secretary of Agriculture to provide assistance to State agencies to implement new management information systems or improve existing management information systems for the program.Emergency Food Assistance ProgramFor an additional amount for the emergency food assistance program as authorized by section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)) and section 204(a)(1) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508(a)(1)), $150,000,000, of which $100,000,000 is for the purchase of commodities and of which $50,000,000 is for costs associated with the distribution of commoditiesGeneral Provisions, This Title 
2001.Temporary Increase in Benefits under the Supplemental Nutrition Assistance Program 
(a)Maximum Benefit Increase 
(1)In generalBeginning the first month that begins not less than 25 days after the date of enactment of this Act, the value of benefits determined under section 8(a) of the Food and Nutrition Act of 2008 and consolidated block grants for Puerto Rico and American Samoa determined under section 19(a) of such Act shall be calculated using 113.6 percent of the June 2008 value of the thrifty food plan as specified under section 3(o) of such Act. 
(2)Termination 
(A)The authority provided by this subsection shall terminate after September 30, 2009. 
(B)Notwithstanding subparagraph (A), the Secretary of Agriculture may not reduce the value of the maximum allotment below the level in effect for fiscal year 2009 as a result of paragraph (1). 
(b)Requirements for the secretaryIn carrying out this section, the Secretary shall— 
(1)consider the benefit increases described in subsection (a) to be a mass change; 
(2)require a simple process for States to notify households of the increase in benefits; 
(3)consider section 16(c)(3)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)(3)(A)) to apply to any errors in the implementation of this section, without regard to the 120-day limit described in that section; and 
(4)have the authority to take such measures as necessary to ensure the efficient administration of the benefits provided in this section. 
(c)Administrative Expenses 
(1)In generalFor the costs of State administrative expenses associated with carrying out this section, the Secretary shall make available $150,000,000 in each of fiscal years 2009 and 2010, to remain available through September 30, 2012, of which $4,500,000 is for necessary expenses of the Food and Nutrition Service for management and oversight of the program and for monitoring the integrity and evaluating the effects of the payments made under this section. 
(2)Availability of fundsFunds described in paragraph (1) shall be made available as grants to State agencies based on each State’s share of households that participate in the Supplemental Nutrition Assistance Program as reported to the Department of Agriculture for the 12-month period ending with June, 2008. 
(d)Treatment of Jobless WorkersBeginning with the first month that begins not less than 25 days after the date of enactment of this Act, and for each subsequent month through September 30, 2010, jobless adults who comply with work registration and employment and training requirements under section 6, section 20, or section 26 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015, 2029, or 2035) shall not be disqualified from the Supplemental Nutrition Assistance Program because of the provisions of section 6(o)(2) of such Act (7 U.S.C. 2015(o)(2)). Beginning on October 1, 2010, for the purposes of section 6(o), a State agency shall disregard any period during which an individual received Supplemental Nutrition Assistance Program benefits prior to October 1, 2010. 
(e)FundingThere is appropriated to the Secretary of Agriculture such sums as are necessary to carry out this section, to remain available until expended. Section 1106 of this Act shall not apply to this appropriation.  
2002.Afterschool feeding program for at-risk childrenSection 17(r) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766 (r)) is amended by striking paragraph (5).
IIICommerce, Justice, and Science
ACommerceDepartment of CommerceEconomic Development AdministrationEconomic Development Assistance Programs (Including Transfer of Funds)For an additional amount for Economic Development Assistance Programs, $250,000,000: Provided, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall not exceed 2 percent instead of the percentage specified in such section: Provided further, That the amount set aside pursuant to the previous proviso shall be transferred to and merged with the appropriation for Salaries and Expenses for purposes of program administration and oversight: Provided further, That up to $50,000,000 may be transferred to federally authorized regional economic development commissions.Bureau of the CensusPeriodic Censuses and Programs For an additional amount for Periodic Censuses and Programs, $1,000,000,000: Provided, That section 1106 of this Act shall not apply to funds provided under this heading.National Telecommunications and Information AdministrationSalaries and Expenses  For an additional amount for Salaries and Expenses, $350,000,000, to remain available until September 30, 2011: Provided, That funds shall be available to establish the State Broadband Data and Development Grant Program, as authorized by Public Law 110–385, for the development and implementation of statewide initiatives to identify and track the availability and adoption of broadband services within each State, and to develop and maintain a nationwide broadband inventory map, as authorized by section 3101 of this Act.Wireless and Broadband Deployment Grant Programs(including Transfer of Funds)For necessary expenses related to the Wireless and Broadband Deployment Grant Programs established by section 3102 of this Act, $2,825,000,000, of which $1,000,000,000 shall be for Wireless Deployment Grants and $1,825,000,000 shall be for Broadband Deployment Grants: Provided, That the National Telecommunications and Information Administration shall submit a report on planned spending and actual obligations describing the use of these funds not later than 120 days after the date of enactment of this Act, and an update report not later than 60 days following the initial report, to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate: Provided further, That notwithstanding section 1103 of this Act, 50 percent of the grants made available under this heading shall be awarded not later than September 30, 2009: Provided further, That up to 20 percent of the funds provided under this heading for Wireless Deployment Grants and Broadband Deployment Grants may be transferred between these programs: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified at least 15 days in advance of any transfer.Digital-to-Analog Converter Box ProgramNotwithstanding any other provision of law, and in addition to amounts otherwise provided in any other Act, for costs associated with the Digital-to-Analog Converter Box Program, $650,000,000, to be available until September 30, 2009: Provided, That these funds shall be available for coupons and related activities, including but not limited to education, consumer support and outreach, as deemed appropriate and necessary to ensure a timely conversion of analog to digital television.National Institute of Standards and TechnologyScientific and Technical Research And Services  For an additional amount for Scientific and Technical Research and Services, $100,000,000. Industrial Technology Services  For an additional amount for Industrial Technology Services, $100,000,000, of which $70,000,000 shall be available for the necessary expenses of the Technology Innovation Program and $30,000,000 shall be available for the necessary expenses of the Hollings Manufacturing Extension Partnership. Construction of Research Facilities  For an additional amount for Construction of Research Facilities, as authorized by sections 13 through 15 of the Act of March 13, 1901 (15 U.S.C. 278c-278e), $300,000,000, for a competitive construction grant program for research science buildings: Provided further, That for peer-reviewed grants made under this heading, the time limitation provided in section 1103(b) of this Act shall be 120 days.National Oceanic and Atmospheric AdministrationOperations, Research, and FacilitiesFor an additional amount for Operations, Research, and Facilities, $400,000,000, for habitat restoration and mitigation activities.Procurement, Acquisition and ConstructionFor an additional amount for Procurement, Acquisition and Construction, $600,000,000, for accelerating satellite development and acquisition, acquiring climate sensors and climate modeling capacity, and establishing climate data records: Provided further, That not less than $140,000,000 shall be available for climate data modeling.General Provisions, This Subtitle
3101.Inventory of Broadband Service Capability and Availability
(a)EstablishmentTo provide a comprehensive nationwide inventory of existing broadband service capability and availability, the National Telecommunications and Information Administration (NTIA) shall develop and maintain a broadband inventory map of the United States that identifies and depicts the geographic extent to which broadband service capability is deployed and available from a commercial provider or public provider throughout each State.
(b)Public Availability and InteractivityNot later than 2 years after the date of enactment of this Act, the NTIA shall make the broadband inventory map developed and maintained pursuant to this section accessible by the public on a World Wide Web site of the NTIA in a form that is interactive and searchable.
3102.Wireless and Broadband Deployment Grant Programs 
(a)Grants authorized 
(1)In generalThe National Telecommunications and Information Administration (NTIA) is authorized to carry out a program to award grants to eligible entities for the non-recurring costs associated with the deployment of broadband infrastructure in rural, suburban, and urban areas, in accordance with the requirements of this section. 
(2)Program websiteThe NTIA shall develop and maintain a website to make publicly available information about the program described in paragraph (1), including— 
(A)each prioritization report submitted by a State under subsection (b); 
(B)a list of eligible entities that have applied for a grant under this section, and the area or areas the entity proposes to serve; and 
(C)the status of each such application, whether approved, denied, or pending. 
(b)State priorities 
(1)Priorities report submissionNot later than 75 days after the date of enactment of this section, each State intending to participate in the program under this section shall submit to the NTIA a report indicating the geographic areas of the State which— 
(A)for the purposes of determining the need for Wireless Deployment Grants under subsection (c), the State considers to have the greatest priority for— 
(i)wireless voice service in unserved areas; and 
(ii)advanced wireless broadband service in underserved areas; and  
(B)for the purposes of determining the need for Broadband Deployment Grants under subsection (d), the State considers to have the greatest priority for— 
(i)basic broadband service in unserved areas; and 
(ii)advanced broadband service in underserved areas. 
(2)LimitationThe unserved and underserved areas identified by a State in the report required by this subsection shall not represent, in the aggregate, more than 20 percent of the population or of the geographic area of such State.  
(c)Wireless Deployment Grants 
(1)Authorized activityThe NTIA shall award Wireless Deployment Grants in accordance with this subsection from money appropriated for Wireless Deployment Grants by this subtitle to eligible entities to deploy necessary infrastructure for the provision of wireless voice service or advanced wireless broadband service to end users in designated areas. 
(2)Grant distributionThe NTIA shall seek to distribute grants, to the extent possible, so that 25 percent of the grants awarded under this subsection shall be awarded to eligible entities for providing wireless voice service to unserved areas and 75 percent of grants awarded under this subsection shall be awarded to eligible entities for providing advanced wireless broadband service to underserved areas.  
(d)Broadband Deployment Grants 
(1)Authorized activityThe NTIA shall award Broadband Deployment Grants in accordance with this subsection from money appropriated for Broadband Deployment Grants by this subtitle to eligible entities to deploy necessary infrastructure for the provision of basic broadband service or advanced broadband service to end users in designated areas. 
(2)Grant distributionThe NTIA shall seek to distribute grants, to the extent possible, so that 25 percent of the grants awarded under this subsection shall be awarded to eligible entities for providing basic broadband service to unserved areas and 75 percent of grants awarded under this subsection shall be awarded to eligible entities for providing advanced broadband service to underserved areas.  
(e)Grant RequirementsThe NTIA shall— 
(1)adopt rules to protect against unjust enrichment; and 
(2)ensure that grant recipients— 
(A)meet buildout requirements; 
(B)maximize use of the supported infrastructure by the public;
(C)operate basic and advanced broadband service networks on an open access basis;
(D)operate advanced wireless broadband service on a wireless open access basis; and 
(E)adhere to the principles contained in the Federal Communications Commission’s broadband policy statement (FCC 05-151, adopted August 5, 2005). 
(f)Applications 
(1)SubmissionTo be considered for a grant awarded under subsection (c) or (d), an eligible entity shall submit to the NTIA an application at such time, in such manner, and containing such information as the NTIA may require. Such an application shall include— 
(A)a cost-study estimate for serving the particular geographic area to be served by the entity; 
(B)an engineering plan; 
(C)a proposed build-out schedule to residential households and small businesses in the area; 
(D)for applicants for Wireless Deployment Grants under subsection (c), a build-out schedule for geographic coverage of such areas; and 
(E)any other requirements the NTIA deems necessary. 
(2)Selection 
(A)NotificationThe NTIA shall notify each eligible entity that has submitted a complete application whether the entity has been approved or denied for a grant under this section in timely fashion. 
(B)Grant distribution considerationsIn awarding grants under this section, the NTIA shall, to the extent practical— 
(i)award not less than one grant in each State; 
(ii)give substantial weight to whether an application is from an eligible entity to deploy infrastructure in an area that is an area— 
(I)identified by a State in a report submitted under subsection (b); or 
(II)in which the NTIA determines there will be a significant amount of public safety or emergency response use of the infrastructure; and 
(iii)consider whether an application from an eligible entity to deploy infrastructure in an area— 
(I)will, if approved, increase the affordability of, or subscribership to, service to the greatest population of underserved users in the area; 
(II)will, if approved, enhance service for health care delivery, education, or children to the greatest population of underserved users in the area; 
(III)contains concrete plans for enhancing computer ownership or computer literacy in the area; 
(IV)is from a recipient of more than 20 percent matching grants from State, local, or private entities for service in the area and the extent of such commitment; and 
(V)will, if approved, result in unjust enrichment because the eligible entity has applied for, or intends to apply for, support for the non-recurring costs through another Federal program for service in the area. 
(g)ConsultationThe NTIA shall consult with the Federal Communications Commission and other appropriate Federal agencies in implementing this section. 
(h)DefinitionsFor the purpose of this section— 
(1)the term advanced broadband service means a service delivering data to the end user transmitted at a speed of at least 45 megabits per second downstream and at least 15 megabits per second upstream; 
(2)the term advanced wireless broadband service means a wireless service delivering to the end user data transmitted at a speed of at least 3 megabits per second downstream and at least 1 megabit per second upstream over an end-to-end internet protocol wireless network;  
(3)the term basic broadband service means a service delivering data to the end user transmitted at a speed of at least 5 megabits per second downstream and at least 1 megabit per second upstream;  
(4)the term eligible entity means— 
(A)a provider of wireless voice service, advanced wireless broadband service, basic broadband service, or advanced broadband service; 
(B)a State or unit of local government, or agency or instrumentality thereof, that is or intends to be a provider of any such service; and 
(C)any other entity, including construction companies, tower-building companies, or other service providers, that the NTIA authorizes by rule to participate in the programs under this section, if such other entity is required to provide access to the supported infrastructure on a neutral, reasonable basis to maximize use;  
(5)the term State includes the District of Columbia and the territories and possessions; 
(6)the term underserved area shall be defined by the Federal Communications Commission not later than 45 days after the date of enactment of this section;  
(7)the term unserved area shall be defined by the Federal Communications Commission not later than 45 days after the date of enactment of this section; 
(8)the term wireless voice service means the provision of two-way, real-time, voice communications using a mobile service;
(9)the term open access shall be defined by the Federal Communications Commission not later than 45 days after the date of enactment of this section; and
(10)the term wireless open access shall be defined by the Federal Communications Commission not later than 45 days after the date of enactment of this section.  
BJusticeDepartment of JusticeState and Local Law Enforcement ActivitiesOffice of Justice ProgramsState and Local Law Enforcement AssistanceFor an additional amount for State and Local Law Enforcement Assistance, $3,000,000,000, to be available for the Edward Byrne Memorial Justice Assistance Grant Program as authorized by subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968, (except that section 1001(c), and the special rules for Puerto Rico under section 505(g), of such Act shall not apply for purposes of this Act): Provided, That section 1106 of this Act shall not apply to funds provided under this heading.Community Oriented Policing ServicesFor an additional amount for Community Oriented Policing Services, $1,000,000,000, to be available for grants under section 1701 of title I of the 1968 Act (42 U.S.C. 3796dd) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (i) of such section: Provided, That for peer-reviewed grants made under this heading, the time limitation provided in section 1103(b) of this Act shall be 120 days.
CScienceNational Aeronautics and Space AdministrationScience For an additional amount for Science, $400,000,000, of which not less than $250,000,000 shall be solely for accelerating the development of the tier 1 set of Earth science climate research missions recommended by the National Academies Decadal Survey. Aeronautics  For an additional amount for Aeronautics, $150,000,000.Cross Agency Support Programs For an additional amount for Cross Agency Support Programs, for necessary expenses for restoration and mitigation of National Aeronautics and Space Administration owned infrastructure and facilities related to the consequences of hurricanes, floods, and other natural disasters occurring during 2008 for which the President declared a major disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act of 1974, $50,000,000.National Science FoundationResearch And Related Activities  For an additional amount for Research and Related Activities, $2,500,000,000: Provided, That $300,000,000 shall be available solely for the Major Research Instrumentation program and $200,000,000 shall be for activities authorized by title II of Public Law 100–570 for academic research facilities modernization: Provided, That for peer-reviewed grants made under this heading, the time limitation provided in section 1103(b) of this Act shall be 120 days.Education and Human Resources  For an additional amount for Education and Human Resources, $100,000,000: Provided, That $60,000,000 shall be for activities authorized by section 7030 of Public Law 110–69 and $40,000,000 shall be for activities authorized by section 9 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n). Major Research Equipment and Facilities Construction  For an additional amount for Major Research Equipment and Facilities Construction, $400,000,000, which shall be available only for approved projects.
IVDefenseDepartment of DefenseFacility Infrastructure Investments, DefenseFor expenses, not otherwise provided for, to improve, repair and modernize Department of Defense facilities, restore and modernize Army barracks, and invest in the energy efficiency of Department of Defense facilities, $4,500,000,000, for Facilities Sustainment, Restoration and Modernization programs of the Department of Defense (including minor construction and major maintenance and repair), which shall be available as follows: 
(1)Operation and Maintenance, Army, $1,490,804,000.  
(2)Operation and Maintenance, Navy, $624,380,000. 
(3)Operation and Maintenance, Marine Corps, $128,499,000. 
(4)Operation and Maintenance, Air Force, $1,236,810,000. 
(5)Defense Health Program, $454,658,000. 
(6)Operation and Maintenance, Army Reserve, $110,899,000. 
(7)Operation and Maintenance, Navy Reserve, $62,162,000. 
(8)Operation and Maintenance, Marine Corps Reserve, $45,038,000. 
(9)Operation and Maintenance, Air Force Reserve, $14,881,000. 
(10)Operation and Maintenance, Army National Guard, $302,700,000. 
(11)Operation and Maintenance, Air National Guard, $29,169,000.
Energy Research and Development, DefenseFor expenses, not otherwise provided for, for research, development, test and evaluation programs for improvements in energy generation, transmission, regulation, use, and storage, for military installations, military vehicles, and other military equipment, $350,000,000, which shall be available as follows: 
(1)Research, Development, Test and Evaluation, Army, $87,500,000. 
(2)Research, Development, Test and Evaluation, Navy, $87,500,000. 
(3)Research, Development, Test and Evaluation, Air Force, $87,500,000. 
(4)Research, Development, Test and Evaluation, Defense-Wide, $87,500,000
VEnergy and WaterDepartment of the ArmyCorps of Engineers—CivilConstructionFor an additional amount for Construction, $2,000,000,000: Provided, That section 102 of Public Law 109–103 (33 U.S.C. 2221) shall not apply to funds provided in this paragraph: Provided further, That notwithstanding any other provision of law, funds provided in this paragraph shall not be cost shared with the Inland Waterways Trust Fund as authorized in Public Law 99–662: Provided further, That funds provided in this paragraph may only be used for programs, projects or activities previously funded: Provided further, That the Corps of Engineers is directed to prioritize funding for activities based on the ability to accelerate existing contracts or fully fund project elements and contracts for such elements in a time period of 2 years after the date of enactment of this Act giving preference to projects and activities that are labor intensive: Provided further, That funds provided in this paragraph shall be used for elements of projects, programs or activities that can be completed using funds provided herein: Provided further, That funds appropriated in this paragraph may be used by the Secretary of the Army, acting through the Chief of Engineers, to undertake work authorized to be carried out in accordance with one or more of section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r), section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330), and section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a), notwithstanding the program cost limitations set forth in those sections: Provided further, That the limitation concerning total project costs in section 902 of the Water Resources Development Act of 1986, as amended (33 U.S.C. 2280), shall not apply during fiscal year 2009 to any project that received funds provided in this title: Provided further, That for projects that are being completed with funds appropriated in this Act that are otherwise expired or lapsed for obligation, expired or lapsed funds appropriated in this Act may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any: Provided further, That the Secretary of the Army shall submit a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation, obligation and expenditures of these funds, beginning not later than 45 days after enactment of this Act.Mississippi River and TributariesFor an additional amount for Mississippi River and Tributaries, $250,000,000: Provided, That funds provided in this paragraph may only be used for programs, projects, or activities previously funded: Provided further, That the Corps of Engineers is directed to prioritize funding for activities based on the ability to accelerate existing contracts or fully fund project elements and contracts for such elements in a time period of 2 years after the date of enactment of this Act giving preference to projects and activities that are labor intensive: Provided further, That funds provided in this paragraph shall be used for elements of projects, programs, or activities that can be completed using funds provided herein: Provided further, That for projects that are being completed with funds appropriated in this Act that are otherwise expired or lapsed for obligation, expired or lapsed funds appropriated in this Act may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any: Provided further, That the Secretary of the Army shall submit a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation, obligation and expenditures of these funds, beginning not later than 45 days after enactment of this Act.Operation and MaintenanceFor an additional amount for Operation and Maintenance, $2,225,000,000: Provided, That the Corps of Engineers is directed to prioritize funding for activities based on the ability to accelerate existing contracts or fully fund project elements and contracts for such elements in a time period of 2 years after the date of enactment of this Act giving preference to projects and activities that are labor intensive: Provided further, That funds provided in this paragraph shall be used for elements of projects, programs, or activities that can be completed using funds provided herein: Provided further, That for projects that are being completed with funds appropriated in this Act that are otherwise expired or lapsed for obligation, expired or lapsed funds appropriated in this Act may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any: Provided further, That the Secretary of the Army shall submit a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation, obligation and expenditures of these funds, beginning not later than 45 days after enactment of this Act.Regulatory ProgramFor an additional amount for Regulatory Program, $25,000,000.Department of the InteriorBureau of ReclamationWater and Related ResourcesFor an additional amount for Water and Related Resources, $500,000,000: Provided, That of the amount appropriated under this heading, not less than $126,000,000 shall be used for water reclamation and reuse projects authorized under title XVI of Public Law 102–575: Provided further, That of the amount appropriated under this heading, not less than $80,000,000 shall be used for rural water projects and these funds shall be expended primarily on water intake and treatment facilities of such projects: Provided further, That the costs of reimbursable activities, other than for maintenance and rehabilitation, carried out with funds made available under this heading shall be repaid pursuant to existing authorities and agreements: Provided further, That the costs of maintenance and rehabilitation activities carried out with funds provided in this Act shall be repaid pursuant to existing authority, except the length of repayment period shall be determined on needs-based criteria to be established and adopted by the Commissioner of the Bureau of Reclamation, but in no case shall the repayment period exceed 25 years.Department of EnergyEnergy ProgramsEnergy Efficiency and Renewable Energy For an additional amount for Energy Efficiency and Renewable Energy, $18,500,000,000, which shall be used as follows:
(1)$2,000,000,000 shall be for expenses necessary for energy efficiency and renewable energy research, development, demonstration and deployment activities, to accelerate the development of technologies, to include advanced batteries, of which not less than $800,000,000 is for biomass and $400,000,000 is for geothermal technologies.
(2)$500,000,000 shall be for expenses necessary to implement the programs authorized under part E of title III of the Energy Policy and Conservation Act (42 U.S.C. 6341 et seq.).
(3)$1,000,000,000 shall be for the cost of grants to institutional entities for energy sustainability and efficiency under section 399A of the Energy Policy and Conservation Act (42 U.S.C. 6371h- 1).
(4)$6,200,000,000 shall be for the Weatherization Assistance Program under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.).
(5)$3,500,000,000 shall be for Energy Efficiency and Conservation Block Grants, for implementation of programs authorized under subtitle E of title V of the Energy Independence and Security Act of 2007 (42 U.S.C. 17151 et seq.).
(6)$3,400,000,000 shall be for the State Energy Program authorized under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321).
(7)$200,000,000 shall be for expenses necessary to implement the programs authorized under section 131 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17011).
(8)$300,000,000 shall be for expenses necessary to implement the program authorized under section 124 of the Energy Policy Act of 2005 (42 U.S.C. 15821) and the Energy Star program.
(9)$400,000,000 shall be for expenses necessary to implement the program authorized under section 721 of the Energy Policy Act of 2005 (42 U.S.C. 16071).
(10)$1,000,000,000 shall be for expenses necessary for the manufacturing of advanced batteries authorized under section 136(b)(1)(B) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(b)(1)(B)):
Provided, That notwithstanding section 3304 of title 5, United States Code, and without regard to the provisions of sections 3309 through 3318 of such title 5, the Secretary of Energy may, upon a determination that there is a severe shortage of candidates or a critical hiring need for particular positions, recruit and directly appoint highly qualified individuals into the competitive service: Provided further, That such authority shall not apply to positions in the Excepted Service or the Senior Executive Service: Provided further, That any action authorized herein shall be consistent with the merit principles of section 2301 of such title 5, and the Department shall comply with the public notice requirements of section 3327 of such title 5.Electricity Delivery and Energy ReliabilityFor an additional amount for Electricity Delivery and Energy Reliability, $4,500,000,000: Provided, That funds shall be available for expenses necessary for electricity delivery and energy reliability activities to modernize the electric grid, enhance security and reliability of the energy infrastructure, energy storage research, development, demonstration and deployment, and facilitate recovery from disruptions to the energy supply, and for implementation of programs authorized under title XIII of the Energy Independence and Security Act of 2007 (42 U.S.C. 17381 et seq.): Provided further, That of such amounts, $100,000,000 shall be for worker training: Provided further, That the Secretary of Energy may use or transfer amounts provided under this heading to carry out new authority for transmission improvements, if such authority is enacted in any subsequent Act, consistent with existing fiscal management practices and procedures.Advanced Battery Loan Guarantee Program For the cost of guaranteed loans as authorized by section 135 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17012), $1,000,000,000, to remain available until expended: Provided, That of such amount, $10,000,000 shall be used for administrative expenses in carrying out the guaranteed loan program, and shall be in lieu of the amount set aside under section 1106 of this Act: Provided further, That the cost of such loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.Institutional Loan Guarantee ProgramFor the cost of guaranteed loans as authorized by section 399A of the Energy Policy and Conservation Act (42 U.S.C. 6371h–1), $500,000,000: Provided, That of such amount, $10,000,000 shall be used for administrative expenses in carrying out the guaranteed loan program, and shall be in lieu of the amount set aside under section 1106 of this Act: Provided further, That the cost of such loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.Innovative Technology Loan Guarantee ProgramFor an additional amount for Innovative Technology Loan Guarantee Program for the cost of guaranteed loans authorized by section 1705 of the Energy Policy Act of 2005, $8,000,000,000: Provided, That of such amount, $25,000,000 shall be used for administrative expenses in carrying out the guaranteed loan program, and shall be in lieu of the amount set aside under section 1106 of this Act: Provided further, That the cost of such loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.Fossil Energy  For an additional amount for Fossil Energy, $2,400,000,000 for necessary expenses to demonstrate carbon capture and sequestration technologies as authorized under section 702 of the Energy Independence and Security Act of 2007.ScienceFor an additional amount for Science, $2,000,000,000: Provided, That of such amounts, not less than $400,000,000 shall be used for the Advanced Research Projects Agency—Energy authorized under section 5012 of the America COMPETES Act (42 U.S.C. 16538): Provided further, That of such amounts, not less than $100,000,000 shall be used for advanced scientific computing.Environmental and Other Defense ActivitiesDefense Environmental CleanupFor an additional amount for Defense Environmental Cleanup, $500,000,000: Provided, That such amounts shall be used for elements of projects, programs, or activities that can be completed using funds provided herein.General Provisions, This Title
5001.Technical Corrections to the Energy Independence and Security Act of 2007
(a)Section 543(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17153(a)) is amended—
(1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and
(2) by striking paragraph (1) and inserting the following:

(1)34 percent to eligible units of local government–alternative 1, in accordance with subsection (b);
(2)34 percent to eligible units of local government–alternative 2, in accordance with subsection (b);.
(b)Section 548(a)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17158(a)(1)) is amending by striking ; provided and all that follows through 541(3)(B).
5002.Technical Corrections to the Energy Independence and Security Act of 2007Title XIII of the Energy Independence and Security Act of 2007 (42 U.S.C. 17381 and following) is amended as follows:
(1)By amending subparagraph (A) of section 1304(b)(3) to read as follows:

(A)In generalIn carrying out the initiative, the Secretary shall provide financial support to smart grid demonstration projects including those in rural areas and areas where the majority of generation and transmission assets are controlled by a tax-exempt entity..
(2)By amending subparagraph (C) of section 1304(b)(3) to read as follows:

(C)Federal share of cost of technology investmentsThe Secretary shall provide to an electric utility described in subparagraph (B) or to other parties financial assistance for use in paying an amount equal to not more than 50 percent of the cost of qualifying advanced grid technology investments made by the electric utility or other party to carry out a demonstration project. .
(3)By inserting a new subparagraph (E) after section 1304(b)(3)(D) as follows:

(E)Availability of dataThe Secretary shall establish and maintain a smart grid information clearinghouse in a timely manner which will make data from smart grid demonstration projects and other sources available to the public. As a condition of receiving financial assistance under this subsection, a utility or other participant in a smart grid demonstration project shall provide such information as the Secretary may require to become available through the smart grid information clearinghouse in the form and within the timeframes as directed by the Secretary. The Secretary shall assure that business proprietary information and individual customer information is not included in the information made available through the clearinghouse..
(4)By amending paragraph (2) of section 1304(c) to read as follows:

(2)to carry out subsection (b), such sums as may be necessary..
(5)By amending subsection (a) of section 1306 by striking reimbursement of one-fifth (20 percent) and inserting grants of up to one-half (50 percent).
(6)By striking the last sentence of subsection (b)(9) of section 1306.
(7)By striking are eligible for in subsection (c)(1) of section 1306 and inserting utilize.
(8)By amending subsection (e) of section 1306 to read as follows:

(e)Procedures and rulesThe Secretary shall—
(1)establish within 60 days after the enactment of the American Recovery and Reinvestment Act of 2009 procedures by which applicants can obtain grants of not more than one-half of their documented costs;
(2)establish procedures to ensure that there is no duplication or multiple payment for the same investment or costs, that the grant goes to the party making the actual expenditures for qualifying smart grid investments, and that the grants made have significant effect in encouraging and facilitating the development of a smart grid;
(3)maintain public records of grants made, recipients, and qualifying smart grid investments which have received grants;
(4)establish procedures to provide advance payment of moneys up to the full amount of the grant award; and
(5)have and exercise the discretion to deny grants for investments that do not qualify in the reasonable judgment of the Secretary..
5003.Renewable Energy and Electric Power Transmission Loan Guarantee Programs
(a)AmendmentTitle XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.) is amended by adding the following at the end: 

1705.Temporary Program for Rapid Deployment of Renewable Energy and Electric Power Transmission Projects
(a)In generalNotwithstanding section 1703, the Secretary may make guarantees under this section only for commercial technology projects under subsection (b) that will commence construction not later than September 30, 2011.
(b)CategoriesProjects from only the following categories shall be eligible for support under this section:
(1)Renewable energy systems.
(2)Electric power transmission systems.
(c)Wage rate requirementsThe Secretary shall require that each recipient of support under this section provide reasonable assurance that all laborers and mechanics employed in the performance of the project for which the assistance is provided, including those employed by contractors or subcontractors, will be paid wages at rates not less than those prevailing on similar work in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act). 
(d)SunsetThe authority to enter into guarantees under this section shall expire on September 30, 2011..
(b)Table of contents amendmentThe table of contents for the Energy Policy Act of 2005 is amended by inserting after the item relating to section 1704 the following new item:


Sec. 1705. Temporary program for rapid deployment of renewable energy and electric power transmission projects..
5004.Western Area Power Administration Borrowing AuthorityThe Hoover Power Plant Act of 1984 (Public Law 98-381) is amended by adding at the end the following:

IIIBorrowing Authority
301.Western Area Power Administration Borrowing Authority
(a)DefinitionsIn this section—
(1)AdministratorThe term ‘Administrator’ means the Administrator of the Western Area Power Administration.
(2)SecretaryThe term ‘Secretary’ means the Secretary of the Treasury.
(b)Authority
(1)In generalNotwithstanding any other provision of law, subject to paragraphs (2) through (5)—
(A)the Western Area Power Administration may borrow funds from the Treasury; and
(B)the Secretary shall, without further appropriation and without fiscal year limitation, loan to the Western Area Power Administration, on such terms as may be fixed by the Administrator and the Secretary, such sums (not to exceed, in the aggregate (including deferred interest), $3,250,000,000 in outstanding repayable balances at any 1 time) as, in the judgment of the Administrator, are from time to time required for the purpose of— 
(i)constructing, financing, facilitating, or studying construction of new or upgraded electric power transmission lines and related facilities with at least 1 terminus within the area served by the Western Area Power Administration; and 
(ii)delivering or facilitating the delivery of power generated by renewable energy resources constructed or reasonably expected to be constructed after the date of enactment of this section.
(2)InterestThe rate of interest to be charged in connection with any loan made pursuant to this subsection shall be fixed by the Secretary, taking into consideration market yields on outstanding marketable obligations of the United States of comparable maturities as of the date of the loan.
(3)RefinancingThe Western Area Power Administration may refinance loans taken pursuant to this section within the Treasury.
(4)ParticipationThe Administrator may permit other entities to participate in projects financed under this section.
(5)Congressional review of disbursementEffective upon the date of enactment of this section, the Administrator shall have the authority to have utilized $1,750,000,000 at any one time. If the Administrator seeks to borrow funds above $1,750,000,000, the funds will be disbursed unless there is enacted, within 90 calendar days of the first such request, a joint resolution that rescinds the remainder of the balance of the borrowing authority provided in this section.
(c)Transmission line and related facility projects
(1)In generalFor repayment purposes, each transmission line and related facility project in which the Western Area Power Administration participates pursuant to this section shall be treated as separate and distinct from—
(A)each other such project; and
(B)all other Western Area Power Administration power and transmission facilities.
(2)ProceedsThe Western Area Power Administration shall apply the proceeds from the use of the transmission capacity from an individual project under this section to the repayment of the principal and interest of the loan from the Treasury attributable to that project, after reserving such funds as the Western Area Power Administration determines are necessary—
(A)to pay for any ancillary services that are provided; and
(B)to meet the costs of operating and maintaining the new project from which the revenues are derived.
(3)Source of revenueRevenue from the use of projects under this section shall be the only source of revenue for— 
(A)repayment of the associated loan for the project; and
(B)payment of expenses for ancillary services and operation and maintenance.
(4)Limitation on authorityNothing in this section confers on the Administrator any obligation to provide ancillary services to users of transmission facilities developed under this section.
(d)Certification
(1)In generalFor each project in which the Western Area Power Administration participates pursuant to this section, the Administrator shall certify, prior to committing funds for any such project, that— 
(A)the project is in the public interest;
(B)the project will not adversely impact system reliability or operations, or other statutory obligations; and
(C)it is reasonable to expect that the proceeds from the project shall be adequate to make repayment of the loan.
(2)Forgiveness of balances
(A)In generalIf, at the end of the useful life of a project, there is a remaining balance owed to the Treasury under this section, the balance shall be forgiven.
(B)Unconstructed projectsFunds expended to study projects that are considered pursuant to this section but that are not constructed shall be forgiven.
(C)NotificationThe Administrator shall notify the Secretary of such amounts as are to be forgiven under this paragraph.
(e)Public Processes
(1)Policies and practicesPrior to requesting any loans under this section, the Administrator shall use a public process to develop practices and policies that implement the authority granted by this section.
(2)Requests for interestsIn the course of selecting potential projects to be funded under this section, the Administrator shall seek requests for interest from entities interested in identifying potential projects through one or more notices published in the Federal Register..
5005.Weatherization Program Amendments
(a)Income levelSection 412(7) of the Energy Conservation and Production Act (42 U.S.C. 6862(7)) is amended by striking 150 percent both places it appears and inserting 200 percent.
(b)Assistance level per dwelling unit Section 415(c)(1) of the Energy Conservation and Production Act (42 U.S.C. 6865(c)(1)) is amended by striking $2,500 and inserting $5,000.
5006.Bonneville Power AdministrationFor the purposes of providing funds to assist in financing the construction, acquisition, and replacement of the transmission system of the Bonneville Power Administration and to implement the authority of the Administrator under the Pacific Northwest Electric Power Planning and Conservation Act (16 U.S.C. 839 et seq.), an additional $3,250,000,000 in borrowing authority is made available under the Federal Columbia River Transmission System Act (16 U.S.C. 838 et seq.), to remain outstanding at any time.
5007.Renewable Electricity Transmission StudyIn completing the 2009 National Electric Transmission Congestion Study, the Secretary of Energy shall include—
(1)an analysis of the significant potential sources of renewable energy that are constrained in accessing appropriate market areas by lack of adequate transmission capacity;
(2)an analysis of the reasons for failure to develop the adequate transmission capacity; and
(3)recommendations for achieving adequate transmission capacity.
5008.Appropriations Transfer AuthorityNot to exceed 20 percent of the amounts made available in this Act to the Department of Energy for Energy Efficiency and Renewable Energy, Electricity Delivery and Energy Reliability, and Advanced Battery Loan Guarantee Program may be transferred within and between such accounts, except that no amount specified under any such heading may be increased or decreased by more than a total of 20 percent by such transfers, and notification of such transfers shall be submitted promptly to the Committees on Appropriations of the House of Representatives and the Senate.
VIFinancial Services and General Government 
AGeneral ServicesGeneral Services AdministrationFederal Buildings FundLimitations on Availability of Revenue(Including Transfer of Funds) For an additional amount to be deposited in the Federal Buildings Fund, $7,700,000,000 for real property activities with priority given to activities that can commence promptly following enactment of this Act; of which up to $1,000,000,000 shall be used for construction, repair, and alteration of border facilities and land ports of entry; of which not less than $6,000,000,000 shall be used for construction, repair, and alteration of Federal buildings for projects that will create the greatest impact on energy efficiency and conservation; of which $108,000,000 shall remain available until September 30, 2012, and shall be used for rental of space costs associated with the construction, repair, and alteration of these projects; Provided, That of the amounts provided, $160,000,000 shall remain available until September 30, 2012, and shall be for building operations in support of the activities described in this paragraph: Provided further, That the preceding proviso shall apply to this appropriation in lieu of the provisions of section 1106 of this Act: Provided further, That the Administrator of General Services is authorized to initiate design, construction, repair, alteration, leasing, and other projects through existing authorities of the Administrator: Provided further, That the Administrator shall submit a detailed plan, by project, regarding the use of funds to the Committees on Appropriations of the House of Representatives and the Senate within 30 days after enactment of this Act, and shall provide notification to the Committees within 15 days prior to any changes regarding the use of these funds: Provided further, That the Administrator shall report to the Committees on the obligation of these funds on a quarterly basis beginning on June 30, 2009: Provided further, That of the amounts provided, $4,000,000 shall be transferred to and merged with Government-Wide Policy, for the Office of Federal High-Performance Green Buildings as authorized in the Energy Independence and Security Act of 2007 (Public Law 110–140).Energy Efficient Federal Motor Vehicle Fleet Procurement For capital expenditures and necessary expenses of the General Services Administration’s Motor Vehicle Acquisition and Motor Vehicle Leasing programs for the acquisition of motor vehicles, including plug-in and alternative fuel vehicles, $600,000,000: Provided, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be 1 percent instead of the percentage specified in such section: Provided further, That none of these funds may be obligated until the Administrator of General Services submits to the Committees on Appropriations of the House of Representatives and the Senate, within 90 days after enactment of this Act, a plan for expenditure of the funds that details the current inventory of the Federal fleet owned by the General Services Administration, as well as other Federal agencies, and the strategy to expend these funds to replace a portion of the Federal fleet with the goal of substantially increasing energy efficiency over the current status, including increasing fuel efficiency and reducing emissions: Provided further, That the Administrator shall report to the Committees on the obligation of these funds on a quarterly basis beginning on June 30, 2009. 
BSmall BusinessSmall Business AdministrationBusiness Loans Program Account(Including Transfers of Funds)For the cost of direct loans and loan guarantees authorized by sections 6202 through 6205 of this Act, $426,000,000: Provided, That such cost, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974. In addition, for administrative expenses to carry out the direct loan and loan guarantee programs authorized by this Act, $4,000,000, which may be transferred to and merged with the appropriations for Salaries and Expenses: Provided, That this sentence shall apply to this appropriation in lieu of the provisions of section 1106 of this Act.General Provisions, This Subtitle
6201.Economic stimulus lending program for small businesses 
(a)PurposeThe purpose of this section is to permit the Small Business Administration to guarantee up to 95 percent of qualifying small business loans made by eligible lenders.  
(b)DefinitionsFor purposes of this section: 
(1)The term Administrator means the Administrator of the Small Business Administration. 
(2)The term qualifying small business loan means any loan to a small business concern that would be eligible for a loan guarantee under section 7(a) of the Small Business Act (15 U.S.C. 636) or title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 and following). 
(3)The term small business concern has the same meaning as provided by section 3 of the Small Business Act (15 U.S.C. 632). 
(c)ApplicationIn order to participate in the loan guarantee program under this section a lender shall submit an application to the Administrator for the guarantee of up to 95 percent of the principal amount of a qualifying small business loan. The Administrator shall approve or deny each such application within 5 business days after receipt thereof. The Administrator may not delegate to lenders the authority to approve or disapprove such applications. 
(d)FeesThe Administrator may charge fees for guarantees issued under this section. Such fees shall not exceed the fees permitted for loan guarantees under section 7(a) of the Small Business Act (15 U.S.C. 631 and following).  
(e)Interest ratesThe Administrator may not guarantee under this section any loan that bears interest at a rate higher than 3 percent above the higher of either of the following as quoted in the Wall Street Journal on the first business day of the week in which such guarantee is issued: 
(1)The London interbank offered rate (LIBOR) for a 3-month period. 
(2)The Prime Rate. 
(f)Qualified borrowers 
(1)Aliens unlawfully present in the United StatesA loan guarantee may not be made under this section for a loan made to a concern if an individual who is an alien unlawfully present in the United States— 
(A)has an ownership interest in that concern; or 
(B)has an ownership interest in another concern that itself has an ownership interest in that concern. 
(2) Firms in violation of immigration lawsNo loan guarantee may be made under this section for a loan to any entity found, based on a determination by the Secretary of Homeland Security or the Attorney General to have engaged in a pattern or practice of hiring, recruiting or referring for a fee, for employment in the United States an alien knowing the person is an unauthorized alien.  
(g)Criminal background checksPrior to the approval of any loan guarantee under this section, the Administrator may verify the applicant's criminal background, or lack thereof, through the best available means, including, if possible, use of the National Crime Information Center computer system at the Federal Bureau of Investigation.  
(h)Application of other lawNothing in this section shall be construed to exempt any activity of the Administrator under this section from the Federal Credit Reform Act of 1990 (title V of the Congressional Budget and Impoundment Control Act of 1974; 2 U.S.C. 661 and following).  
(i)SunsetLoan guarantees may not be issued under this section after the date 90 days after the date of establishment (as determined by the Administrator) of the economic recovery program under section 6204.  
(j)Small Business Act provisionsThe provisions of the Small Business Act applicable to loan guarantees under section 7 of that Act shall apply to loan guarantees under this section except as otherwise provided in this section. 
(k)AuthorizationThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
6202.Establishment of SBA secondary market lending authority 
(a)PurposeThe purpose of this section is to provide the Small Business Administration with the authority to establish a Secondary Market Lending Authority within the SBA to make loans to the systemically important SBA secondary market broker-dealers who operate the SBA secondary market. 
(b)DefinitionsFor purposes of this section: 
(1)The term Administrator means the Administrator of the SBA. 
(2)The term SBA means the Small Business Administration. 
(3)The terms Secondary Market Lending Authority  and Authority mean the office established under subsection (c). 
(4)The term SBA secondary market means the market for the purchase and sale of loans originated, underwritten, and closed under the Small Business Act. 
(5)The term Systemically Important Secondary Market Broker-Dealers mean those entities designated under subsection (c)(1) as vital to the continued operation of the SBA secondary market by reason of their purchase and sale of the government guaranteed portion of loans, or pools of loans, originated, underwritten, and closed under the Small Business Act. 
(c)Responsibilities, Authorities, Organization, and Limitations 
(1)Designation of systemically important SBA secondary market broker-dealersThe Administrator shall establish a process to designate, in consultation with the Board of Governors of the Federal Reserve and the Secretary of the Treasury, Systemically Important Secondary Market Broker-Dealers. 
(2)Establishment of SBA Secondary Market Lending Authority 
(A)Organization 
(i)The Administrator shall establish within the SBA an office to provide loans to Systemically Important Secondary Market Broker-dealers to be used for the purpose of financing the inventory of the government guaranteed portion of loans, originated, underwritten, and closed under the Small Business Act or pools of such loans. 
(ii)The Administrator shall appoint a Director of the Authority who shall report to the Administrator. 
(iii)The Administrator is authorized to hire such personnel as are necessary to operate the Authority. 
(iv)The Administrator may contract such Authority operations as he determines necessary to qualified third-party companies or individuals. 
(v)The Administrator is authorized to contract with private sector fiduciary and custodial agents as necessary to operate the Authority. 
(B)Loans 
(i)The Administrator shall establish by rule a process under which Systemically Important SBA Secondary Market Broker-Dealers designated under paragraph (1) may apply to the Administrator for loans under this section. 
(ii)The rule under clause (i) shall provide a process for the Administrator to consider and make decisions regarding whether or not to extend a loan applied for under this section. Such rule shall include provisions to assure each of the following: 
(I)That loans made under this section are for the sole purpose of financing the inventory of the government guaranteed portion of loans, originated, underwritten, and closed under the Small Business Act or pools of such loans. 
(II)That loans made under this section are fully collateralized to the satisfaction of the Administrator. 
(III)That there is no limit to the frequency in which a borrower may borrow under this section unless the Administrator determines that doing so would create an undue risk of loss to the agency or the United States. 
(IV)That there is no limit on the size of a loan, subject to the discretion of the Administrator. 
(iii)Interest on loans under this section shall not exceed the Federal Funds target rate as established by the Federal Reserve Board of Governors plus 25 basis points. 
(iv)The rule under this section shall provide for such loan documents, legal covenants, collateral requirements and other required documentation as necessary to protect the interests of the agency, the United States, and the taxpayer. 
(v)The Administrator shall establish custodial accounts to safeguard any collateral pledged to the SBA in connection with a loan under this section. 
(vi)The Administrator shall establish a process to disburse and receive funds to and from borrowers under this section. 
(C)Limitations on use of loan proceeds by systemically important secondary market broker-dealersThe Administrator shall ensure that borrowers under this section are using funds provided under this section only for the purpose specified in subparagraph (B)(ii)(I). If the Administrator finds that such funds were used for any other purpose, the Administrator shall— 
(i)require immediate repayment of outstanding loans; 
(ii)prohibit the borrower, its affiliates, or any future corporate manifestation of the borrower from using the Authority; and 
(iii)take any other actions the Administrator, in consultation with the Attorney General of the United States, deems appropriate.  
(d)Report to congressThe Administrator shall submit a report to Congress not later than the third business day of each month containing a statement of each of the following: 
(1)The aggregate loan amounts extended during the preceding month under this section. 
(2)The aggregate loan amounts repaid under this section during the proceeding month. 
(3)The aggregate loan amount outstanding under this section. 
(4)The aggregate value of assets held as collateral under this section; 
(5)The amount of any defaults or delinquencies on loans made under this section. 
(6)The identity of any borrower found by the Administrator to misuse funds made available under this section. 
(7)Any other information the Administrator deems necessary to fully inform Congress of undue risk of financial loss to the United States in connection with loans made under this section. 
(e)DurationThe authority of this section shall remain in effect for a period of 2 years after the date of enactment of this section. 
(f)FundingSuch sums as necessary are authorized to be appropriated to carry out the provisions of this section. 
(g)Budget treatmentNothing in this section shall be construed to exempt any activity of the Administrator under this section from the Federal Credit Reform Act of 1990 (title V of the Congressional Budget and Impoundment Control Act of 1974; 2 U.S.C. 661 and following). 
(h)Emergency rulemaking authorityThe Administrator shall promulgate regulations under this section within 15 days after the date of enactment of enactment of this section. In promulgating these regulations, the Administrator the notice requirements of section 553(b) of title 5 of the United States Code shall not apply.
6203.Establishment of SBA Secondary Market Guarantee Authority 
(a)PurposeThe purpose of this section is to provide the Administrator with the authority to establish the SBA Secondary Market Guarantee Authority within the SBA to provide a Federal guarantee for pools of first lien 504 loans that are to be sold to third-party investors. 
(b)DefinitionsFor purposes of this section: 
(1)The term Administrator means the Administrator of the Small Business Administration. 
(2)The term first lien position 504 loan means the first mortgage position, non-federally guaranteed loans made by private sector lenders made under title V of the Small Business Investment Act.   
(c)Establishment of Authority 
(1)Organization 
(A)The Administrator shall establish a Secondary Market Guarantee Authority within the Small Business Administration. 
(B)The Administrator shall appoint a Director of the Authority who shall report to the Administrator. 
(C)The Administrator is authorized to hire such personnel as are necessary to operate the Authority and may contract such operations of the Authority as necessary to qualified third-party companies or individuals. 
(D)The Administrator is authorized to contract with private sector fiduciary and custodial agents as necessary to operate the Authority. 
(2)Guarantee process 
(A)The Administrator shall establish, by rule, a process in which private sector entities may apply to the Administration for a Federal guarantee on pools of first lien position 504 loans that are to be sold to third-party investors. 
(B)The Administrator shall appoint a Director of the Authority who shall report to the Administrator. 
(C) The Administrator is authorized to hire such personnel as are necessary to operate the Authority and may contract such operations of the Authority as necessary to qualified third-party companies or individuals. 
(D)The Administrator is authorized to contract with private sector fiduciary and custodial agents as necessary to operate the Authority. 
(3)Responsibilities 
(A) The Administrator shall establish, by rule, a process in which private sector entities may apply to the SBA for a Federal guarantee on pools of first lien position 504 loans that are to be sold to third-party investors. 
(B) The rule under this section shall provide for a process for the Administrator to consider and make decisions regarding whether to extend a Federal guarantee referred to in clause (i). Such rule shall also provide that: 
(i)The seller of the pools purchasing a guarantee under this section retains not less than 5 percent of the dollar amount of the pools to be sold to third-party investors. 
(ii)The seller of such pools shall absorb any and all losses resulting from a shortage or excess of monthly cash flows. 
(iii)The Administrator shall receive a monthly fee of not more than 50 basis points on the outstanding balance of the dollar amount of the pools that are guaranteed. 
(iv)The Administrator may guarantee not more than $3,000,000,0000 of pools under this authority. 
(C)The Administrator shall establish documents, legal covenants, and other required documentation to protect the interests of the United States. 
(D) The Administrator shall establish a process to receive and disburse funds to entities under the authority established in this section. 
(d)Limitations 
(1)The Administrator shall ensure that entities purchasing a guarantee under this section are using such guarantee for the purpose of selling 504 first lien position pools to third-party investors. 
(2)If the Administrator finds that any such guarantee was used for a purpose other than that specified in paragraph (1), the Administrator shall— 
(A) terminate such guarantee immediately, 
(B)prohibit the purchaser of the guarantee or its affiliates (within the meaning of the regulations under 13 CFR 121.103) from using the authority of this section in the future; and 
(C)take any other actions the Administrator, in consultation with the Attorney General of the United States deems appropriate. 
(e)OversightThe Administrator shall submit a report to Congress not later than the third business day of each month setting forth each of the following: 
(1)The aggregate amount of guarantees extended under this section during the proceeding month. 
(2)The aggregate amount of guarantees outstanding. 
(3) Defaults and payments on defaults made under this section. 
(4)The identity of each purchaser of a guarantee found by the Administrator to have misused guarantees under this section. 
(5)Any other information the Administrator deems necessary to fully inform Congress of undue risk to the United States associated with the issuance of guarantees under this section. 
(f)Duration of programThe authority of this section shall terminate on the date 2 years after the date of enactment of this section.  
(g)FundingSuch sums as necessary are authorized to be appropriated to carry out the provisions of this section. 
(h)Budget treatmentNothing in this section shall be construed to exempt any activity of the Administrator under this section from the Federal Credit Reform Act of 1990 (title V of the Congressional Budget and Impoundment Control Act of 1974; 2 U.S.C. 661 and following). 
(i)Emergency rulemaking authorityThe Administrator shall issue regulations under this section within 15 days after the date of enactment of this section. The notice requirements of section 553(b) of Title 5, United States Code shall not apply to the promulgation of such regulations.
6204. Economic recovery program 
(a)PurposeThe purpose of this section is to establish a new lending and refinancing authority within the Small Business Administration. 
(b)DefinitionsFor purposes of this section: 
(1)The term Administrator means the Administrator of the Small Business Administration. 
(2)The term small business concern has the same meaning as provided by section 3 of the Small Business Act (15 U.S.C. 632). 
(c)Refinancing authority 
(1)In generalUpon application from a lender (and with consent of the borrower), the Administrator may refinance existing non-Small Business Administration or Small Business Administration loans (including loans under sections 7(a) and 504 of the Small Business Act) made to small business concerns. 
(2)Eligible loansIn order to be eligible for refinancing under this section— 
(A)the amount of the loan refinanced may not exceed $10,000,000 and a first lien must be conveyed to the Administrator; 
(B) the lender shall offer to accept from the Administrator as full repayment of the loan an amount equal to less than 100 percent but more than 85 percent of the remaining balance of the principal of the loan; and 
(C)the loan to be refinanced was made before the date of enactment of this Act and for a purpose that would have been eligible for a loan under any Small Business Administration lending program. 
(3)TermsThe term of the refinancing by the Administrator under this section shall not be less than remaining term on the loan that is refinanced but shall not exceed a term of 20 years. The rate of interest on the loan refinanced under this section shall be fixed by the Administrator at a level that the Administrator determines will result in manageable monthly payments for the borrower. 
(4)LimitThe Administrator may not refinance amounts under this section that are greater than the amount the lender agrees to accept from the Administrator as full repayment of the loan as provided in paragraph (2)(B). 
(d)Underwriting and other loan services 
(1)In generalThe Administrator is authorized to engage in underwriting, loan closing, funding, and servicing of loans made to small business concerns and to guarantee loans made by other entities to small business concerns.
(2)Application processThe Administrator shall by rule establish a process in which small business concerns may submit applications to the Administrator for the purposes of securing a loan under this subsection. The Administrator shall, at a minimum, collect all information necessary to determine the creditworthiness and repayment ability of the borrower.
(3)Participation of lenders
(A)The Administrator shall by rule establish a process in which the Administrator makes available loan applications and all accompanying information to lenders for the purpose of such lenders originating, underwriting, closing, and servicing such loans.
(B)Lenders are eligible to receive loan applications and accompanying information under this paragraph if they participate in the programs established in section 7(a) of the Small Business Act (15 U.S.C. 636) or title V of the Small Business Investment Act (15 U.S.C. 695).
(C)The Administrator shall first make available such loan applications and accompanying information to lenders within 100 miles of a loan applicant’s principal office.
(D)If a lender described in subparagraph (C) does not agree to originate, underwrite, close, and service such loans within 5 business days of receiving the loan applications, the Administrator shall subsequently make available such loan applications and accompanying information to lenders in the Preferred Lenders Program under section 7(a)(2)(C)(ii) of the Small Business Act (15 U.S.C. 636).
(E)If a lender described in subparagraph (C) or (D) does not agree to originate, underwrite, close, and service such loans within 10 business days of receiving the loan applications, the Administrator may originate, underwrite, close, and service such loans as described in paragraph (1) of this subsection. 
(4)Asset salesThe Administrator shall offer to sell loans made or refinanced by the Administrator under this section. Such sales shall be made through semi-annual public solicitation (in the Federal Register and in other media) of offers to purchase. The Administrator may contract with vendors for due diligence, asset valuation, and other services related to such sales. The Administrator may not sell any loan under this section for less than 90 percent of the net present value of the loan, as determined and certified by a qualified third-party. 
(5)Loans not soldThe Administrator shall maintain and service loans made by the Administrator under this section that are not sold through the asset sales under this section. 
(e)Duration The authority of this section shall terminate on the date two years after the date on which the program under this section becomes operational (as determined by the Administrator).  
(f)Application of other lawNothing in this section shall be construed to exempt any activity of the Administrator under this section from the Federal Credit Reform Act of 1990 (title V of the Congressional Budget and Impoundment Control Act of 1974; 2 U.S.C. 661 and following).  
(g)Qualified loans 
(1)Aliens unlawfully present in the United StatesA loan to any concern shall not be subject to this section if an individual who is an alien unlawfully present in the United States— 
(A)has an ownership interest in that concern; or 
(B)has an ownership interest in another concern that itself has an ownership interest in that concern. 
(2) Firms in violation of immigration lawsNo loan shall be subject to this section if the borrower is an entity found, based on a determination by the Secretary of Homeland Security or the Attorney General to have engaged in a pattern or practice of hiring, recruiting or referring for a fee, for employment in the United States an alien knowing the person is an unauthorized alien. 
(h)ReportsThe Administrator shall submit a report to Congress semi-annually setting forth the aggregate amount of loans and geographic dispersion of such loans made, underwritten, closed, funded, serviced, sold, guaranteed, or held by the Administrator under the authority of this section. Such report shall also set forth information concerning loan defaults, prepayments, and recoveries related to loans made under the authority of this section. 
(i)AuthorizationThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
6205.Stimulus for community development lending 
(a)Refinancing under the local development business loan programSection 502 of the Small Business Investment Act of 1958 (15 U.S.C. 696) is amended by adding at the end the following: 
 
(7)Permissible debt refinancing 
(A)In generalAny financing approved under this title may include a limited amount of debt refinancing. 
(B)ExpansionsIf the project involves expansion of a small business concern which has existing indebtedness collateralized by fixed assets, any amount of existing indebtedness that does not exceed ½ of the project cost of the expansion may be refinanced and added to the expansion cost, if— 
(i)the proceeds of the indebtedness were used to acquire land, including a building situated thereon, to construct a building thereon, or to purchase equipment;  
(ii)the borrower has been current on all payments due on the existing debt for not less than 1 year preceding the date of refinancing; and 
(iii)the financing under section 504 will provide better terms or rate of interest than exists on the debt at the time of refinancing.. 
(b)Job creation goalsSection 501(e)(1) and section 501(e)(2) of the Small Business Investment Act (15 U.S.C. 695) are each amended by striking $50,000 and inserting $65,000 .  
6206.Increasing Small Business Investment 
(a)Simplified maximum leverage limitsSection 303(b) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)) is amended— 
(1)by striking so much of paragraph (2) as precedes subparagraphs (C) and (D) and inserting the following: 
 
(2)Maximum leverage 
(A)In generalThe maximum amount of outstanding leverage made available to any one company licensed under section 301(c) of this Act may not exceed the lesser of— 
(i)300 percent of such company’s private capital; or 
(ii)$150,000,000. 
(B)Multiple licenses under common controlThe maximum amount of outstanding leverage made available to two or more companies licensed under section 301(c) of this Act that are commonly controlled (as determined by the Administrator) and not under capital impairment may not exceed $225,000,000.; and 
(2)by striking paragraph (4). 
(b)Simplified aggregate investment limitationsSection 306(a) of the Small Business Investment Act of 1958 (15 U.S.C. 686(a)) is amended to read as follows: 
 
(a)Percentage limitation on private capitalIf any small business investment company has obtained financing from the Administrator and such financing remains outstanding, the aggregate amount of securities acquired and for which commitments may be issued by such company under the provisions of this title for any single enterprise shall not, without the approval of the Administrator, exceed 10 percent of the sum of— 
(1)the private capital of such company; and 
(2)the total amount of leverage projected by the company in the company’s business plan that was approved by the Administrator at the time of the grant of the company’s license..
6207.GAO report 
(a)ReportNot later than 30 days after the enactment of this Act, the Comptroller General of the United States shall report to the Congress on the actions of the Administrator in implementing the authority established in sections 6201 through 6206 of this Act.  
(b)Included itemThe report under this section shall include a summary of the activity of the Administrator under this section and an analysis of whether he is accomplishing the purpose of increasing liquidity in the secondary market for Small Business Administration loans.

VIIHomeland SecurityDepartment of Homeland SecurityU.S. Customs and Border ProtectionSalaries and Expenses  For an additional amount for Salaries and Expenses, $100,000,000, for non-intrusive detection technology to be deployed at sea ports of entry. Construction For an additional amount for Construction, $150,000,000, to repair and construct inspection facilities at land border ports of entry. Transportation Security Administration Aviation Security  For an additional amount for Aviation Security, $500,000,000, for the purchase and installation of explosive detection systems and emerging checkpoint technologies: Provided, That the Assistant Secretary of Homeland Security (Transportation Security Administration) shall prioritize the award of these funds to accelerate the installations at locations with completed design plans and to expeditiously award new letters of intent.Coast GuardAlteration of Bridges For an additional amount for Alteration of Bridges, $150,000,000, for alteration or removal of obstructive bridges, as authorized by section 6 of the Truman-Hobbs Act (33 U.S.C. 516): Provided, That the Coast Guard shall award these funds to those bridges that are ready to proceed to construction. Federal Emergency Management Agency Emergency Food and Shelter For an additional amount for Emergency Food and Shelter, $200,000,000, to carry out the emergency food and shelter program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.): Provided, That for the purposes of this appropriation, the redistribution required by section 1104(b) shall be carried out by the Federal Emergency Management Agency and the National Board, who may reallocate and obligate any funds that are unclaimed or returned to the program: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be 3.5 percent instead of the percentage specified in such section.General Provisions, This Title
7001.Extension of programsSection 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by striking 11-year period and inserting 16-year period. 
7002.Protection of social security administration programs 
(a)Funding under agreementEffective for fiscal years beginning on or after October 1, 2008, the Commissioner of Social Security and the Secretary of Homeland Security shall enter into and maintain an agreement which shall— 
(1)provide funds to the Commissioner for the full costs of the responsibilities of the Commissioner under section 404 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), including (but not limited to)— 
(A)acquiring, installing, and maintaining technological equipment and systems necessary for the fulfillment of the responsibilities of the Commissioner under such section 404, but only that portion of such costs that are attributable exclusively to such responsibilities; and 
(B)responding to individuals who contest a tentative nonconfirmation provided by the basic pilot confirmation system established under such section; 
(2)provide such funds quarterly in advance of the applicable quarter based on estimating methodology agreed to by the Commissioner and the Secretary (except in such instances where the delayed enactment of an annual appropriation may preclude such quarterly payments); and 
(3)require an annual accounting and reconciliation of the actual costs incurred and the funds provided under the agreement, which shall be reviewed by the Office of Inspector General of the Social Security Administration and the Department of Homeland Security. 
(b)Continuation of employment verification in absence of timely agreementIn any case in which the agreement required under subsection (a) for any fiscal year beginning on or after October 1, 2008, has not been reached as of October 1 of such fiscal year, the latest agreement between the Commissioner and the Secretary of Homeland Security providing for funding to cover the costs of the responsibilities of the Commissioner under section 404 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) shall be deemed in effect on an interim basis for such fiscal year until such time as an agreement required under subsection (a) is subsequently reached, except that the terms of such interim agreement shall be modified by the Director of the Office of Management and Budget to adjust for inflation and any increase or decrease in the volume of requests under the basic pilot confirmation system. In any case in which an interim agreement applies for any fiscal year under this subsection, the Commissioner and the Secretary shall, not later than October 1 of such fiscal year, notify the Committee on Ways and Means, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives and the Committee on Finance, the Committee on the Judiciary, and the Committee on Appropriations of the Senate of the failure to reach the agreement required under subsection (a) for such fiscal year. Until such time as the agreement required under subsection (a) has been reached for such fiscal year, the Commissioner and the Secretary shall, not later than the end of each 90-day period after October 1 of such fiscal year, notify such Committees of the status of negotiations between the Commissioner and the Secretary in order to reach such an agreement. 
7003.GAO study of basic pilot confirmation system 
(a)In generalAs soon as practicable after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study regarding erroneous tentative nonconfirmations under the basic pilot confirmation system established under section 404(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note). 
(b)Matters To be studiedIn the study required under subsection (a), the Comptroller General shall determine and analyze— 
(1)the causes of erroneous tentative nonconfirmations under the basic pilot confirmation system; 
(2)the processes by which such erroneous tentative nonconfirmations are remedied; and 
(3)the effect of such erroneous tentative nonconfirmations on individuals, employers, and Federal agencies. 
(c)ReportNot later than 2 years after the date of the enactment of this Act, the Comptroller General shall submit the results of the study required under subsection (a) to the Committee on Ways and Means and the Committee on the Judiciary of the House of Representatives and the Committee on Finance and the Committee on the Judiciary of the Senate. 
7004.Gao study of effects of basic pilot program on small entities 
(a)In generalNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on the Judiciary of the United States House of Representatives and the Senate a report containing the Comptroller General's analysis of the effects of the basic pilot program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) on small entities (as defined in section 601 of title 5, United States Code). The report shall detail— 
(1)the costs of compliance with such program on small entities; 
(2)a description and an estimate of the number of small entities enrolled and participating in such program or an explanation of why no such estimate is available; 
(3)the projected reporting, recordkeeping and other compliance requirements of such program on small entities; 
(4)factors that impact small entities' enrollment and participation in such program, including access to appropriate technology, geography, entity size, and class of entity; and 
(5)the steps, if any, the Secretary of Homeland Security has taken to minimize the economic impact of participating in such program on small entities. 
(b)Direct and indirect effectsThe report shall cover, and treat separately, direct effects (such as wages, time, and fees spent on compliance) and indirect effects (such as the effect on cash flow, sales, and competitiveness). 
(c)Specific contentsThe report shall provide specific and separate details with respect to— 
(1)small businesses (ad defined in section 601 of title 5, United States Code) with fewer than 50 employees; and 
(2)small entities operating in States that have mandated use of the basic pilot program. 
VIIIInterior and EnvironmentDepartment of the InteriorBureau of Land ManagementConstruction(Including Transfers of Funds)For an additional amount for Construction, $325,000,000, for priority road, bridge, and trail repair or decommissioning, critical deferred maintenance projects, facilities construction and renovation, hazardous fuels reduction, and remediation of abandoned mine or well sites: Provided, That funds may be transferred to other appropriate accounts of the Bureau of Land management: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 5 percent instead of the percentage specified in such section.United States Fish and Wildlife ServiceConstruction(Including Transfer of Funds)For an additional amount for Construction, $300,000,000, for priority road and bridge repair and replacement, and critical deferred maintenance and improvement projects on National Wildlife Refuges, National Fish Hatcheries, and other Service properties: Provided, That funds may be transferred to Resource Management: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 5 percent instead of the percentage specified in such section.National Park ServiceConstruction(Including Transfer of Funds)For an additional amount for Construction, $1,700,000,000, for projects to address critical deferred maintenance needs within the National Park System, including roads, bridges and trails, and for other critical infrastructure projects: Provided, That funds may be transferred to Operation of the National Park System: Provided further, That $200,000,000 of these funds shall be for projects related to the preservation and repair of historical and cultural resources within the National Park System: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 5 percent instead of the percentage specified in such section.National Mall Revitalization FundFor construction, improvements, repair, or replacement of facilities related to the revitalization of National Park Service assets on the National Mall in Washington, DC, $200,000,000, of which $100,000,000 shall only be made available to the extent that funds are matched by non-Federal contributions: Provided, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 5 percent instead of the percentage specified in such section.Centennial ChallengeTo carry out provisions of section 814(g) of Public Law 104–333 relating to challenge cost share agreements, $100,000,000, for National Park Service Centennial Challenge signature projects and programs: Provided, That not less than 50 percent of the total cost of each project or program is derived from non-Federal sources in the form of donated cash, assets, in-kind services, or a pledge of donation guaranteed by an irrevocable letter of credit: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 5 percent instead of the percentage specified in such section.United States Geological SurveySurveys, Investigations, and ResearchFor an additional amount for Surveys, Investigations, and Research, $200,000,000, for repair and restoration of facilities; equipment replacement and upgrades including stream gages, and seismic and volcano monitoring systems; national map activities; and other critical deferred maintenance and improvement projects: Provided, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 5 percent instead of the percentage specified in such section.Bureau of Indian AffairsConstruction(Including Transfer of Funds)For an additional amount for Construction, $500,000,000, for priority repair and replacement of schools, detention centers, roads, bridges, employee housing, and critical deferred maintenance projects: Provided, That not less than $250,000,000 shall be used for new and replacement schools and detention centers: Provided further, That funds may be transferred to Operation of Indian Programs: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 5 percent instead of the percentage specified in such section.Environmental Protection AgencyHazardous Substance SuperfundFor an additional amount for Hazardous Substance Superfund, $800,000,000, which shall be used for the Superfund Remedial program: Provided, That amounts available by law from this appropriation for management and administration shall take the place of the set-aside under section 1106 of this Act.Leaking Underground Storage Tank Trust Fund ProgramFor an additional amount for Leaking Underground Storage Tank Trust Fund Program, to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $200,000,000, which shall be used to carry out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act, except that such funds shall not be subject to the State matching requirements in section 9003(h)(7)(B): Provided, That amounts available by law from this appropriation for management and administration shall take the place of the set-aside under section 1106 of this Act.State and Tribal Assistance GrantsFor an additional amount for State and Tribal Assistance Grants, $8,400,000,000, which shall be used as follows: 
(1)$6,000,000,000 shall be for capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.), except that such funds shall not be subject to the State matching requirements in paragraphs (2) and (3) of section 602(b) of such Act or to the Federal cost share limitations in section 202 of such Act: Provided, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 2 percent instead of the percentage specified in such section: Provided further, That, notwithstanding the limitation on amounts specified in section 518(c) of the Federal Water Pollution Control Act, up to a total of 1.5 percent of such funds may be reserved by the Administrator of the Environmental Protection Agency for grants under section 518(c) of such Act: Provided further, That the requirements of section 513 of such Act shall apply to the construction of treatment works carried out in whole or in part with assistance made available under this heading by a Clean Water State Revolving Fund under title VI of such Act, or with assistance made available under section 205(m) of such Act, or both: Provided further, That, notwithstanding the requirements of section 603(d) of such Act, each State shall use 50 percent of the amount of the capitalization grant received by the State under title VI of such Act to provide assistance, in the form of additional subsidization, including forgiveness of principal, negative interest loans, and grants, to municipalities (as defined in section 502 of such Act) for projects that are included on the State’s priority list established under section 603(g) of such Act, of which 80 percent shall be for projects to benefit municipalities that meet affordability criteria as determined by the Governor of the State and 20 percent shall be for projects to address water-efficiency goals, address energy-efficiency goals, mitigate stormwater runoff, or encourage environmentally sensitive project planning, design, and construction, to the extent that there are sufficient project applications eligible for such assistance. 
(2)$2,000,000,000 shall be for capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12), except that such funds shall not be subject to the State matching requirements of section 1452(e) of such Act: Provided, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 2 percent instead of the percentage specified in such section: Provided further, That section 1452(k) of the Safe Drinking Water Act shall not apply to such funds: Provided further, That the requirements of section 1450(e) of such Act (42 U.S.C. 300j–9(e)) shall apply to the construction carried out in whole or part with assistance made available under this heading by a Drinking Water State Revolving fund under section 1452 of such Act: Provided further, That, notwithstanding the requirements of section 1452(a)(2) of such Act, each State shall use 50 percent of the amount of the capitalization grant received by the State under section 1452 of such Act to provide assistance, in the form of additional subsidization, including forgiveness of principal, negative interest loans, and grants, to municipalities (as defined in section 1401 of such Act) for projects that are included on the State’s priority list established under section 1452(b)(3) of such Act. 
(3) $300,000,000 shall be for grants under title VII, Subtitle G of the Energy Policy Act of 2005: Provided, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 3 percent instead of the percentage specified in such section. 
(4)$100,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980: Provided, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 3 percent instead of the percentage specified in such section.Department of AgricultureForest ServiceCapital Improvement and Maintenance(Including Transfer of Funds)For an additional amount for Capital Improvement and Maintenance, $650,000,000, for reconstruction, capital improvement, decommissioning, and maintenance of forest roads, bridges and trails; alternative energy technologies, energy efficiency enhancements and deferred maintenance at Federal facilities; and for remediation of abandoned mine sites, removal of fish passage barriers, and other critical habitat, forest improvement and watershed enhancement projects on Federal lands and waters: Provided, That funds may be transferred to National Forest System: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 5 percent instead of the percentage specified in such section.Wildland Fire Management(Including Transfers of Funds)For an additional amount for Wildland Fire Management, $850,000,000, of which $300,000,000 is for hazardous fuels reduction, forest health, wood to energy grants and rehabilitation and restoration activities on Federal lands, and of which $550,000,000 is for State fire assistance hazardous fuels projects, volunteer fire assistance, cooperative forest health projects, city forest enhancements, and wood to energy grants on State and private lands: Provided, That amounts in this paragraph may be transferred to State and Private Forestry and National Forest System: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 5 percent instead of the percentage specified in such section.Department of Health and Human ServicesIndian Health ServiceIndian Health FacilitiesFor an additional amount for Indian Health Facilities, $550,000,000, for priority health care facilities construction projects and deferred maintenance, and the purchase of equipment and related services, including but not limited to health information technology: Provided, That notwithstanding any other provision of law, the amounts available under this paragraph shall be allocated at the discretion of the Director of the Indian Health Service: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 5 percent instead of the percentage specified in such section.Other Related AgenciesSmithsonian InstitutionFacilities Capital(Including Transfer of Funds)For an additional amount for Facilities Capital, $150,000,000, for deferred maintenance projects, and for repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623): Provided, That funds may be transferred to Salaries and Expenses: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 5 percent instead of the percentage specified in such section.National Foundation on the Arts and the HumanitiesNational Endowment for the ArtsGrants and AdministrationFor an additional amount for Grants and Administration, $50,000,000, to be distributed in direct grants to fund arts projects and activities which preserve jobs in the non-profit arts sector threatened by declines in philanthropic and other support during the current economic downturn: Provided, That 40 percent of such funds shall be distributed to State arts agencies and regional arts organizations in a manner similar to the agency’s current practice and 60 percent of such funds shall be for competitively selected arts projects and activities according to sections 2 and 5(c) of the National Foundation on the Arts and Humanities Act of 1965 (20 U.S.C. 951, 954(c)): Provided further, That matching requirements under section 5(e) of such Act shall be waived: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 5 percent instead of the percentage specified in such section.
IXLabor, Health and Human Services, and Education
ALaborDepartment of LaborEmployment and Training AdministrationTraining and Employment Services For an additional amount for Training and Employment Services for activities under the Workforce Investment Act of 1998 (WIA), $4,000,000,000, which shall be available for obligation on the date of enactment of this Act, as follows: 
(1)$500,000,000 for grants to the States for adult employment and training activities;
(2)$1,200,000,000 for grants to the States for youth activities, including summer jobs for youth: Provided, That the work readiness performance indicator described in section 136(b)(2)(A)(ii)(I) of the WIA shall be the only measure of performance used to assess the effectiveness of summer jobs for youth provided with such funds: Provided further, That with respect to the youth activities provided with such funds, section 101(13)(A) of the WIA shall be applied by substituting age 24 for age 21: Provided further, That no portion of the additional funds provided herein shall be reserved to carry out section 127(b)(1)(A) of the WIA: Provided further, That for purposes of section 127(b)(1)(C)(iv) of the WIA, such funds shall be allotted as if the total amount of funding available for youth activities in the fiscal year does not exceed $1,000,000,000;
(3)$1,000,000,000 for grants to the States for dislocated worker employment and training activities;
(4)$500,000,000 for the dislocated workers assistance national reserve to remain available for Federal obligation through June 30, 2010: Provided, That such funds shall be made available for grants only to eligible entities that serve areas of high unemployment or high poverty and only for the purposes described in subsection 173(a)(1) of the WIA: Provided further, That the Secretary of Labor shall ensure that applicants for such funds demonstrate how income support, child care, and other supportive services necessary for an individual’s participation in job training will be provided;
(5)$50,000,000 for YouthBuild activities, which shall remain available for Federal obligation through June 30, 2010; and
(6)$750,000,000 for a program of competitive grants for worker training and placement in high growth and emerging industry sectors: Provided, That $500,000,000 shall be for research, labor exchange and job training projects that prepare workers for careers in the energy efficiency and renewable energy industries specified in section 171(e)(1)(B)(ii) of the WIA (as amended by the Green Jobs Act of 2007): Provided further, That in awarding grants from those funds not designated in the preceding proviso, the Secretary of Labor shall give priority to projects that prepare workers for careers in the health care sector: Provided further, That the provisions of section 1103 of this Act shall not apply to this appropriation:Provided, That the additional funds provided to States under this heading are not subject to section 191(a) of the WIA: Provided further, That notwithstanding section 1106 of this Act, there shall be no amount set aside from the appropriations made in subsections (1) through (3) under this heading and the amount set aside for subsections (4) through (6) shall be up to 1 percent instead of the percentage specified in such section. Community Service Employment for Older Americans For an additional amount for Community Service Employment for Older Americans to carry out title V of the Older Americans Act of 1965, $120,000,000, which shall be available for obligation on the date of enactment of this Act: Provided, That funds shall be allotted within 30 days of such enactment to current grantees in proportion to their allotment in program year 2008.State Unemployment Insurance and Employment Service Operations For an additional amount for State Unemployment Insurance and Employment Service Operations for grants to the States in accordance with section 6 of the Wagner-Peyser Act, $500,000,000, which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund, and which shall be available for obligation on the date of enactment of this Act: Provided, That such funds shall remain available to the States through September 30, 2010: Provided further, That, with respect to such funds, section 6(b)(1) of such Act shall be applied by substituting one-third for two-thirds in subparagraph (A), with the remaining one-third of the sums to be allotted in accordance with section 132(b)(2)(B)(ii)(III) of the Workforce Investment Act of 1998: Provided further, That not less than $250,000,000 of the amount provided under this heading shall be used by States for reemployment services for unemployment insurance claimants (including the integrated Employment Service and Unemployment Insurance information technology required to identify and serve the needs of such claimants): Provided further, That the Secretary of Labor shall establish planning and reporting procedures necessary to provide oversight of funds used for reemployment services. Departmental ManagementSalaries and Expenses (Including Transfer of Funds) For an additional amount for Departmental Management, $80,000,000, for the enforcement of worker protection laws and regulations, oversight, and coordination activities related to the infrastructure and unemployment insurance investments in this Act: Provided, That the Secretary of Labor may transfer such sums as necessary to Employment and Standards Administration, Occupational Safety and Health Administration, and Employment and Training Administration—Program Administration for enforcement, oversight, and coordination activities: Provided further, That the provisions of section 1106 of this Act shall not apply to this appropriation. Office of Job Corps For an additional amount for Office of Job Corps, $300,000,000, for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available upon the date of enactment of this Act and remain available for obligation through June 30, 2010: Provided, That section 1552(a) of title 31, United States Code shall not apply to up to 30 percent of such funds, if such funds are used for a multi-year lease agreement that will result in construction activities that can commence within 120 days of enactment of this Act: Provided further, That notwithstanding section 3324(a) of title 31, United States Code, the funds referred to in the preceding proviso may be used for advance, progress, and other payments: Provided further, That the Secretary of Labor may transfer up to 15 percent of such funds to meet the operational needs of such centers, which may include the provision of additional training for careers in the energy efficiency and renewable energy industries: Provided further, That priority should be given to activities that can commence promptly following enactment and to those projects that will create the greatest impact on the energy efficiency of Job Corps facilities: Provided further, That the Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate a report on the actual obligations, expenditures, and unobligated balances for each activity funded under this heading not later than September 30, 2009 and quarterly thereafter as long as funding provided under this heading is available for obligation or expenditure.General Provisions, This Subtitle
9101.Eligible employees in the recreational marine industrySection 2(3)(F) of the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 902(3)(F)) is amended—
(1)by striking , repair or dismantle; and
(2)by striking the semicolon and inserting , or individuals employed to repair any recreational vessel, or to dismantle any part of a recreational vessel in connection with the repair of such vessel;.

BHealth and Human ServicesDepartment of Health and Human ServicesHealth Resources and ServicesFor an additional amount for Health Resources and Services, $2,188,000,000 which shall be used as follows: 
(1)$500,000,000, of which $250,000,000 shall not be available until October 1, 2009, shall be for grants to health centers authorized under section 330 of the Public Health Service Act (PHS Act); 
(2)$1,000,000,000 shall be available for renovation and repair of health centers authorized under section 330 of the PHS Act and for the acquisition by such centers of health information technology systems: Provided, That the timeframe for the award of grants pursuant to section 1103(b) of this Act shall not be later than 180 days after the date of enactment of this Act instead of the timeframe specified in such section; 
(3)$88,000,000 shall be for fit-out and other costs related to moving into a facility to be secured through a competitive lease procurement to replace or renovate a headquarters building for Public Health Service agencies and other components of the Department of Health and Human Services; and 
(4)$600,000,000, of which $300,000,000 shall not be available until October 1, 2009, shall be for the training of nurses and primary care physicians and dentists as authorized under titles VII and VIII of the PHS Act, for the provision of health care personnel under the National Health Service Corps program authorized under title III of the PHS Act, and for the patient navigator program authorized under title III of the PHS Act.Centers for Disease Control and PreventionDisease Control, Research, and TrainingFor an additional amount for “Disease Control, Research, and Training” for equipment, construction, and renovation of facilities, including necessary repairs and improvements to leased laboratories, $462,000,000: Provided, That notwithstanding any other provision of law, the Centers for Disease Control and Prevention may award a single contract or related contracts for development and construction of facilities that collectively include the full scope of the project: Provided further, That the solicitation and contract shall contain the clause “availability of funds” found at 48 CFR 52.232–18: Provided further, That in accordance with applicable authorities, policies, and procedures, the Centers for Disease Control and Prevention shall acquire real property, and make any necessary improvements thereon, to relocate and consolidate property and facilities of the National Institute for Occupational Safety and Health.National Institutes of HealthNational Center for Research ResourcesFor an additional amount for National Center for Research Resources, $1,500,000,000 for grants or contracts under section 481A of the Public Health Service Act to renovate or repair existing non-Federal research facilities: Provided, That sections 481A(c)(1)(B)(ii), paragraphs (1), (3), and (4) of section 481A(e), and section 481B of such Act shall not apply to the use of such funds: Provided further, That the references to “20 years” in subsections (c)(1)(B)(i) and (f) of section 481A of such Act are deemed to be references to “10 years” for purposes of using such funds: Provided further, That the National Center for Research Resources may also use such funds to provide, under the authority of section 301 and title IV of such Act, shared instrumentation and other capital research equipment to recipients of grants and contracts under section 481A of such Act and other appropriate entities: Provided further, That the Director of the Center shall provide to the Committees on Appropriations of the House of Representatives and the Senate an annual report indicating the number of institutions receiving awards of a grant or contract under section 481A of such Act, the proposed use of the funding, the average award size, a list of grant or contract recipients, and the amount of each award: Provided further, That the Center, in obligating such funds, shall require that each entity that applies for a grant or contract under section 481A for any project shall include in its application an assurance described in section 1621(b)(1)(I) of the Public Health Service Act: Provided further, That the Center shall give priority in the award of grants and contracts under section 481A of such Act to those applications that are expected to generate demonstrable energy-saving or beneficial environmental effects: Provided further, That the provisions of section 1103 of this Act shall not apply to the peer-reviewed grants awarded under this heading.Office of the Director(Including Transfer of Funds)For an additional amount for “Office of the Director”, $1,500,000,000, of which $750,000,000 shall not be available until October 1, 2009: Provided, That such funds shall be transferred to the Institutes and Centers of the National Institutes of Health and to the Common Fund established under section 402A(c)(1) of the Public Health Service Act in proportion to the appropriations otherwise made to such Institutes, Centers, and Common Fund for fiscal year 2009: Provided further, That these funds shall be used to support additional scientific research and shall be merged with and be available for the same purposes as the appropriation or fund to which transferred: Provided further, That this transfer authority is in addition to any other transfer authority available to the National Institutes of Health: Provided further, That none of these funds may be transferred to “National Institutes of Health—Buildings and Facilities”, the Center for Scientific Review, the Center for Information Technology, the Clinical Center, the Global Fund for HIV/AIDS, Tuberculosis and Malaria, or the Office of the Director (except for the transfer to the Common Fund): Provided further, That the provisions of section 1103 of this Act shall not apply to the peer-reviewed grants awarded under this heading.Buildings and FacilitiesFor an additional amount for “Buildings and Facilities”, $500,000,000, to fund high priority repair and improvement projects for National Institutes of Health facilities on the Bethesda, Maryland campus and other agency locations.Agency for Healthcare Research and QualityHealthcare Research and Quality(Including Transfer of Funds)For an additional amount for “Healthcare Research and Quality” to carry out titles III and IX of the Public Health Service Act, part A of title XI of the Social Security Act, and section 1013 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, $700,000,000 for comparative effectiveness research: Provided, That of the amount appropriated in this paragraph, $400,000,000 shall be transferred to the Office of the Director of the National Institutes of Health (“Office of the Director”) to conduct or support comparative effectiveness research: Provided further, That funds transferred to the Office of the Director may be transferred to the national research institutes and national centers of the National Institutes of Health and to the Common Fund established under section 402A(c)(1) of the Public Health Service Act: Provided further, That this transfer authority is in addition to any other transfer authority available to the National Institutes of Health: Provided further, That the provisions of section 1103 of this Act shall not apply to the peer-reviewed grants awarded under this paragraph: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be not more than 1 percent instead of the percentage specified in such section.In addition, $400,000,000 shall be available for comparative effectiveness research to be allocated at the discretion of the Secretary of Health and Human Services (“Secretary”): Provided, That the funding appropriated in this paragraph shall be used to accelerate the development and dissemination of research assessing the comparative effectiveness of health care treatments and strategies, including through efforts that: (1) conduct, support, or synthesize research that compares the clinical outcomes, effectiveness, and appropriateness of items, services, and procedures that are used to prevent, diagnose, or treat diseases, disorders, and other health conditions; and (2) encourage the development and use of clinical registries, clinical data networks, and other forms of electronic health data that can be used to generate or obtain outcomes data: Provided further, That the Secretary shall enter into a contract with the Institute of Medicine, for which no more than $1,500,000 shall be made available from funds provided in this paragraph, to produce and submit a report to the Congress and the Secretary by not later than June 30, 2009, that includes recommendations on the national priorities for comparative effectiveness research to be conducted or supported with the funds provided in this paragraph and that considers input from stakeholders: Provided further, That the Secretary shall consider any recommendations of the Federal Coordinating Council for Comparative Effectiveness Research established by section 9201 of this Act and any recommendations included in the Institute of Medicine report pursuant to the preceding proviso in designating activities to receive funds provided in this paragraph and may make grants and contracts with appropriate entities, which may include agencies within the Department of Health and Human Services and other governmental agencies, as well as private sector entities, that have demonstrated experience and capacity to achieve the goals of comparative effectiveness research: Provided further, That the Secretary shall publish information on grants and contracts awarded with the funds provided under this heading within a reasonable time of the obligation of funds for such grants and contracts and shall disseminate research findings from such grants and contracts to clinicians, patients, and the general public, as appropriate: Provided further, That, to the extent feasible, the Secretary shall ensure that the recipients of the funds provided by this paragraph offer an opportunity for public comment on the research: Provided further, That the provisions of section 1103 of this Act shall not apply to the peer-reviewed grants awarded under this paragraph: Provided further, That the Secretary shall provide the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate with an annual report on the research conducted or supported through the funds provided under this heading: Provided further, That the Secretary, jointly with the Directors of the Agency for Healthcare Research and Quality and the National Institutes of Health, shall provide the Committees on Appropriations of the House of Representatives and the Senate a fiscal year 2009 operating plan for the funds appropriated under this heading prior to making any Federal obligations of such funds in fiscal year 2009, but not later than 90 days after the date of enactment of this Act, and a fiscal year 2010 operating plan for such funds prior to making any Federal obligations of such funds in fiscal year 2010, but not later than November 1, 2009, that detail the type of research being conducted or supported, including the priority conditions addressed; and specify the allocation of resources within the Department of Health and Human Services: Provided further, That the Secretary jointly with the Directors of the Agency for Healthcare Research and Quality and the National Institutes of Health, shall provide to the Committees on Appropriations of the House of Representatives and the Senate a report on the actual obligations, expenditures, and unobligated balances for each activity funded under this heading not later than November 1, 2009, and every 6 months thereafter as long as funding provided under this heading is available for obligation or expenditure.Administration for Children and FamiliesLow-Income Home Energy AssistanceFor an additional amount for “Low-Income Home Energy Assistance” for making payments under section 2602(b) and section 2602(d) of the Low-Income Home Energy Assistance Act of 1981, $1,000,000,000, which shall become available on October 1, 2009: Provided, That the provisions of section 1106 of this Act shall not apply to this appropriation.Payments to States for the Child Care and Development Block GrantFor an additional amount for “Payments to States for the Child Care and Development Block Grant”, $2,000,000,000, of which $1,000,000,000 shall become available on October 1, 2009, which shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: Provided, That the provisions of section 1106 of this Act shall not apply to this appropriation.Children and Families Services ProgramsFor an additional amount for “Children and Families Services Programs”, $3,200,000,000, which shall be used as follows: 
(1)$1,000,000,000 for carrying out activities under the Head Start Act, of which $500,000,000 shall become available on October 1, 2009; 
(2)$1,100,000,000 for expansion of Early Head Start programs, as described in section 645A of the Head Start Act, of which $550,000,000 shall become available on October 1, 2009: Provided, That of the funds provided in this sentence, up to 10 percent shall be available for the provision of training and technical assistance to such programs consistent with section 645A(g)(2) of such Act, and up to 3 percent shall be available for monitoring the operation of such programs consistent with section 641A of such Act: Provided further, That the preceding proviso shall apply to this appropriation in lieu of the provisions of section 1106 of this Act: Provided further, That the provisions of section 1103 of this Act shall not apply to this appropriation;
(3)$1,000,000,000 for carrying out activities under sections 674 through 679 of the Community Services Block Grant Act, of which $500,000,000 shall become available on October 1, 2009, and of which no part shall be subject to paragraphs (2) and (3) of section 674(b) of such Act: Provided, That notwithstanding section 675C(a)(1) of such Act, 100 percent of the funds made available to a State from this additional amount shall be distributed to eligible entities as defined in section 673(1) of such Act: Provided further, That for services furnished under such Act during fiscal years 2009 and 2010, States may apply the last sentence of section 673(2) of such Act by substituting “200 percent” for “125 percent”: Provided further, That the provisions of section 1106 of this Act shall not apply to this appropriation; and
(4)$100,000,000 for carrying out activities under section 1110 of the Social Security Act, of which $50,000,000 shall become available on October 1, 2009: Provided, That the Secretary of Health and Human Services shall distribute such amount under the Compassion Capital Fund to eligible faith-based and community organizations: Provided further, That the provisions of section 1106 of this Act shall not apply to this appropriation.Administration on AgingAging Services ProgramsFor an additional amount for “Aging Services Programs” under section 311, and subparts 1 and 2 of part C, of title III of the Older Americans Act of 1965, $200,000,000, of which $100,000,000 shall become available on October 1, 2009: Provided, That the provisions of section 1106 of this Act shall not apply to this appropriation.Office of the SecretaryOffice of the National Coordinator for Health Information Technology(Including Transfer of Funds)For an additional amount for “Office of the National Coordinator for Health Information Technology” to carry out section 9202 of this Act, $2,000,000,000, to remain available until expended: Provided, That of such amount, the Secretary of Health and Human Services shall transfer $20,000,000 to the Director of the National Institute of Standards and Technology in the Department of Commerce for continued work on advancing health care information enterprise integration through activities such as technical standards analysis and establishment of conformance testing infrastructure, so long as such activities are coordinated with the Office of the National Coordinator for Health Information Technology: Provided further, That the provisions of section 1103 of this Act shall not apply to this appropriation: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be 0.25 percent instead of the percentage specified in such section: Provided further, That funds available under this heading shall become available for obligation only upon submission of an annual operating plan by the Secretary to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the fiscal year 2009 operating plan shall be provided not later than 90 days after enactment of this Act and that subsequent annual operating plans shall be provided not later than November 1 of each year: Provided further, That these operating plans shall describe how expenditures are aligned with the specific objectives, milestones, and metrics of the Federal Health Information Technology Strategic Plan, including any subsequent updates to the Plan; the allocation of resources within the Department of Health and Human Services and other Federal agencies; and the identification of programs and activities that are supported: Provided further, That the Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate a report on the actual obligations, expenditures, and unobligated balances for each major set of activities not later than November 1, 2009, and every 6 months thereafter as long as funding provided under this heading is available for obligation or expenditure: Provided further, That the Comptroller General of the United States shall review on an annual basis the expenditures from funds provided under this heading to determine if such funds are used in a manner consistent with the purpose and requirements under this heading.Public Health and Social Services Emergency Fund(Including Transfer of Funds)For an additional amount for “Public Health and Social Services Emergency Fund” to support advanced research and development pursuant to section 319L of the Public Health Service Act, $430,000,000: Provided, That the provisions of section 1103 of this Act shall not apply to this appropriation.For an additional amount for “Public Health and Social Services Emergency Fund” to prepare for and respond to an influenza pandemic, including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools, $420,000,000: Provided, That the provisions of section 1103 of this Act shall not apply to this appropriation: Provided further, That products purchased with these funds may, at the discretion of the Secretary of Health and Human Services (“Secretary”), be deposited in the Strategic National Stockpile: Provided further, That notwithstanding section 496(b) of the Public Health Service Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccine and other biologics, where the Secretary finds such a contract necessary to secure sufficient supplies of such vaccines or biologics: Provided further, That funds appropriated in this paragraph may be transferred to other appropriation accounts of the Department of Health and Human Services, as determined by the Secretary to be appropriate, to be used for the purposed specified in this sentence.For an additional amount for “Public Health and Social Services Emergency Fund” to improve information technology security at the Department of Health and Human Services, $50,000,000: Provided, That the Secretary shall prepare and submit a report by not later than November 1, 2009, and by not later than 15 days after the end of each month thereafter, updating the status of actions taken and funds obligated in this and previous appropriations Acts for pandemic influenza preparedness and response activities, biomedical advanced research and development activities, Project BioShield, and Cyber Security.Prevention and Wellness Fund(Including Transfer of Funds) For necessary expenses for a “Prevention and Wellness Fund” to be administered through the Department of Health and Human Services Office of the Secretary, $3,000,000,000: Provided, That the provisions of section 1103 of this Act shall not apply to this appropriation: Provided further, That of the amount appropriated under this heading not less than $2,350,000,000 shall be transferred to the Centers for Disease Control and Prevention as follows:  
(1)not less than $954,000,000 shall be used as an additional amount to carry out the immunization program authorized by section 317(a), (j), and (k)(1) of the Public Health Service Act (“section 317 immunization program”), of which $649,900,000 shall be available on October 1, 2009; 
(2)not less than $296,000,000 shall be used as an additional amount to carry out Part A of title XIX of the Public Health Service Act, of which $148,000,000 shall be available on October 1, 2009; 
(3)not less than $545,000,000 shall be used as an additional amount to carry out chronic disease, health promotion, and genomics programs, as jointly determined by the Secretary of Health and Human Services (“Secretary”) and the Director of the Centers for Disease Control and Prevention (“Director”); 
(4)not less than $335,000,000 shall be used as an additional amount to carry out domestic HIV/AIDS, viral hepatitis, sexually-transmitted diseases, and tuberculosis prevention programs, as jointly determined by the Secretary and the Director; 
(5)not less than $60,000,000 shall be used as an additional amount to carry out environmental health programs, as jointly determined by the Secretary and the Director; 
(6)not less than $50,000,000 shall be used as an additional amount to carry out injury prevention and control programs, as jointly determined by the Secretary and the Director; 
(7)not less than $30,000,000 shall be used as an additional amount for public health workforce development activities, as jointly determined by the Secretary and the Director; 
(8)not less than $40,000,000 shall be used as an additional amount for the National Institute for Occupational Safety and Health to carry out research activities within the National Occupational Research Agenda; and 
(9)not less than $40,000,000 shall be used as an additional amount for the National Center for Health Statistics: Provided further, That of the amount appropriated under this heading not less than $150,000,000 shall be available for an additional amount to carry out activities to implement a national action plan to prevent healthcare-associated infections, as determined by the Secretary, of which not less $50,000,000 shall be provided to States to implement healthcare-associated infection reduction strategies: Provided further, That of the amount appropriated under this heading $500,000,000 shall be used to carry out evidence-based clinical and community-based prevention and wellness strategies and public health workforce development activities authorized by the Public Health Service Act, as determined by the Secretary, that deliver specific, measurable health outcomes that address chronic and infectious disease rates and health disparities, which shall include evidence-based interventions in obesity, diabetes, heart disease, cancer, tobacco cessation and smoking prevention, and oral health, and which may be used for the Healthy Communities program administered by the Centers for Disease Control and Prevention and other existing community-based programs administered by the Department of Health and Human Services: Provided further, That funds appropriated in the preceding proviso may be transferred to other appropriation accounts of the Department of Health and Human Services, as determined by the Secretary to be appropriate: Provided further, That the Secretary shall, directly or through contracts with public or private entities, provide for annual evaluations of programs carried out with funds provided under this heading in order to determine the quality and effectiveness of the programs: Provided further, That the Secretary shall, not later than 1 year after the date of enactment of this Act, submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate, a report (1) summarizing the annual evaluations of programs from the preceding proviso; and (2) making recommendations concerning future spending on prevention and wellness activities, including any recommendations made by the United States Preventive Services Task Force in the area of clinical preventive services and the Task Force on Community Preventive Services in the area of community preventive services: Provided further, That the Secretary shall enter into a contract with the Institute of Medicine, for which no more than $1,500,000 shall be made available from funds provided in this paragraph, to produce and submit a report to the Congress and the Secretary by no later than 1 year after the date of enactment of this Act that includes recommendations on the national priorities for clinical and community-based prevention and wellness activities that will have a positive impact in preventing illness or reducing healthcare costs and that considers input from stakeholders: Provided further, That the Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate a fiscal year 2009 operating plan for the Prevention and Wellness Fund prior to making any Federal obligations of funds provided under this heading in fiscal year 2009 (excluding funds to carry out the section 317 immunization program), but not later than 90 days after the date of enactment of this Act, and a fiscal year 2010 operating plan for the Prevention and Wellness Fund prior to making any Federal obligations of funds provided under this heading in fiscal year 2010 (excluding funds to carry out the section 317 immunization program), but not later than November 1, 2009, that indicate the prevention priorities to be addressed; provide measurable goals for each prevention priority; detail the allocation of resources within the Department of Health and Human Services; and identify which programs or activities are supported, including descriptions of any new programs or activities: Provided further, That the Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate a report on the actual obligations, expenditures, and unobligated balances for each activity funded under this heading not later than November 1, 2009 and every 6 months thereafter as long as funding provided under this heading is available for obligation or expenditure.General Provisions, This Subtitle
9201.Federal Coordinating Council for Comparative Effectiveness Research 
(a)EstablishmentThere is hereby established a Federal Coordinating Council for Comparative Effectiveness Research (in this section referred to as the Council). 
(b)Purpose; DutiesThe Council shall— 
(1)assist the offices and agencies of the Federal Government, including the Departments of Health and Human Services, Veterans Affairs, and Defense, and other Federal departments or agencies, to coordinate the conduct or support of comparative effectiveness and related health services research; and 
(2)advise the President and Congress on— 
(A)strategies with respect to the infrastructure needs of comparative effectiveness research within the Federal Government; 
(B)appropriate organizational expenditures for comparative effectiveness research by relevant Federal departments and agencies; and 
(C)opportunities to assure optimum coordination of comparative effectiveness and related health services research conducted or supported by relevant Federal departments and agencies, with the goal of reducing duplicative efforts and encouraging coordinated and complementary use of resources. 
(c)Membership 
(1)Number and AppointmentThe Council shall be composed of not more than 15 members, all of whom are senior Federal officers or employees with responsibility for health-related programs, appointed by the President, acting through the Secretary of Health and Human Services (in this section referred to as the Secretary). Members shall first be appointed to the Council not later than 30 days after the date of the enactment of this Act. 
(2)Members 
(A)In GeneralThe members of the Council shall include one senior officer or employee from each of the following agencies: 
(i)The Agency for Healthcare Research and Quality. 
(ii)The Centers for Medicare and Medicaid Services. 
(iii)The National Institutes of Health. 
(iv)The Office of the National Coordinator for Health Information Technology. 
(v)The Food and Drug Administration. 
(vi)The Veterans Health Administration within the Department of Veterans Affairs. 
(vii)The office within the Department of Defense responsible for management of the Department of Defense Military Health Care System. 
(B)QualificationsAt least half of the members of the Council shall be physicians or other experts with clinical expertise. 
(3)Chairman; Vice ChairmanThe Secretary shall serve as Chairman of the Council and shall designate a member to serve as Vice Chairman. 
(d)Reports 
(1)Initial ReportNot later than June 30, 2009, the Council shall submit to the President and the Congress a report containing information describing Federal activities on comparative effectiveness research and recommendations for additional investments in such research conducted or supported from funds made available for allotment by the Secretary for comparative effectiveness research in this Act. 
(2)Annual ReportThe Council shall submit to the President and Congress an annual report regarding its activities and recommendations concerning the infrastructure needs, appropriate organizational expenditures and opportunities for better coordination of comparative effectiveness research by relevant Federal departments and agencies. 
(e)Staffing; SupportFrom funds made available for allotment by the Secretary for comparative effectiveness research in this Act, the Secretary shall make available not more than 1 percent to the Council for staff and administrative support.
9202.Investment in Health Information Technology 
(a)In GeneralThe Secretary of Health and Human Services shall invest in the infrastructure necessary to allow for and promote the electronic exchange and use of health information for each individual in the United States consistent with the goals outlined in the Strategic Plan developed by the Office of the National Coordinator for Health Information Technology. Such investment shall include investment in at least the following: 
(1)Health information technology architecture that will support the nationwide electronic exchange and use of health information in a secure, private, and accurate manner, including connecting health information exchanges, and which may include updating and implementing the infrastructure necessary within different agencies of the Department of Health and Human Services to support the electronic use and exchange of health information. 
(2)Integration of health information technology, including electronic medical records, into the initial and ongoing training of health professionals and others in the healthcare industry who would be instrumental to improving the quality of healthcare through the smooth and accurate electronic use and exchange of health information as determined by the Secretary. 
(3)Training on and dissemination of information on best practices to integrate health information technology, including electronic records, into a provider’s delivery of care, including community health centers receiving assistance under section 330 of the Public Health Service Act and providers participating in one or more of the programs under titles XVIII, XIX, and XXI of the Social Security Act (relating to Medicare, Medicaid, and the State Childrens Health Insurance Program). 
(4)Infrastructure and tools for the promotion of telemedicine, including coordination among Federal agencies in the promotion of telemedicine. 
(5)Promotion of the interoperability of clinical data repositories or registries.The Secretary shall implement paragraph (3) in coordination with State agencies administering the Medicaid program and the State Children’s Health Insurance Program. 
(b)LimitationNone of the funds appropriated to carry out this section may be used to make significant investments in, or provide significant funds for, the acquisition of hardware or software or for the use of an electronic health or medical record, or significant components thereof, unless such investments or funds are for certified products that would permit the full and accurate electronic exchange and use of health information in a medical record, including standards for security, privacy, and quality improvement functions adopted by the Office of the National Coordinator for Health Information Technology. 
(c)ReportThe Secretary shall annually report to the Committees on Energy and Commerce, on Ways and Means, on Science and Technology, and on Appropriations of the House of Representatives and the Committees on Finance, on Health, Education, Labor, and Pensions, and on Appropriations of the Senate on the uses of these funds and their impact on the infrastructure for the electronic exchange and use of health information.

CEducationDepartment of EducationEducation for the DisadvantagedFor an additional amount for “Education for the Disadvantaged” to carry out title I of the Elementary and Secondary Education Act of 1965 (“ESEA”), $13,000,000,000: Provided, That $5,500,000,000 shall be available for targeted grants under section 1125 of the ESEA, of which $2,750,000,000 shall become available on July 1, 2009, and shall remain available through September 30, 2010, and $2,750,000,000 shall become available on July 1, 2010, and shall remain available through September 30, 2011: Provided further, That $5,500,000,000 shall be available for education finance incentive grants under section 1125A of the ESEA, of which $2,750,000,000 shall become available on July 1, 2009, and shall remain available through September 30, 2010, and $2,750,000,000 shall become available on July 1, 2010, and shall remain available through September 30, 2011: Provided further, That $2,000,000,000 shall be for school improvement grants under section 1003(g) of the ESEA, of which $1,000,000,000 shall become available on July 1, 2009, and shall remain available through September 30, 2010, and $1,000,000,000 shall become available on July 1, 2010, and shall remain available through September 30, 2011: Provided further, That the provisions of section 1106 of this Act shall not apply to this appropriation.Impact AidFor an additional amount for “Impact Aid” to carry out section 8007 of title VIII of the Elementary and Secondary Education Act of 1965, $100,000,000, which shall remain available through September 30, 2010: Provided, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be 1 percent instead of the percentage specified in such section. School Improvement Programs For an additional amount for “School Improvement Programs” to carry out subpart 1, part D of title II of the Elementary and Secondary Education Act of 1965 (“ESEA”), and subtitle B of title VII of the McKinney-Vento Homeless Assistance Act, $1,066,000,000: Provided, That $1,000,000,000 shall be available for subpart 1, part D of title II of the ESEA, of which $500,000,000 shall become available on July 1, 2009, and shall remain available through September 30, 2010, and $500,000,000 shall become available on July 1, 2010, and remain available through September 30, 2011: Provided further, That the provisions of section 1106 of this Act shall not apply to these funds: Provided further, That $66,000,000 shall be available for subtitle B of title VII of the McKinney-Vento Homeless Assistance Act, of which $33,000,000 shall become available on July 1, 2009, and shall remain available through September 30, 2010, and $33,000,000 shall become available on July 1, 2010, and remain available through September 30, 2011. Innovation and ImprovementFor an additional amount for “Innovation and Improvement” to carry out subpart 1, part D and subpart 2, part B of title V of the Elementary and Secondary Education Act of 1965 (“ESEA”), $225,000,000: Provided, That $200,000,000 shall be available for subpart 1, part D of title V of the ESEA: Provided further, That these funds shall be expended as directed in the fifth, sixth, and seventh provisos under the heading “Innovation and Improvement” in the Department of Education Appropriations Act, 2008: Provided further, That a portion of these funds shall also be used for a rigorous national evaluation by the Institute of Education Sciences, utilizing randomized controlled methodology to the extent feasible, that assesses the impact of performance-based teacher and principal compensation systems supported by the funds provided in this Act on teacher and principal recruitment and retention in high-need schools and subjects: Provided further, That $25,000,000 shall be available for subpart 2, part B of title V of the ESEA: Provided further, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be 1 percent instead of the percentage specified in such section. Special Education For an additional amount for “Special Education” for carrying out section 611 and part C of the Individuals with Disabilities Education Act (IDEA), $13,600,000,000: Provided, That $13,000,000,000 shall be available for section 611 of the IDEA, of which $6,000,000,000 shall become available on July 1, 2009, and remain available through September 30, 2010, and $7,000,000,000 shall become available on July 1, 2010, and remain available through September 30, 2011: Provided further, That $600,000,000 shall be available for part C of the IDEA, of which $300,000,000 shall become available on July 1, 2009, and remain available through September 30, 2010, and $300,000,000 shall become available on July 1, 2010, and remain available through September 30, 2011: Provided further, That by July 1, 2009, the Secretary of Education shall reserve the amount needed for grants under section 643(e) of the IDEA from funds available for obligation on July 1, 2009, with any remaining funds to be allocated in accordance with section 643(c) of the IDEA: Provided further, That by July 1, 2010, the Secretary shall reserve the amount needed for grants under section 643(e) of the IDEA from funds available for obligation on July 1, 2010, with any remaining funds to be allocated in accordance with section 643(c) of the IDEA: Provided further, That if every State, as defined by section 602(31) of the IDEA, reaches its maximum allocation under section 611(d)(3)(B)(iii) of the IDEA, and there are remaining funds, such funds shall be proportionally allocated to each State subject to the maximum amounts contained in section 611(a)(2) of the IDEA: Provided further, That the provisions of section 1106 of this Act shall not apply to this appropriation. Rehabilitation Services and Disability Research For an additional amount for Rehabilitation Services and Disability Research for providing grants to States to carry out the Vocational Rehabilitation Services program under part B of title I and parts B and C of chapter 1 and chapter 2 of title VII of the Rehabilitation Act of 1973, $700,000,000: Provided, That $500,000,000 shall be available for part B of title I of the Rehabilitation Act, of which $250,000,000 shall become available on October 1, 2009: Provided further, That funds provided herein shall not be considered in determining the amount required to be appropriated under section 100(b)(1) of the Rehabilitation Act of 1973 in any fiscal year: Provided further, That, notwithstanding section 7(14)(A), the Federal share of the costs of vocational rehabilitation services provided with the funds provided herein shall be 100 percent: Provided further, That the provisions of section 1106 of this Act shall not apply to these funds: Provided further, That $200,000,000 shall be available for parts B and C of chapter 1 and chapter 2 of title VII of the Rehabilitation Act, of which $100,000,000 shall become available on October 1, 2009: Provided further, That $34,775,000 shall be for State Grants, $114,581,000 shall be for independent living centers, and $50,644,000 shall be for services for older blind individuals. Student Financial Assistance For an additional amount for Student Financial Assistance to carry out subpart 1 of part A and part C of title IV of the Higher Education Act of 1965 (HEA), $16,126,000,000, which shall remain available through September 30, 2011: Provided, That $15,636,000,000 shall be available for subpart 1of part A of title IV of the HEA: Provided further, That $490,000,000 shall be available for part C of title IV of the HEA, of which $245,000,000 shall become available on October 1, 2009: Provided further, That the provisions of section 1106 of this Act shall not apply to this appropriation.The maximum Pell Grant for which a student shall be eligible during award year 2009-2010 shall be $4,860.Student Aid Administration For an additional amount for “Student Aid Administration” to carry out part D of title I, and subparts 1, 3, and 4 of part A, and parts B, C, D, and E of title IV of the Higher Education Act of 1965, $50,000,000, which shall remain available through September 30, 2011: Provided, That such amount shall also be available for an independent audit of programs and activities authorized under section 459A of such Act: Provided further, That the provisions of section 1106 of this Act shall not apply to this appropriation. Higher Education For an additional amount for “Higher Education” to carry out part A of title II of the Higher Education Act of 1965, $100,000,000: Provided, That section 203(c)(1) of such Act shall not apply to awards made with these funds. Institute of Education Sciences For an additional amount for Institute of Education Sciences to carry out section 208 of the Educational Technical Assistance Act, $250,000,000, which may be used for Statewide data systems that include postsecondary and workforce information, of which up to $5,000,000 may be used for State data coordinators and for awards to public or private organizations or agencies to improve data coordination: Provided, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall be 1 percent instead of the percentage specified in such section. School Modernization, Renovation, and Repair For carrying out section 9301 of this Act, $14,000,000,000: Provided, That amount available under section 9301 of this Act for administration and oversight shall take the place of the set-aside under section 1106 of this Act.Higher Education Modernization, Renovation, and Repair For carrying out section 9302 of this Act, $6,000,000,000: Provided, That amount available under section 9302 of this Act for administration and oversight shall take the place of the set-aside under section 1106 of this Act.General Provisions, This Subtitle
9301.21st Century Green High-Performing Public School Facilities 
(a)DefinitionsIn this section: 
(1)The term Bureau-funded school has the meaning given to such term in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021). 
(2)The term charter school has the meaning given such term in section 5210 of the Elementary and Secondary Education Act of 1965. 
(3)The term local educational agency— 
(A)has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965, and shall also include the Recovery School District of Louisiana and the New Orleans Public Schools; and 
(B)includes any public charter school that constitutes a local educational agency under State law. 
(4)The term outlying area— 
(A)means the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands; and 
(B)includes the freely associated states of the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau. 
(5)The term public school facilities includes charter schools. 
(6)The term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. 
(7)The term LEED Green Building Rating System means the United States Green Building Council Leadership in Energy and Environmental Design green building rating standard referred to as the LEED Green Building Rating System. 
(8)The term Energy Star means the Energy Star program of the United States Department of Energy and the United States Environmental Protection Agency. 
(9)The term CHPS Criteria means the green building rating program developed by the Collaborative for High Performance Schools. 
(10)The term Green Globes means the Green Building Initiative environmental design and rating system referred to as Green Globes. 
(b)PurposeGrants under this section shall be for the purpose of modernizing, renovating, or repairing public school facilities, based on their need for such improvements, to be safe, healthy, high-performing, and up-to-date technologically. 
(c)Allocation of Funds 
(1)Reservations 
(A)In generalFrom the amount appropriated to carry out this section, the Secretary of Education shall reserve 1 percent of such amount, consistent with the purpose described in subsection (b)— 
(i)to provide assistance to the outlying areas; and 
(ii)for payments to the Secretary of the Interior to provide assistance to Bureau-funded schools. 
(B)Administration and OversightThe Secretary may, in addition, reserve up to $6,000,000 of such amount for administration and oversight of this section. 
(2)Allocation to States 
(A)State-by-State AllocationOf the amount appropriated to carry out this section, and not reserved under paragraph (1), each State shall be allocated an amount in proportion to the amount received by all local educational agencies in the State under part A of title I of the Elementary and Secondary Education Act of 1965 for fiscal year 2008 relative to the total amount received by all local educational agencies in every State under such part for such fiscal year. 
(B)State AdministrationA State may reserve up to 1 percent of its allocation under subparagraph (A) to carry out its responsibilities under this section, including— 
(i)providing technical assistance to local educational agencies; 
(ii)developing, within 6 months of receiving its allocation under subparagraph (A), a plan to develop a database that includes an inventory of public school facilities in the State and the modernization, renovation, and repair needs of, energy use by, and the carbon footprint of such schools; and 
(iii)developing a school energy efficiency quality plan. 
(C)Grants to Local Educational AgenciesFrom the amount allocated to a State under subparagraph (A), each local educational agency in the State that meets the requirements of section 1112(a) of the Elementary and Secondary Education Act of 1965 shall receive an amount in proportion to the amount received by such local educational agency under part A of title I of that Act for fiscal year 2008 relative to the total amount received by all local educational agencies in the State under such part for such fiscal year, except that no local educational agency that received funds under part A of title I of that Act for such fiscal year shall receive a grant of less than $5,000. 
(D)Special RuleSection 1122(c)(3) of the Elementary and Secondary Education Act of 1965 shall not apply to subparagraph (A) or (C). 
(3)Special Rules 
(A)Distributions by SecretaryThe Secretary of Education shall make and distribute the reservations and allocations described in paragraphs (1) and (2) not later than 30 days after the date of the enactment of this Act. 
(B)Distributions by StatesA State shall make and distribute the allocations described in paragraph (2)(C) within 30 days of receiving such funds from the Secretary.
(d)Use it or lose it requirements
(1)Deadline for binding commitmentsEach local educational agency receiving funds under this section shall enter into contracts or other binding commitments not later than 1 year after the date of the enactment of this Act (or not later than 9 months after such funds are awarded, if later) to make use of 50 percent of such funds, and shall enter into contracts or other binding commitments not later than 2 years after the date of the enactment of this Act (or not later than 21 months after such funds are awarded, if later) to make use of the remaining funds. In the case of activities to be carried out directly by a local educational agency (rather than by contracts, subgrants, or other arrangements with third parties), a certification by the agency specifying the amounts, planned timing, and purpose of such expenditures shall be deemed a binding commitment for purposes of this subsection.
(2)Redistribution of uncommitted fundsA State shall recover or deobligate any funds not committed in accordance with paragraph (1), and redistribute such funds to other local educational agencies eligible under this section and able to make use of such funds in a timely manner (including binding commitments within 120 days after the reallocation). 
(e)Allowable Uses of FundsA local educational agency receiving a grant under this section shall use the grant for modernization, renovation, or repair of public school facilities, including— 
(1)repairing, replacing, or installing roofs, including extensive, intensive or semi-intensive green roofs, electrical wiring, plumbing systems, sewage systems, lighting systems, or components of such systems, windows, or doors, including security doors; 
(2)repairing, replacing, or installing heating, ventilation, air conditioning systems, or components of such systems (including insulation), including indoor air quality assessments; 
(3)bringing public schools into compliance with fire, health, and safety codes, including professional installation of fire/life safety alarms, including modernizations, renovations, and repairs that ensure that schools are prepared for emergencies, such as improving building infrastructure to accommodate security measures; 
(4)modifications necessary to make public school facilities accessible to comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), except that such modifications shall not be the primary use of the grant; 
(5)asbestos or polychlorinated biphenyls abatement or removal from public school facilities; 
(6)implementation of measures designed to reduce or eliminate human exposure to lead-based paint hazards through methods including interim controls, abatement, or a combination of each; 
(7)implementation of measures designed to reduce or eliminate human exposure to mold or mildew; 
(8)upgrading or installing educational technology infrastructure to ensure that students have access to up-to-date educational technology; 
(9)technology activities that are carried out in connection with school repair and renovation, including— 
(A)wiring; 
(B)acquiring hardware and software; 
(C)acquiring connectivity linkages and resources; and 
(D)acquiring microwave, fiber optics, cable, and satellite transmission equipment; 
(10)modernization, renovation, or repair of science and engineering laboratory facilities, libraries, and career and technical education facilities, including those related to energy efficiency and renewable energy, and improvements to building infrastructure to accommodate bicycle and pedestrian access; 
(11)renewable energy generation and heating systems, including solar, photovoltaic, wind, geothermal, or biomass, including wood pellet, systems or components of such systems; 
(12)other modernization, renovation, or repair of public school facilities to— 
(A)improve teachers’ ability to teach and students’ ability to learn; 
(B)ensure the health and safety of students and staff; 
(C)make them more energy efficient; or 
(D)reduce class size; and 
(13)required environmental remediation related to public school modernization, renovation, or repair described in paragraphs (1) through (12). 
(f)Impermissible Uses of FundsNo funds received under this section may be used for— 
(1)payment of maintenance costs; or 
(2)stadiums or other facilities primarily used for athletic contests or exhibitions or other events for which admission is charged to the general public. 
(g)Supplement, Not SupplantA local educational agency receiving a grant under this section shall use such Federal funds only to supplement and not supplant the amount of funds that would, in the absence of such Federal funds, be available for modernization, renovation, or repair of public school facilities. 
(h)Prohibition Regarding State AidA State shall not take into consideration payments under this section in determining the eligibility of any local educational agency in that State for State aid, or the amount of State aid, with respect to free public education of children. 
(i)Special Rule on ContractingEach local educational agency receiving a grant under this section shall ensure that, if the agency carries out modernization, renovation, or repair through a contract, the process for any such contract ensures the maximum number of qualified bidders, including local, small, minority, and women- and veteran-owned businesses, through full and open competition. 
(j)Special Rule on Use of Iron and Steel Produced in the United States 
(1)In GeneralA local educational agency shall not obligate or expend funds received under this section for a project for the modernization, renovation, or repair of a public school facility unless all of the iron and steel used in such project is produced in the United States. 
(2)ExceptionsThe provisions of paragraph (1) shall not apply in any case in which the local educational agency finds that— 
(A)their application would be inconsistent with the public interest; 
(B)iron and steel are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or 
(C)inclusion of iron and steel produced in the United States will increase the cost of the overall project contract by more than 25 percent. 
(k)Application of GEPAThe grant program under this section is an applicable program (as that term is defined in section 400 of the General Education Provisions Act (20 U.S.C. 1221)) subject to section 439 of such Act (20 U.S.C. 1232b). 
(l)Charter SchoolsA local educational agency receiving an allocation under this section shall use an equitable portion of that allocation for allowable activities benefitting charter schools within its jurisdiction, as determined based on the percentage of students from low-income families in the schools of the agency who are enrolled in charter schools and on the needs of those schools as determined by the agency. 
(m)Green Schools 
(1)In GeneralA local educational agency shall use not less than 25 percent of the funds received under this section for public school modernization, renovation, or repairs that are certified, verified, or consistent with any applicable provisions of— 
(A)the LEED Green Building Rating System; 
(B)Energy Star; 
(C)the CHPS Criteria; 
(D)Green Globes; or 
(E)an equivalent program adopted by the State or another jurisdiction with authority over the local educational agency. 
(2)Technical AssistanceThe Secretary, in consultation with the Secretary of Energy and the Administrator of the Environmental Protection Agency, shall provide outreach and technical assistance to States and school districts concerning the best practices in school modernization, renovation, and repair, including those related to student academic achievement and student and staff health, energy efficiency, and environmental protection. 
(n)Youthbuild ProgramsThe Secretary of Education, in consultation with the Secretary of Labor, shall work with recipients of funds under this section to promote appropriate opportunities for participants in a YouthBuild program (as defined in section 173A of the Workforce Investment Act of 1998 (29 U.S.C. 2918a)) to gain employment experience on modernization, renovation, and repair projects funded under this section. 
(o)Reporting 
(1)Reports by Local Educational AgenciesLocal educational agencies receiving a grant under this section shall compile, and submit to the State educational agency (which shall compile and submit such reports to the Secretary), a report describing the projects for which such funds were used, including— 
(A)the number of public schools in the agency, including the number of charter schools; 
(B)the total amount of funds received by the local educational agency under this section and the amount of such funds expended, including the amount expended for modernization, renovation, and repair of charter schools; 
(C)the number of public schools in the agency with a metro-centric locale code of 41, 42, or 43 as determined by the National Center for Education Statistics and the percentage of funds received by the agency under this section that were used for projects at such schools; 
(D)the number of public schools in the agency that are eligible for schoolwide programs under section 1114 of the Elementary and Secondary Education Act of 1965 and the percentage of funds received by the agency under this section that were used for projects at such schools; 
(E)the cost of each project, which, if any, of the standards described in subsection (k)(1) the project met, and any demonstrable or expected academic, energy, or environmental benefits as a result of the project; 
(F)if flooring was installed, whether— 
(i)it was low- or no-VOC (Volatile Organic Compounds) flooring; 
(ii)it was made from sustainable materials; and 
(iii)use of flooring described in clause (i) or (ii) was cost effective; and 
(G)the total number and amount of contracts awarded, and the number and amount of contracts awarded to local, small, minority-owned, women-owned, and veteran-owned businesses. 
(2)Reports by SecretaryNot later than December 31, 2011, the Secretary of Education shall submit to the Committees on Education and Labor and Appropriations of the House of Representatives and the Committees on Health, Education, Labor, and Pensions and Appropriations of the Senate a report on grants made under this section, including the information described in paragraph (1), the types of modernization, renovation, and repair funded, and the number of students impacted, including the number of students counted under section 1113(a)(5) of the Elementary and Secondary Education Act of 1965.
9302.Higher Education Modernization, Renovation, and Repair 
(a)PurposeGrants awarded under this section shall be for the purpose of modernizing, renovating, and repairing institution of higher education facilities that are primarily used for instruction, research, or student housing. 
(b)Grants to State Higher Education Agencies 
(1)FormulaFrom the amounts appropriated to carry out this section, the Secretary of Education shall allocate funds to State higher education agencies based on the number of students attending institutions of higher education, with the State higher education agency in each State receiving an amount that is in proportion to the number of full-time equivalent undergraduate students attending institutions of higher education in such State for the most recent fiscal year for which there are data available, relative to the total number of full-time equivalent undergraduate students attending institutions of higher education in all States for such fiscal year.  
(2)ApplicationTo be eligible to receive an allocation from the Secretary under paragraph (1), a State higher education agency shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require. 
(3)ReallocationAmounts allocated to a State higher education agency under this section that are not obligated by such agency within 6 months of the date the agency receives such amounts shall be returned to the Secretary, and the Secretary shall reallocate such amounts to State higher education agencies in other States on the same basis as the original allocations under paragraph (1)(B).
(4)Administration and oversight expensesFrom the amounts appropriated to carry out this section, not more than $6,000,000 shall be available to the Secretary for administrative and oversight expenses related to carrying out this section. 
(c)Use of Grants by State Higher Education Agencies 
(1)Subgrants to Institutions of Higher Education 
(A)In GeneralExcept as provided in paragraph (2), each State higher education agency receiving an allocation under subsection (b)(1) shall use the amount allocated to award subgrants to institutions of higher education within the State to carry out projects in accordance with subsection (d)(1). 
(B)Subgrant Award AllocationA State higher education agency shall award subgrants to institutions of higher education under this section based on the demonstrated need of each institution for facility modernization, renovation, and repair. 
(C)Priority ConsiderationsIn awarding subgrants under this section, each State higher education agency shall give priority consideration to institutions of higher education with any of the following characteristics: 
(i)The institution is eligible for Federal assistance under title III or title V of the Higher Education Act of 1965. 
(ii)The institution was impacted by a major disaster or emergency declared by the President (as defined in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2))), including an institution affected by a Gulf hurricane disaster, as such term is defined in section 824(g)(1) of the Higher Education Act of 1965 (20 U.S.C. 11611–3(g)(1)). 
(iii)The institution demonstrates that the proposed project or projects to be carried out with a subgrant under this section will increase the energy efficiency of the institution’s facilities and comply with the LEED Green Building Rating System. 
(2)Administrative and Oversight ExpensesOf the allocation amount received under subsection (b)(1), a State higher education agency may reserve not more than 5 percent of such amount, or $500,000, whichever is less, for administrative and oversight expenses related to carrying out this section. 
(d)Use of Subgrants by Institutions of Higher Education 
(1)Permissible Uses of FundsAn institution of higher education receiving a subgrant under this section shall use such subgrant to modernize, renovate, or repair facilities of the institution that are primarily used for instruction, research, or student housing, which may include any of the following: 
(A)Repair, replacement, or installation of roofs, electrical wiring, plumbing systems, sewage systems, or lighting systems. 
(B)Repair, replacement, or installation of heating, ventilation, or air conditioning systems (including insulation). 
(C)Compliance with fire and safety codes, including— 
(i)professional installation of fire or life safety alarms; and 
(ii)modernizations, renovations, and repairs that ensure that the institution’s facilities are prepared for emergencies, such as improving building infrastructure to accommodate security measures. 
(D)Retrofitting necessary to increase the energy efficiency of the institution’s facilities. 
(E)Renovations to the institution’s facilities necessary to comply with accessibility requirements in the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794). 
(F)Abatement or removal of asbestos from the institution’s facilities. 
(G)Modernization, renovation, and repair relating to improving science and engineering laboratories, libraries, and instructional facilities. 
(H)Upgrading or installation of educational technology infrastructure. 
(I)Installation or upgrading of renewable energy generation and heating systems, including solar, photovoltaic, wind, biomass (including wood pellet), or geothermal systems, or components of such systems. 
(J)Other modernization, renovation, or repair projects that are primarily for instruction, research, or student housing. 
(2)Green School RequirementAn institution of higher education receiving a subgrant under this section shall use not less than 25 percent of such subgrant to carry out projects for modernization, renovation, or repair that are certified, verified, or consistent with the applicable provisions of— 
(A)the LEED Green Building Rating System; 
(B)Energy Star; 
(C)the CHPS Criteria; 
(D)Green Globes; or 
(E)an equivalent program adopted by the State or the State higher education agency. 
(3)Prohibited Uses of FundsNo funds awarded under this section may be used for— 
(A)the maintenance of systems, equipment, or facilities, including maintenance associated with any permissible uses of funds described in paragraph (1); 
(B)modernization, renovation, or repair of stadiums or other facilities primarily used for athletic contests or exhibitions or other events for which admission is charged to the general public; 
(C)modernization, renovation, or repair of facilities— 
(i)used for sectarian instruction, religious worship, or a school or department of divinity; or 
(ii)in which a substantial portion of the functions of the facilities are subsumed in a religious mission; or 
(D)construction of new facilities.
(4)Use it or lose it requirements
(A)Deadline for binding commitmentsEach institution of higher education receiving a subgrant under this section shall enter into contracts or other binding commitments not later than 1 year after the date of the enactment of this Act (or not later than 9 months after the subgrant is awarded, if later) to make use of 50 percent of the funds awarded, and shall enter into contracts or other binding commitments not later than 2 years after the date of the enactment of this Act (or not later than 21 months after the subgrant is awarded, if later) to make use of the remaining funds. In the case of activities to be carried out directly by an institution of higher education receiving such a subgrant (rather than by contracts, subgrants, or other arrangements with third parties), a certification by the institution specifying the amounts, planned timing, and purpose of such expenditures shall be deemed a binding commitment for purposes of this section.
(B)Redistribution of uncommitted fundsA State higher education agency shall recover or deobligate any subgrant funds not committed in accordance with subparagraph (A), and redistribute such funds to other institutions of higher education that are—
(i)eligible for subgrants under this section; and
(ii)able to make use of such funds in a timely manner (including binding commitments within 120 days after the reallocation). 
(e)Application of GEPAThe grant program authorized in this section is an applicable program (as that term is defined in section 400 of the General Education Provisions Act (20 U.S.C. 1221)) subject to section 439 of such Act (20 U.S.C. 1232b). The Secretary shall, notwithstanding section 437 of such Act (20 U.S.C. 1232) and section 553 of title 5, United States Code, establish such program rules as may be necessary to implement such grant program by notice in the Federal Register. 
(f)Reporting 
(1)Reports by InstitutionsNot later than September 30, 2011, each institution of higher education receiving a subgrant under this section shall submit to the State higher education agency awarding such subgrant a report describing the projects for which such subgrant was received, including— 
(A)a description of each project carried out, or planned to be carried out, with such subgrant, including the types of modernization, renovation, and repair to be completed by each such project; 
(B)the total amount of funds received by the institution under this section and the amount of such funds expended, as of the date of the report, on the such projects; 
(C)the actual or planned cost of each such project and any demonstrable or expected academic, energy, or environmental benefits resulting from such project; and 
(D)the total number of contracts, and amount of funding for such contracts, awarded by the institution to carry out such projects, as of the date of such report, including the number of contracts, and amount of funding for such contracts, awarded to local, small, minority-owned, women-owned, and veteran-owned businesses, as such terms are defined by the Small Business Act. 
(2)Reports by StatesNot later than December 31, 2011, each State higher education agency receiving a grant under this section shall submit to the Secretary a report containing a compilation of all of the reports under paragraph (1) submitted to the agency by institutions of higher education. 
(3)Reports by the SecretaryNot later than March 31, 2012, the Secretary shall submit to the Committee on Education and Labor in the House of Representatives and the Committee on Health, Education, Labor, and Pensions in the Senate and Committees on Appropriations of the House of Representatives and the Senate a report on grants and subgrants made under this section, including the information described in paragraph (1). 
(g)DefinitionsIn this section: 
(1)CHPS CriteriaThe term CHPS Criteria means the green building rating program developed by the Collaborative for High Performance Schools. 
(2)Energy StarThe term Energy Star means the Energy Star program of the United States Department of Energy and the United States Environmental Protection Agency. 
(3)Green GlobesThe term Green Globes means the Green Building Initiative environmental design and rating system referred to as Green Globes. 
(4)Institution of Higher EducationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965. 
(5)LEED Green Building Rating SystemThe term LEED Green Building Rating System means the United States Green Building Council Leadership in Energy and Environmental Design green building rating standard referred to as the LEED Green Building Rating System. 
(6)SecretaryThe term Secretary means the Secretary of Education. 
(7)StateThe term State has the meaning given such term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). 
(8)State higher education agencyThe term State higher education agency has the meaning given such term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
9303.Mandatory Pell GrantsSection 401(b)(9)(A) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(9)(A)) is amended— 
(1)in clause (ii), by striking $2,090,000,000 and inserting $2,733,000,000; and
(2)in clause (iii), by striking $3,030,000,000 and inserting $3,861,000,000.
9304.Increase Student Loan Limits 
(a)AmendmentsSection 428H(d) of the Higher Education Act of 1965 (20 U.S.C. 1078-8(d)) is amended— 
(1)in paragraph (3)— 
(A)in subparagraph (A), by striking $2,000 and inserting $4,000; and 
(B)in subparagraph (B), by striking $31,000 and inserting $39,000; and 
(2)in paragraph (4)— 
(A)in subparagraph (A)— 
(i)in clause (i)(I) and clause (iii)(I), by striking $6,000 each place it appears and inserting $8,000; and 
(ii)in clause (ii)(I) and clause (iii)(II), by striking $7,000 each place it appears and inserting $9,000; and 
(B)in subparagraph (B), by striking $57,500 and inserting $65,500. 
(b)Effective DateThe amendments made by this section shall be effective for loans first disbursed on or after January 1, 2009.
9305.Student Lender Special Allowance 
(a)Temporary Calculation RuleSection 438(b)(2)(I) of the Higher Education Act of 1965 (20 U.S.C. 1087-1(b)(2)(I)) is amended by adding at the end the following new clause: 
 
(vii)Temporary calculation rule during unstable commercial paper markets
(I)Calculation based on liborFor the calendar quarter beginning on October 1, 2008, and ending on December 31, 2008, in computing the special allowance paid pursuant to this subsection with respect to loans for which the first disbursement is made on or after January 1, 2000, clause (i)(I) of this subparagraph shall be applied by substituting the rate that is the average rate of the 3-month London Inter Bank Offered Rate (LIBOR) for United States dollars in effect for each of the days in such quarter as compiled and released by the British Bankers Association, minus 0.13 percent, for the average of the bond equivalent rates of the quotes of the 3-month commercial paper (financial) rates in effect for each of the days in such quarter as reported by the Federal Reserve in Publication H–15 (or its successor) for such 3-month period.
(II)Participation interestsNotwithstanding subclause (I) of this clause, the special allowance paid on any loan held by a lender that has sold participation interests in such loan to the Secretary shall be the rate computed under this subparagraph without regard to subclause (I) of this clause, unless the lender agrees that the participant’s yield with respect to such participation interest is to be calculated in accordance with subclause (I) of this clause. . 
(b)Conforming AmendmentsSection 438(b)(2)(I) of the Higher Education Act of 1965 (20 U.S.C. 1087-1(b)(2)(I)) is further amended— 
(1)in clause (i)(II), by striking such average bond equivalent rate and inserting the rate determined under subclause (I); and 
(2)in clause (v)(III), by striking (iv), and (vi) and inserting (iv), (vi), and (vii).
DRelated AgenciesCorporation for National and Community ServiceOperating ExpensesFor an additional amount for Operating Expenses to carry out the Domestic Volunteer Service Act of 1973 and the National and Community Service Act of 1990 (1990 Act), $160,000,000, which shall be used to expand existing AmeriCorps grants: Provided, That funds made available under this heading may be used to provide adjustments to awards made prior to September 30, 2010 in order to waive the match requirement authorized in section 121(e)(4) of part I of subtitle C of the 1990 Act, if the Chief Executive Officer of the Corporation for National and Community Service (CEO) determines that the grantee has reduced capacity to meet this requirement: Provided further, That in addition to requirements identified herein, funds provided under this heading shall be subject to the terms and conditions under which funds are appropriated in fiscal year 2009: Provided further, That the CEO shall provide the Committees on Appropriations of the House of Representatives and the Senate a fiscal year 2009 operating plan for the funds appropriated under this heading prior to making any Federal obligations of such funds in fiscal year 2009, but not later than 90 days after the date of enactment of this Act, and a fiscal year 2010 operating plan for such funds prior to making any Federal obligations of such funds in fiscal year 2010, but not later than November 1, 2009, that detail the allocation of resources and the increased number of volunteers supported by the AmeriCorps programs: Provided further, That the CEO shall provide to the Committees on Appropriations of the House of Representatives and the Senate a report on the actual obligations, expenditures, and unobligated balances for each activity funded under this heading not later than November 1, 2009, and every 6 months thereafter as long as funding provided under this heading is available for obligation or expenditure.National Service Trust(Including Transfer of Funds) For an additional amount for National Service Trust established under subtitle D of title I of the National and Community Service Act of 1990 (1990 Act), $40,000,000, which shall remain available until expended: Provided, That the Corporation for National and Community Service may transfer additional funds from the amount provided within Operating Expenses for grants made under subtitle C of the 1990 Act to this appropriation upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the amount appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b).Social Security AdministrationLimitation on Administrative Expenses(Including Transfer of Funds) For an additional amount for Limitation on Administrative Expenses, $900,000,000, which shall be used as follows:
(1)$400,000,000 for the construction and associated costs to establish a new National Computer Center, which may include lease or purchase of real property: Provided, That the construction plan and site selection for such center shall be subject to review and approval by the Office of Management and Budget: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified 15 days in advance of the lease or purchase of such site: Provided further, That such center shall continue to be a government-operated facility; and
(2)$500,000,000 for processing disability and retirement workloads: Provided, That up to $40,000,000 may be used by the Commissioner of Social Security for health information technology research and activities to facilitate the adoption of electronic medical records in disability claims, including the transfer of funds to Supplemental Security Income Program to carry out activities under section 1110 of the Social Security Act.
 
XMilitary Construction and Veterans AffairsDepartment of DefenseMilitary Construction, Army For an additional amount for Military Construction, Army, $920,000,000: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects in the United States not otherwise authorized by law: Provided further, That of the amount provided under this heading, $600,000,000 shall be for training and recruit troop housing, $220,000,000 shall be for permanent party troop housing, and $100,000,000 shall be for child development centers: Provided further, That not later than 30 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Appropriations of the House of Representatives and the Senate an expenditure plan for funds provided under this heading.Military Construction, Navy and Marine Corps For an additional amount for Military Construction, Navy and Marine Corps, $350,000,000: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects in the United States not otherwise authorized by law: Provided further, That of the amount provided under this heading, $170,000,000 shall be for sailor and marine housing and $180,000,000 shall be for child development centers: Provided further, That not later than 30 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Appropriations of the House of Representatives and the Senate an expenditure plan for funds provided under this heading.Military Construction, Air Force For an additional amount for Military Construction, Air Force, $280,000,000: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects in the United States not otherwise authorized by law: Provided further, That of the amount provided under this heading, $200,000,000 shall be for airmen housing and $80,000,000 shall be for child development centers: Provided further, That not later than 30 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Appropriations of the House of Representatives and the Senate an expenditure plan for funds provided under this heading.Military Construction, Defense-Wide For an additional amount for Military Construction, Defense-Wide, $3,750,000,000, for the construction of hospitals and ambulatory surgery centers: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects in the United States not otherwise authorized by law: Provided further, That not later than 30 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Appropriations of the House of Representatives and the Senate an expenditure plan for funds provided under this heading.Military Construction, Army National Guard For an additional amount for Military Construction, Army National Guard, $140,000,000: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects in the United States not otherwise authorized by law: Provided further, That not later than 30 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Appropriations of the House of Representatives and the Senate an expenditure plan for funds provided under this heading.Military Construction, Air National Guard For an additional amount for Military Construction, Air National Guard, $70,000,000: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects in the United States not otherwise authorized by law: Provided further, That not later than 30 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Appropriations of the House of Representatives and the Senate an expenditure plan for funds provided under this heading.Military Construction, Army Reserve For an additional amount for Military Construction, Army Reserve, $100,000,000: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects in the United States not otherwise authorized by law: Provided further, That not later than 30 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Appropriations of the House of Representatives and the Senate an expenditure plan for funds provided under this heading.Military Construction, Navy Reserve For an additional amount for Military Construction, Navy Reserve, $30,000,000: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects in the United States not otherwise authorized by law: Provided further, That not later than 30 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Appropriations of the House of Representatives and the Senate an expenditure plan for funds provided under this heading.Military Construction, Air Force Reserve For an additional amount for Military Construction, Air Force Reserve, $60,000,000: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects in the United States not otherwise authorized by law: Provided further, That not later than 30 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Appropriations of the House of Representatives and the Senate an expenditure plan for funds provided under this heading.Department of Defense Base Closure Account 1990 For an additional amount to be deposited into the Department of Defense Base Closure Account 1990, established by section 2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $300,000,000: Provided, That not later than 30 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Appropriations of the House of Representatives and the Senate an expenditure plan for funds provided under this heading.Department of Veterans AffairsVeterans Health AdministrationMedical Facilities For an additional amount for Medical Facilities for non-recurring maintenance, including energy projects, $950,000,000: Provided, That not later than 30 days after the date of enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of the House of Representatives and the Senate an expenditure plan for funds provided under this heading.National Cemetery AdministrationFor an additional amount for National Cemetery Administration for monument and memorial repairs, $50,000,000: Provided, That not later than 30 days after the date of enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of the House of Representatives and the Senate an expenditure plan for funds provided under this heading.
XIDepartment of StateDepartment of StateAdministration of Foreign AffairsCapital Investment FundFor an additional amount for Capital Investment Fund, $276,000,000, of which up to $120,000,000 shall be available for the design and construction of a backup information management facility in the United States to support mission-critical operations and projects, and up to $98,527,000 shall be available to carry out the Department of State’s responsibilities under the Comprehensive National Cybersecurity Initiative: Provided, That the Secretary of State shall submit to the Committees on Appropriations of the House of Representatives and the Senate within 90 days of enactment of this Act a detailed spending plan for funds appropriated under this heading.International CommissionsInternational Boundary and Water Commission, United States and MexicoConstruction(Including Transfer of Funds)For an additional amount for Construction for the water quantity program to meet immediate repair and rehabilitation requirements, $224,000,000: Provided, That up to $2,000,000 may be transferred to, and merged with, funds available under the heading International Boundary and Water Commission, United States and Mexico—Salaries and Expenses, and such amount shall be in lieu of amounts available under section 1106 of this Act: Provided, That the Secretary of State shall submit to the Committees on Appropriations of the House of Representatives and the Senate within 90 days of enactment of this Act a detailed spending plan for funds appropriated under this heading.
XIITransportation, and Housing and Urban Development
Department of TransportationFederal Aviation AdministrationGrants-in-Aid for AirportsFor an additional amount for Grants-in-Aid for Airports, to enable the Secretary of Transportation to make grants for discretionary projects as authorized by subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, $3,000,000,000: Provided, That such funds shall not be subject to apportionment formulas, special apportionment categories, or minimum percentages under chapter 471: Provided further, That the conditions, certifications, and assurances required for grants under subchapter I of chapter 471 of such title apply: Provided further, That for purposes of applying section 1104 of this Act to this appropriation, the deadline for grantees to enter into contracts or other binding commitments to make use of not less than 50 percent of the funds awarded shall be 120 days after award of the grant. Federal Highway AdministrationHighway Infrastructure InvestmentFor projects and activities eligible under section 133 of title 23, United States Code, section 144 of such title (without regard to subsection (g)), and sections 103, 119, 134, 148, and 149 of such title, $30,000,000,000, of which $300,000,000 shall be for Indian reservation roads under section 204 of such title; $250,000,000 shall be for park roads and parkways under section 204 of such title; $20,000,000 shall be for highway surface transportation and technology training under section 140(b) of such title; and $20,000,000 shall be for disadvantaged business enterprises bonding assistance under section 332(e) of title 49, United States Code: Provided, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall not be more than 0.2 percent of the funds made available under this heading instead of the percentage specified in such section: Provided further, That, after making the set-asides authorized by the previous provisos, the funds made available under this heading shall be distributed among the States, and Puerto Rico, American Samoa, Guam, the Virgin Islands, and the Commonwealth of the Northern Mariana Islands, in the same ratio as the obligation limitation for fiscal year 2008 was distributed among the States in accordance with the formula specified in section 120(a)(6) of division K of Public Law 110–161, but, in the case of the Puerto Rico Highway Program and the Territorial Highway Program, under section 120(a)(5) of such division: Provided further, That 45 percent of the funds distributed to a State under this heading shall be suballocated within the State in the manner and for the purposes described in section 133(d) of title 23, United States Code, (without regard to the comparison to fiscal year 2005 in paragraph (2)): Provided further, That in selecting projects to be funded, recipients shall give priority to projects that can award contracts within 120 days of enactment of this Act, are included in an approved Statewide Transportation Improvement Program (STIP) and/or Metropolitan Transportation Improvement Program (TIP), are projected for completion within a three-year time frame, and are located in economically distressed areas as defined by section 301 of the Public Works and Economic Development Act of 1965, as amended (42 U.S.C. 3161): Provided further, That funds made available under this heading shall be administered as if apportioned under chapter 1 of title 23, United States Code, except for funds made available for Indian reservation roads and park roads and parkways which shall be administered in accordance with chapter 2 of title 23, United States Code: Provided further, That the Federal share payable on account of any project or activity carried out with funds made available under this heading shall, at the option of the recipient, be up to 100 percent of the total cost thereof: Provided further, That funds made available by this Act shall not be obligated for the purposes authorized under section 115(b) of title 23, United States Code: Provided further, That the provisions of section 1101(b) of Public Law 109–59 shall apply to funds made available under this heading: Provided further, That, in lieu of the redistribution required by section 1104(b) of this Act, if less than 50 percent of the funds made available to each State and territory under this heading are obligated within 180 days after the date of distribution of those funds to the States and territories, then the portion of the 50 percent of the total funding distributed to the State or territory that has not been obligated shall be redistributed, in the manner described in section 120(c) of division K of Public Law 110–161, to those States and territories that have obligated at least 50 percent of the funds made available under this heading and are able to obligate amounts in addition to those previously distributed, except that, for those funds suballocated within the State, if less than 50 percent of the funds so suballocated within the State are obligated within 150 days of suballocation, then the portion of the 50 percent of funding so suballocated that has not been obligated will be returned to the State for use anywhere in the State prior to being redistributed in accordance with the first part of this proviso: Provided further, That, in lieu of the redistribution required by section 1104(b) of this Act, any funds made available under this heading that are not obligated by August 1, 2010, shall be redistributed, in the manner described in section 120(c) of division K of Public Law 110–161, to those States able to obligate amounts in addition to those previously distributed, except that funds suballocated within the State that are not obligated by June 1, 2010, will be returned to the State for use anywhere in the State prior to being redistributed in accordance with the first part of this proviso: Provided further, That notwithstanding section 1103 of this Act, funds made available under this heading shall be apportioned not later than 7 days after the date of enactment of this Act.Federal Railroad AdministrationCapital Assistance for Intercity Passenger Rail Service  For an additional amount for “Capital Assistance for Intercity Passenger Rail Service” to enable the Secretary of Transportation to make grants for capital costs as authorized by chapter 244 of title 49 United States Code, $300,000,000: Provided, That notwithstanding section 1103 of this Act, the Secretary shall give preference to projects for the repair, rehabilitation, upgrade, or purchase of railroad assets or infrastructure that can be awarded within 180 days of enactment of this Act: Provided further, That in awarding grants for the acquisition of a piece of rolling stock or locomotive, the Secretary shall give preference to FRA-compliant rolling stock and locomotives: Provided further, That the Secretary shall give preference to projects that support the development of intercity high speed rail service: Provided further, That the Federal share shall be, at the option of the recipient, up to 100 percent.Capital and Debt Service Grants to the National Railroad Passenger Corporation For an additional amount for “Capital and Debt Service Grants to the National Railroad Passenger Corporation” (Amtrak) to enable the Secretary of Transportation to make capital grants to Amtrak as authorized by section 101(c) of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432), $800,000,000: Provided, That priority shall be given to projects for the repair, rehabilitation, or upgrade of railroad assets or infrastructure: Provided further, That none of the funds under this heading shall be used to subsidize the operating losses of Amtrak: Provided further, Notwithstanding section 1103 of this Act, funds made available under this heading shall be awarded not later than 7 days after the date of enactment of this Act. Federal Transit Administration Transit Capital Assistance For transit capital assistance grants, $6,000,000,000, of which $5,400,000,000 shall be for grants under section 5307 of title 49, United States Code and shall be apportioned in accordance with section 5336 of such title (other than subsections (i)(1) and (j)) but may not be combined or commingled with any other funds apportioned under such section 5336, and of which $600,000,000 shall be for grants under section 5311 of such title and shall be apportioned in accordance with such section 5311 but may not be combined or commingled with any other funds apportioned under that section: Provided, That of the funds provided for section 5311 under this heading, 3 percent shall be made available for section 5311(c)(1): Provided further, That applicable chapter 53 requirements shall apply except that the Federal share of the costs for which a grant is made under this heading shall be, at the option of the recipient, up to 100 percent: Provided further, In lieu of the requirements of section 1103 of this Act, funds made available under this heading shall be apportioned not later than 7 days after the date of enactment of this Act: Provided further, That for purposes of applying section 1104 of this Act to this appropriation, the deadline for grantees to enter into obligations to make use of not less than 50 percent of the funds awarded shall be 180 days after apportionment: Provided further, That the provisions of section 1101(b) of Public Law 109–59 shall apply to funds made available under this heading: Provided further, That notwithstanding any other provision of law, of the funds apportioned in accordance with section 5336, up to three-quarters of 1 percent shall be available for administrative expenses and program management oversight and of the funds apportioned in accordance with section 5311, up to one-half of 1 percent shall be available for administrative expenses and program management oversight and both amounts shall remain available for obligation until September 30, 2012: Provided further, That the preceding proviso shall apply in lieu of the provisions in section 1106 of this Act.Fixed Guideway Infrastructure Investment For an amount for capital expenditures authorized under section 5309(b)(2) of title 49, United States Code, $2,000,000,000: Provided, That the Secretary of Transportation shall apportion funds under this heading pursuant to the formula set forth in section 5337 of title 49, United States Code: Provided further, That the funds appropriated under this heading shall not be commingled with funds available under the Formula and Bus Grants account: Provided further, In lieu of the requirements of section 1103 of this Act, funds made available under this heading shall be apportioned not later than 7 days after the date of enactment of this Act: Provided further, That for purposes of applying section 1104 of this Act to this appropriation, the deadline for grantees to enter into obligations to make use of not less than 50 percent of the funds awarded shall be 180 days after apportionment: Provided further, That applicable chapter 53 requirements shall apply except that the Federal share of the costs for which a grant is made under this heading shall be, at the option of the recipient, up to 100 percent: Provided further, That the provisions of section 1101(b) of Public Law 109–59 shall apply to funds made available under this heading: Provided further, That notwithstanding any other provision of law, up to 1 percent of the funds under this heading shall be available for administrative expenses and program management oversight and shall remain available for obligation until September 30, 2012: Provided further, That the preceding proviso shall apply in lieu of the provisions in section 1106 of this Act.Capital Investment Grants  For an additional amount for Capital Investment Grants, as authorized under section 5338(c)(4) of title 49, United States Code, and allocated under section 5309(m)(2)(A) of such title, to enable the Secretary of Transportation to make discretionary grants as authorized by section 5309(d) and (e) of such title, $1,000,000,000: Provided, That such amount shall be allocated without regard to the limitation under section 5309(m)(2)(A)(i): Provided further, That in selecting projects to be funded, priority shall be given to projects that are currently in construction or are able to award contracts based on bids within 120 days of enactment of this Act: Provided further, That for purposes of applying section 1104 of this Act to this appropriation, the deadline for grantees to enter into contracts or other binding commitments to make use of not less than 50 percent of the funds awarded shall be 120 days after award: Provided further, That the provisions of section 1101(b) of Public Law 109–59 shall apply to funds made available under this heading: Provided further, That applicable chapter 53 requirements shall apply, except that notwithstanding any other provision of law, up to 1 percent of the funds under this heading shall be available for administrative expenses and program management oversight and shall remain available for obligation until September 30, 2012: Provided further, That the preceding proviso shall apply in lieu of the provisions in section 1106 of this Act.Department of Housing and Urban DevelopmentPublic and Indian Housing Public Housing Capital FundFor an additional amount for Public Housing Capital Fund to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) (the Act), $5,000,000,000: Provided, That the Secretary of Housing and Urban Development shall distribute at least $4,000,000,000 of this amount by the same formula used for amounts made available in fiscal year 2008: Provided further, That public housing authorities shall give priority to capital projects that can award contracts based on bids within 120 days from the date the funds are made available to the public housing authorities: Provided further, That public housing agencies shall give priority consideration to the rehabilitation of vacant rental units: Provided further, That notwithstanding any other provision of the Act or regulations, (1) funding provided herein may not be used for Operating Fund activities pursuant to section 9(g) of the Act, and (2) any restriction of funding to replacement housing uses shall be inapplicable: Provided further, That public housing agencies shall prioritize capital projects underway or already in their 5-year plans: Provided further, That of the amount provided under this heading, the Secretary may obligate up to $1,000,000,000, for competitive grants to public housing authorities for activities including: (1) investments that leverage private sector funding or financing for housing renovations and energy conservation retrofit investments; (2) rehabilitation of units using sustainable materials and methods that improve energy efficiency, reduce energy costs, or preserve and improve units with good access to public transportation or employment centers; (3) increase the availability of affordable rental housing by expediting rehabilitation projects to bring vacant units into use or by filling the capital investment gap for redevelopment or replacement housing projects which have been approved or are otherwise ready to proceed but are stalled due to the inability to obtain anticipated private capital; or (4) address the needs of seniors and persons with disabilities through improvements to housing and related facilities which attract or promote the coordinated delivery of supportive services: Provided further, That the Secretary may waive statutory or regulatory provisions related to the obligation and expenditure of capital funds if necessary to facilitate the timely expenditure of funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment). Elderly, Disabled, and Section 8 Assisted Housing Energy Retrofit For grants or loans to owners of properties receiving project-based assistance pursuant to section 202 of the Housing Act of 1959 (12 U.S.C. 17012), section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), or section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), to accomplish energy retrofit investments, $2,500,000,000: Provided, That such loans or grants shall be provided through the Office of Affordable Housing Preservation of the Department of Housing and Urban Development, on such terms and conditions as the Secretary of Housing and Urban Development deems appropriate: Provided further, That eligible owners must have at least a satisfactory management review rating, be in substantial compliance with applicable performance standards and legal requirements, and commit to an additional period of affordability determined by the Secretary: Provided further, That the Secretary shall undertake appropriate underwriting and oversight with respect to such transactions: Provided further, That the Secretary may set aside funds made available under this heading for an efficiency incentive payable upon satisfactory completion of energy retrofit investments, and may provide additional incentives if such investments resulted in extraordinary job creation for low-income and very low-income persons: Provided further, that of the funds provided under this heading, 1 percent shall be available only for staffing, training, technical assistance, technology, monitoring, research and evaluation activities. Native American Housing Block GrantsFor an additional amount for “Native American Housing Block Grants”, as authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), $500,000,000: Provided, That $250,000,000 of the amount appropriated under this heading shall be distributed according to the same funding formula used in fiscal year 2008: Provided further, That in selecting projects to be funded, recipients shall give priority to projects that can award contracts based on bids within 120 days from the date that funds are available to the recipients: Provided further, That in allocating the funds appropriated under this heading, the Secretary of Housing and Urban Development shall not require an additional action plan from grantees: Provided further, That the Secretary may obligate $250,000,000 of the amount appropriated under this heading for competitive grants to eligible entities that apply for funds as authorized under NAHASDA: Provided further, That in awarding competitive funds, the Secretary shall give priority to projects that will spur construction and rehabilitation and will create employment opportunities for low-income and unemployed persons. Community Planning and DevelopmentCommunity Development FundFor an additional amount for Community Development Fund $1,000,000,000, to carry out the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.): Provided, That the amount appropriated in this paragraph shall be distributed according to the same funding formula used in fiscal year 2008: Provided further, That in allocating the funds appropriated in this paragraph, the Secretary of Housing and Urban Development shall not require an additional action plan from grantees: Provided further, That in selecting projects to be funded, recipients shall give priority to projects that can award contracts based on bids within 120 days from the date the funds are made available to the recipients; Provided further, That in administering funds provided in this paragraph, the Secretary may waive any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding that such waiver is required to facilitate the timely use of such funds and would not be inconsistent with the overall purpose of the statute.  For a further additional amount for Community Development Fund, $4,190,000,000, to be used for neighborhood stabilization activities related to emergency assistance for the redevelopment of abandoned and foreclosed homes as authorized under division B, title III of the Housing and Economic Recovery Act of 2008 (Public Law 110–289), of which—
(1)not less than $3,440,000,000 shall be allocated by a competition for which eligible entities shall be States, units of general local government, and nonprofit entities or consortia of nonprofit entities: Provided, That the award criteria for such competition shall include grantee capacity, leveraging potential, targeted impact of foreclosure prevention, and any additional factors determined by the Secretary of Housing and Urban Development: Provided further, that the Secretary may establish a minimum grant size: Provided further, That amounts made available under this Section may be used to (A) establish financing mechanisms for purchase and redevelopment of foreclosed-upon homes and residential properties, including such mechanisms as soft-seconds, loan loss reserves, and shared-equity loans for low- and moderate-income homebuyers; (B) purchase and rehabilitate homes and residential properties that have been abandoned or foreclosed upon, in order to sell or rent such homes and properties; (C) establish and operate land banks for homes that have been foreclosed upon; (D) demolish foreclosed properties that have become blighted structures; and (E) redevelop demolished or vacant foreclosed properties in order to sell or rent such properties; and
(2)up to $750,000,000 shall be awarded by competition to nonprofit entities or consortia of nonprofit entities to provide community stabilization assistance by (A) accelerating state and local government and nonprofit productivity; (B) increasing the scale and efficiency of property transfers of foreclosed and vacant residential properties from financial institutions and government entities to qualified local housing providers in order to return the properties to productive affordable housing use; (C) building industry and property management capacity; and (D) partnering with private sector real estate developers and contractors and leveraging private sector capital: Provided further, That such community stabilization assistance shall be provided primarily in States and areas with high rates of defaults and foreclosures to support the acquisition, rehabilitation and property management of single-family and multi-family homes and to work in partnership with the private sector real estate industry and to leverage available private and public funds for those purposes: Provided further, That for purposes of this paragraph qualified local housing providers shall be nonprofit organizations with demonstrated capabilities in real estate development or acquisition and rehabilitation or property management of single- or multi-family homes, or local or state governments or instrumentalities of such governments: Provided further, That qualified local housing providers shall be expected to utilize and leverage additional local nonprofit, governmental, for-profit and private resources:Provided further, That in the case of any foreclosure on any dwelling or residential real property acquired with any amounts made available under this heading, any successor in interest in such property pursuant to the foreclosure shall assume such interest subject to—(1) the provision by such successor in interest of a notice to vacate to any bona fide tenant at least 90 days before the effective date of such notice; and (2) the rights of any bona fide tenant, as of the date of such notice of foreclosure (A) under any bona fide lease entered into before the notice of foreclosure to occupy the premises until the end of the remaining term of the lease, except that a successor in interest may terminate a lease effective on the date of sale of the unit to a purchaser who will occupy the unit as a primary residence, subject to the receipt by the tenant of the 90-day notice under this paragraph; or (B) without a lease or with a lease terminable at will under State law, subject to the receipt by the tenant of the 90-day notice under this paragraph, except that nothing in this paragraph shall affect the requirements for termination of any Federal- or State-subsidized tenancy or of any State or local law that provides longer time periods or other additional protections for tenants: Provided further, That, for purposes of this paragraph, a lease or tenancy shall be considered bona fide only if (1) the mortgagor under the contract is not the tenant; (2) the lease or tenancy was the result of an arms-length transaction; and (3) the lease or tenancy requires the receipt of rent that is not substantially less than fair market rent for the property: Provided further, That the recipient of any grant or loan from amounts made available under this heading may not refuse to lease a dwelling unit in housing assisted with such loan or grant to a holder of a voucher or certificate of eligibility under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) because of the status of the prospective tenant as such a holder: Provided further, That in the case of any qualified foreclosed housing for which funds made available under this heading are used and in which a recipient of assistance under section 8(o) of the U.S. Housing Act of 1937 resides at the time of acquisition or financing, the owner and any successor in interest shall be subject to the lease and to the housing assistance payments contract for the occupied unit: Provided further, That vacating the property prior to sale shall not constitute good cause for termination of the tenancy unless the property is unmarketable while occupied or unless the owner or subsequent purchaser desires the unit for personal or family use: Provided further, That this paragraph shall not preempt any State or local law that provides more protection for tenants: Provided further, That amounts made available under this heading may be used for the costs of demolishing foreclosed housing that is deteriorated or unsafe: Provided further, That the amount for demolition of such housing may not exceed 10 percent of amounts allocated under this paragraph to States and units of general local government: Provided further, That no amounts from a grant made under this paragraph may be used to demolish any public housing (as such term is defined in section 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a)): Provided further, That section 2301(d)(4) of the Housing and Economic Recovery Act of 2008 (Public Law 110–289) is repealed.HOME Investment Partnerships Program For an additional amount for HOME Investment Partnerships Program as authorized under Title II of the Cranston-Gonzalez National Affordable Housing Act (the Act), $1,500,000,000: Provided, That the amount appropriated under this heading shall be distributed according to the same funding formula used in fiscal year 2008: Provided further, That the Secretary of Housing and Urban Development may waive statutory or regulatory provisions related to the obligation of such funds if necessary to facilitate the timely expenditure of funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment): Provided further, That in selecting projects to be funded, recipients shall give priority to projects that can award contracts based on bids within 120 days from the date that funds are available to the recipients. Self-Help and Assisted Homeownership Opportunity Program For an additional amount for Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, $10,000,000: Provided, That in awarding competitive grant funds, the Secretary of Housing and Urban Development shall give priority to the provision and rehabilitation of sustainable, affordable single and multifamily units in low-income, high-need rural areas: Provided further, That in selecting projects to be funded, grantees shall give priority to projects that can award contracts based on bids within 120 days from the date the funds are made available to the grantee. Homeless Assistance GrantsFor an additional amount for Homeless Assistance Grants, for the emergency shelter grants program as authorized under subtitle B of tile IV of the McKinney-Vento Homeless Assistance Act, $1,500,000,000: Provided, That in addition to homeless prevention activities specified in the emergency shelter grant program, funds provided under this heading may be used for the provision of short-term or medium-term rental assistance; housing relocation and stabilization services including housing search, mediation or outreach to property owners, legal services, credit repair, resolution of security or utility deposits, utility payments, rental assistance for a final month at a location, and moving costs assistance; or other appropriate homelessness prevention activities; Provided further, That these funds shall be allocated pursuant to the formula authorized by section 413 of such Act: Provided further, That the Secretary of Housing and Urban Development may waive statutory or regulatory provisions related to the obligation and use of emergency shelter grant funds necessary to facilitate the timely expenditure of funds. Office of Healthy Homes and Lead Hazard ControlLead Hazard Reduction For an additional amount for Lead Hazard Reduction, for the Lead Hazard Reduction Program as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $100,000,000: Provided, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of law that further the purposes of such Act, a grant under the Healthy Homes Initiative, Operation Lead Elimination Action Plan (LEAP), or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(e) of the Multifamily Housing Property Disposition Reform Act of 1994: Provided further, That of the total amount made available under this heading, $30,000,000 shall be made available on a competitive basis for areas with the highest lead paint abatement needs.General Provisions, This Title
12001.Maintenance of effort and reporting requirements to ensure transparency and accountability
(a)Maintenance of effortNot later than 30 days after the date of enactment of this Act, for each amount that is distributed to a State or agency thereof from an appropriation in this Act for a covered program, the Governor of the State shall certify that the State will maintain its effort with regard to State funding for the types of projects that are funded by the appropriation. As part of this certification, the Governor shall submit to the covered agency a statement identifying the amount of funds the State planned to expend as of the date of enactment of this Act from non-Federal sources in the period beginning on the date of enactment of this Act through September 30, 2010, for the types of projects that are funded by the appropriation.
(b)Periodic reports
(1)In generalNotwithstanding any other provision of law, each grant recipient shall submit to the covered agency from which they received funding periodic reports on the use of the funds appropriated in this Act for covered programs. Such reports shall be collected and compiled by the covered agency and transmitted to Congress.
(2)Contents of reportsFor amounts received under each covered program by a grant recipient under this Act, the grant recipient shall include in the periodic reports information tracking—
(A)the amount of Federal funds appropriated, allocated, obligated, and outlayed under the appropriation;
(B)the number of projects that have been put out to bid under the appropriation and the amount of Federal funds associated with such projects;
(C)the number of projects for which contracts have been awarded under the appropriation and the amount of Federal funds associated with such contracts;
(D)the number of projects for which work has begun under such contracts and the amount of Federal funds associated with such contracts;
(E)the number of projects for which work has been completed under such contracts and the amount of Federal funds associated with such contracts;
(F)the number of jobs created or sustained by the Federal funds provided for projects under the appropriation, including information on job sectors and pay levels; and
(G)for each covered program report information tracking the actual aggregate expenditures by each grant recipient from non-Federal sources for projects eligible for funding under the program during the period beginning on the date of enactment of this Act through September 30, 2010, as compared to the level of such expenditures that were planned to occur during such period as of the date of enactment of this Act.
(3)Timing of reportsEach grant recipient shall submit the first of the periodic reports required under this subsection not later than 30 days after the date of enactment of this Act and shall submit updated reports not later than 60 days, 120 days, 180 days, 1 year, and 3 years after such date of enactment.
(c)DefinitionsIn this section, the following definitions apply:
(1)Covered agencyThe term covered agency means the Federal Aviation Administration, the Federal Highway Administration, the Federal Railroad Administration, and the Federal Transit Administration of the Department of Transportation.
(2)Covered programThe term covered program means funds appropriated in this Act for Grants-in-Aid for Airports to the Federal Aviation Administration; for Highway Infrastructure Investment to the Federal Highway Administration; for Capital Assistance for Intercity Passenger Rail Service to the Federal Railroad Administration; for Transit Capital Assistance, Fixed Guideway Infrastructure Investment, and Capital Investment Grants to the Federal Transit Administration.
(3)Grant recipientThe term grant recipient means a State or other recipient of assistance provided under a covered program in this Act. Such term does not include a Federal department or agency. 
12002.FHA loan limits for 2009 
(a)Loan limit floor based on 2008 levelsFor mortgages for which the mortgagee issues credit approval for the borrower during calendar year 2009, if the dollar amount limitation on the principal obligation of a mortgage determined under section 203(b)(2) of the National Housing Act (12 U.S.C. 1709(b)(2)) for any size residence for any area is less than such dollar amount limitation that was in effect for such size residence for such area for 2008 pursuant to section 202 of the Economic Stimulus Act of 2008 (Public Law 110-185; 122 Stat. 620), notwithstanding any other provision of law, the maximum dollar amount limitation on the principal obligation of a mortgage for such size residence for such area for purposes of such section 203(b)(2) shall be considered (except for purposes of section 255(g) of such Act (12 U.S.C. 1715z–20(g))) to be such dollar amount limitation in effect for such size residence for such area for 2008. 
(b)Discretionary authority for sub-areasNotwithstanding any other provision of law, if the Secretary of Housing and Urban Development determines, for any geographic area that is smaller than an area for which dollar amount limitations on the principal obligation of a mortgage are determined under section 203(b)(2) of the National Housing Act, that a higher such maximum dollar amount limitation is warranted for any particular size or sizes of residences in such sub-area by higher median home prices in such sub-area, the Secretary may, for mortgages for which the mortgagee issues credit approval for the borrower during calendar year 2009, increase the maximum dollar amount limitation for such size or sizes of residences for such sub-area that is otherwise in effect (including pursuant to subsection (a) of this section), but in no case to an amount that exceeds the amount specified in section 202(a)(2) of the Economic Stimulus Act of 2008.
12003.GSE conforming loan limits for 2009 
(a)Loan limit floor based on 2008 levelsFor mortgages originated during calendar year 2009, if the limitation on the maximum original principal obligation of a mortgage that may purchased by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation determined under section 302(b)(2) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) or section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1754(a)(2)), respectively, for any size residence for any area is less than such maximum original principal obligation limitation that was in effect for such size residence for such area for 2008 pursuant to section 201 of the Economic Stimulus Act of 2008 (Public Law 110-185; 122 Stat. 619), notwithstanding any other provision of law, the limitation on the maximum original principal obligation of a mortgage for such Association and Corporation for such size residence for such area shall be such maximum limitation in effect for such size residence for such area for 2008. 
(b)Discretionary authority for sub-areasNotwithstanding any other provision of law, if the Director of the Federal Housing Finance Agency determines, for any geographic area that is smaller than an area for which limitations on the maximum original principal obligation of a mortgage are determined for the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, that a higher such maximum original principal obligation limitation is warranted for any particular size or sizes of residences in such sub-area by higher median home prices in such sub-area, the Director may, for mortgages originated during 2009, increase the maximum original principal obligation limitation for such size or sizes of residences for such sub-area that is otherwise in effect (including pursuant to subsection (a) of this section) for such Association and Corporation, but in no case to an amount that exceeds the amount specified in the matter following the comma in section 201(a)(1)(B) of the Economic Stimulus Act of 2008.
12004.FHA reverse mortgage loan limits for 2009For mortgages for which the mortgagee issues credit approval for the borrower during calendar year 2009, the second sentence of section 255(g) of the National Housing Act (12 U.S.C. 171520(g)) shall be considered to require that in no case may the benefits of insurance under such section 255 exceed 150 percent of the maximum dollar amount in effect under the sixth sentence of section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)).
XIIIState Fiscal Stabilization FundDepartment of EducationState Fiscal Stabilization FundFor necessary expenses for a State Fiscal Stabilization Fund, $79,000,000,000, which shall be administered by the Department of Education, of which $39,500,000,000 shall become available on July 1, 2009 and remain available through September 30, 2010, and $39,500,000,000 shall become available on July 1, 2010 and remain available through September 30, 2011: Provided, That the provisions of section 1103 of this Act shall not apply to the funds reserved under section 13001(c) of this title: Provided further, That the amount made available under section 13001(b) of this title for administration and oversight shall take the place of the set-aside under section 1106 of this Act. General Provisions, This Title
13001.Allocations 
(a)Outlying areasFrom each year’s appropriation to carry out this title, the Secretary of Education shall first allocate one half of 1 percent to the outlying areas on the basis of their respective needs, as determined by the Secretary, for activities consistent with this title under such terms and conditions as the Secretary may determine. 
(b)Administration and oversightThe Secretary may, in addition, reserve up to $12,500,000 each year for administration and oversight of this title, including for program evaluation. 
(c)Reservation for additional programsAfter reserving funds under subsections (a) and (b), the Secretary shall reserve $7,500,000,000 each year for grants under sections 13006 and 13007. 
(d)State allocationsAfter carrying out subsections (a), (b), and (c), the Secretary shall allocate the remaining funds made available to carry out this title to the States as follows: 
(1)61 percent on the basis of their relative population of individuals aged 5 through 24. 
(2)39 percent on the basis of their relative total population. 
(e)State grantsFrom funds allocated under subsection (d), the Secretary shall make grants to the Governor of each State. 
(f)ReallocationThe Governor shall return to the Secretary any funds received under subsection (e) that the Governor does not obligate within one year of receiving a grant, and the Secretary shall reallocate such funds to the remaining States in accordance with subsection (d).
13002.State uses of funds 
(a)Education fund 
(1)In generalFor each fiscal year, the Governor shall use at least 61 percent of the State’s allocation under section 13001 for the support of elementary, secondary, and postsecondary education. 
(2)Restoring 2008 State support for education 
(A)In generalThe Governor shall first use the funds described in paragraph (1)— 
(i)to provide the amount of funds, through the State’s principal elementary and secondary funding formula, that is needed to restore State support for elementary and secondary education to the fiscal year 2008 level; and 
(ii)to provide the amount of funds to public institutions of higher education in the State that is needed to restore State support for postsecondary education to the fiscal year 2008 level. 
(B)ShortfallIf the Governor determines that the amount of funds available under paragraph (1) is insufficient to restore State support for education to the levels described in clauses (i) and (ii) of subparagraph (A), the Governor shall allocate those funds between those clauses in proportion to the relative shortfall in State support for the education sectors described in those clauses. 
(3)Subgrants to improve basic programs operated by local educational agenciesAfter carrying out paragraph (2), the Governor shall use any funds remaining under paragraph (1) to provide local educational agencies in the State with subgrants based on their relative shares of funding under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the most recent year for which data are available. 
(b)Other government servicesFor each fiscal year, the Governor may use up to 39 percent of the State’s allocation under section 1301 for public safety and other government services, which may include assistance for elementary and secondary education and public institutions of higher education.
13003.Uses of funds by local educational agencies 
(a)In generalA local educational agency that receives funds under this title may use the funds for any activity authorized by the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) (ESEA), the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) (IDEA), or the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (the Perkins Act). 
(b)ProhibitionA local educational agency may not use funds received under this title for capital projects unless authorized by ESEA, IDEA, or the Perkins Act.
13004.Uses of funds by institutions of higher education 
(a)In generalA public institution of higher education that receives funds under this title shall use the funds for education and general expenditures, and in such a way as to mitigate the need to raise tuition and fees for in-State students. 
(b)ProhibitionAn institution of higher education may not use funds received under this title to increase its endowment. 
(c)Additional prohibitionAn institution of higher education may not use funds received under this title for construction, renovation, or facility repair.
13005.State applications 
(a)In generalThe Governor of a State desiring to receive an allocation under section 13001 shall submit an annual application at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(b)First year applicationIn the first of such applications, the Governor shall— 
(1)include the assurances described in subsection (e); 
(2)provide baseline data that demonstrates the State’s current status in each of the areas described in such assurances; and 
(3)describe how the State intends to use its allocation. 
(c)Second year applicationIn the second year application, the Governor shall— 
(1)include the assurances described in subsection (e); and 
(2)describe how the State intends to use its allocation. 
(d)Incentive grant applicationThe Governor of a State seeking a grant under section 13006 shall— 
(1)submit an application for consideration; 
(2)describe the status of the State’s progress in each of the areas described in subsection (e), and the strategies the State is employing to help ensure that high-need students in the State continue making progress towards meeting the State’s student academic achievement standards; 
(3)describe how the State would use its grant funding, including how it will allocate the funds to give priority to high-need schools and local educational agencies; and 
(4)include a plan for evaluating its progress in closing achievement gaps. 
(e)AssurancesAn application under subsection (b) or (c) shall include the following assurances: 
(1)Maintenance of effort 
(A)Elementary and secondary educationThe State will, in each of fiscal years 2009 and 2010, maintain State support for elementary and secondary education at least at the level of such support in fiscal year 2006. 
(B)Higher educationThe State will, in each of fiscal years 2009 and 2010, maintain State support for public institutions of higher education (not including support for capital projects or for research and development) at least at the level of such support in fiscal year 2006. 
(2)Achieving equity in teacher distributionThe State will take actions to comply with section 1111(b)(8)(C) of ESEA (20 U.S.C. 6311(b)(8)(C)) in order to address inequities in the distribution of teachers between high-and low-poverty schools, and to ensure that low-income and minority children are not taught at higher rates than other children by inexperienced, unqualified, or out-of-field teachers. 
(3)Improving collection and use of dataThe State will establish a longitudinal data system that includes the elements described in section 6401(e)(2)(D) of the America COMPETES Act (20 U.S.C. 9871). 
(4)AssessmentsThe State—
(A)will enhance the quality of academic assessments described in section 1111(b)(3) of ESEA (20 U.S.C. 6311(b)(3)) through activities such as those described in section 6112(a) of such Act (20 U.S.C. 7301a(a)); and
(B)will comply with the requirements of paragraphs 3(C)(ix) and (6) of section 1111(b) of ESEA (20 U.S.C. 6311(b)) and section 612(a)(16) of IDEA (20 U.S.C. 1412(a)(16)) related to the inclusion of children with disabilities and limited English proficient students in State assessments, the development of valid and reliable assessments for those students, and the provision of accommodations that enable their participation in State assessments.
13006.State incentive grants 
(a)In generalFrom the total amount reserved under section 13001(c) that is not used for section 13007, the Secretary shall, in fiscal year 2010, make grants to States that have made significant progress in meeting the objectives of paragraphs (2), (3), and (4) of section 13005(e). 
(b)Basis for grantsThe Secretary shall determine which States receive grants under this section, and the amount of those grants, on the basis of information provided in State applications under section 13005 and such other criteria as the Secretary determines appropriate. 
(c)Subgrants to local educational agenciesEach State receiving a grant under this section shall use at least 50 percent of the grant to provide local educational agencies in the State with subgrants based on their relative shares of funding under part A of title I of ESEA (20 U.S.C. 6311 et seq.) for the most recent year.
13007.Innovation fund 
(a)In general 
(1)Program establishedFrom the total amount reserved under section 13001(c), the Secretary may reserve up to $325,000,000 each year to establish an Innovation Fund, which shall consist of academic achievement awards that recognize States, local educational agencies, or schools that meet the requirements described in subsection (b). 
(2)Basis for awardsThe Secretary shall make awards to States, local educational agencies, or schools that have made significant gains in closing the achievement gap as described in subsection (b)(1)— 
(A)to allow such States, local educational agencies, and schools to expand their work and serve as models for best practices; 
(B)to allow such States, local educational agencies, and schools to work in partnership with the private sector and the philanthropic community; and 
(C)to identify and document best practices that can be shared, and taken to scale based on demonstrated success. 
(b)EligibilityTo be eligible for such an award, a State, local educational agency, or school shall— 
(1)have significantly closed the achievement gaps between groups of students described in section 1111(b)(2) of ESEA (20 U.S.C. 6311(b)(2)); 
(2) have exceeded the State’s annual measurable objectives consistent with such section 1111(b)(2) for 2 or more consecutive years or have demonstrated success in significantly increasing student academic achievement for all groups of students described in such section through another measure, such as measures described in section 1111(c)(2) of ESEA; 
(3)have made significant improvement in other areas, such as graduation rates or increased recruitment and placement of high-quality teachers and school leaders, as demonstrated with meaningful data; and 
(4)demonstrate that they have established partnerships with the private sector, which may include philanthropic organizations, and that the private sector will provide matching funds in order to help bring results to scale.
13008.State reportsFor each year of the program under this title, a State receiving funds under this title shall submit a report to the Secretary, at such time and in such manner as the Secretary may require, that describes— 
(1)the uses of funds provided under this title within the State; 
(2)how the State distributed the funds it received under this title; 
(3)the number of jobs that the Governor estimates were saved or created with funds the State received under this title; 
(4)tax increases that the Governor estimates were averted because of the availability of funds from this title; 
(5)the State’s progress in reducing inequities in the distribution of teachers, in implementing a State student longitudinal data system, and in developing and implementing valid and reliable assessments for limited English proficient students and children with disabilities; 
(6)the tuition and fee increases for in-State students imposed by public institutions of higher education in the State during the period of availability of funds under this title, and a description of any actions taken by the State to limit those increases; and 
(7)the extent to which public institutions of higher education maintained, increased, or decreased enrollment of in-State students, including students eligible for Pell Grants or other need-based financial assistance.
13009.EvaluationThe Comptroller General of the United States shall conduct evaluations of the programs under sections 13006 and 13007 which shall include, but not be limited to, the criteria used for the awards made, the States selected for awards, award amounts, how each State used the award received, and the impact of this funding on the progress made toward closing achievement gaps.
13010.Secretary’s report to CongressThe Secretary shall submit a report to the Committee on Education and Labor of the House of Representatives, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committees on Appropriations of the House of Representatives and of the Senate, not less than 6 months following the submission of State reports, that evaluates the information provided in the State reports under section 13008.
13011.Prohibition on provision of certain assistanceNo recipient of funds under this title shall use such funds to provide financial assistance to students to attend private elementary or secondary schools.
13012.DefinitionsExcept as otherwise provided in this title, as used in this title— 
(1)the term “institution of higher education” has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); 
(2)the term Secretary means the Secretary of Education; 
(3)the term “State” means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico; and 
(4)any other term used in this title that is defined in section 9101 of ESEA (20 U.S.C. 7801) shall have the meaning given the term in that section. 
 

January 26, 2009
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
